Exhibit 10.1

CREDIT AGREEMENT

among

UNIVERSAL AMERICAN FINANCIAL CORP.,

ONE OR MORE LENDING INSTITUTIONS,

and

BANK OF AMERICA, N.A.,

as the Administrative Agent

and the L/C Issuer

Dated as of January 18, 2007

$50,000,000

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Book Manager


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

SECTION 1.     Amount and Terms of Credit.

 

1

1.01

 

Commitments.

 

1

1.02

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings.

 

1

1.03

 

Notice of Borrowing.

 

2

1.04

 

Disbursement of Funds.

 

2

1.05

 

Notes.

 

3

1.06

 

Conversions.

 

3

1.07

 

Letters of Credit.

 

4

1.08

 

Pro Rata Borrowings.

 

10

1.09

 

Interest.

 

10

1.10

 

Interest Periods.

 

11

1.11

 

Increased Costs, Illegality, etc.

 

11

1.12

 

Compensation.

 

13

1.13

 

Change of Lending Office.

 

14

1.14

 

Replacement of Banks.

 

14

SECTION 2.     Fees; Termination of Commitments.

 

15

2.01

 

Fees.

 

15

2.02

 

Termination of Commitments.

 

15

SECTION 3.     Payments.

 

15

3.01

 

Termination or Reduction of the Total Revolving Loan Commitment.

 

15

3.02

 

Voluntary Prepayments.

 

15

3.03

 

Mandatory Commitment Reductions.

 

16

3.04

 

Method and Place of Payment.

 

16

3.05

 

Net Payments.

 

17

SECTION 4.     Conditions Precedent.

 

19

4.01

 

Effectiveness; Notes.

 

19

4.02

 

No Default; Representations and Warranties.

 

20

4.03

 

Officer’s Certificate.

 

20

4.04

 

Opinion of Counsel.

 

20

4.05

 

Corporate Proceedings.

 

20

4.06

 

No Material Adverse Effect.

 

20

4.07

 

Litigation.

 

20

4.08

 

Subsidiary Guaranty.

 

21

4.09

 

[Intentionally Omitted].

 

21

4.10

 

[Intentionally Omitted].

 

21

4.11

 

[Intentionally Omitted].

 

21

4.12

 

[Intentionally Omitted].

 

21

4.13

 

[Intentionally Omitted].

 

21

4.14

 

Financial Statements; Projections.

 

21

4.15

 

Approvals, etc.

 

21

4.16

 

Indebtedness.

 

21

4.17

 

Payment of Fees.

 

21

4.18

 

Notice of Borrowing.

 

22

4.19

 

Insurance Policies.

 

22

4.20

 

Capital Structure.

 

22

4.21

 

Ratings.

 

22

SECTION 5.     Representations, Warranties and Agreements.

 

22

5.01

 

Corporate Status.

 

22

 

i


--------------------------------------------------------------------------------


 

5.02

 

Corporate Power and Authority.

 

22

5.03

 

No Contravention of Laws, Agreements or Organizational Documents.

 

23

5.04

 

Litigation and Contingent Liabilities.

 

23

5.05

 

Use of Proceeds; Margin Regulations.

 

23

5.06

 

Approvals.

 

23

5.07

 

Investment Company Act.

 

24

5.08

 

[Intentionally Omitted].

 

24

5.09

 

True and Complete Disclosure; Projections and Assumptions.

 

24

5.10

 

[Intentionally Omitted].

 

24

5.11

 

Financial Condition; Financial Statements.

 

24

5.12

 

[Intentionally Omitted].

 

25

5.13

 

Tax Returns and Payments.

 

25

5.14

 

Compliance with ERISA.

 

25

5.15

 

Subsidiaries.

 

26

5.16

 

Intellectual Property, etc.

 

27

5.17

 

Pollution and Other Regulations.

 

27

5.18

 

Labor Relations; Collective Bargaining Agreements.

 

27

5.19

 

[Intentionally Omitted].

 

27

5.20

 

Indebtedness.

 

27

5.21

 

Compliance with Statutes, etc.

 

27

5.22

 

Insurance Licenses.

 

27

SECTION 6.     Affirmative Covenants.

 

28

6.01

 

Information Covenants.

 

28

6.02

 

Books, Records and Inspections.

 

31

6.03

 

Insurance.

 

31

6.04

 

Payment of Taxes.

 

31

6.05

 

Corporate Franchises.

 

31

6.06

 

Compliance with Statutes, etc.

 

32

6.07

 

ERISA.

 

32

6.08

 

Performance of Obligations.

 

32

6.09

 

Good Repair.

 

33

6.10

 

End of Fiscal Years; Fiscal Quarters.

 

33

6.11

 

Maintenance of Licenses and Permits.

 

33

6.12

 

Register.

 

33

6.13

 

Ratings.

 

33

SECTION 7.     Negative Covenants.

 

34

7.01

 

Changes in Business.

 

34

7.02

 

Consolidation, Merger, Sale or Purchase of Assets.

 

34

7.03

 

Liens.

 

36

7.04

 

Indebtedness.

 

37

7.05

 

Capital Expenditures.

 

39

7.06

 

Advances, Investments and Loans.

 

39

7.07

 

Modifications of Agreements, etc.

 

41

7.08

 

Dividends, Restricted Payments, etc.

 

41

7.09

 

Transactions with Affiliates.

 

42

7.10

 

Leverage Ratio.

 

42

7.11

 

Fixed Charge Coverage Ratio.

 

42

7.12

 

Minimum Risk Based Capital.

 

43

7.13

 

Minimum Consolidated Net Worth.

 

43

7.14

 

Minimum Combined Adjusted Statutory Capital and Surplus.

 

43

7.15

 

Issuance of Stock.

 

43

7.16

 

Creation of Subsidiaries.

 

43

 

ii


--------------------------------------------------------------------------------


 

7.17

 

Partnership Agreements.

 

44

SECTION 8.     Events of Default.

 

44

8.01

 

Payments.

 

44

8.02

 

Representations, etc.

 

44

8.03

 

Covenants.

 

44

8.04

 

Default Under Other Agreements.

 

44

8.05

 

Bankruptcy, etc.

 

44

8.06

 

ERISA.

 

45

8.07

 

Invalidity of Credit Documents.

 

45

8.08

 

[Intentionally Omitted]; or

 

45

8.09

 

Judgments.

 

45

8.10

 

Remedies Upon Event of Default.

 

46

8.11

 

Application of Funds.

 

46

SECTION 9.     Definitions.

 

47

SECTION 10.     The Administrative Agent.

 

65

10.01

 

Appointment.

 

65

10.02

 

Delegation of Duties.

 

65

10.03

 

Liability of the Administrative Agent.

 

65

10.04

 

Reliance by the Administrative Agent.

 

66

10.05

 

Notice of Default.

 

66

10.06

 

Credit Decision; Disclosure of Information by the Administrative Agent.

 

66

10.07

 

Indemnification.

 

67

10.08

 

The Administrative Agent in its Individual Capacity.

 

67

10.09

 

Successor Administrative Agent.

 

68

10.10

 

Administrative Agent May File Proofs of Claim.

 

68

10.11

 

Other Agents; Arrangers and Managers.

 

69

SECTION 11.     Miscellaneous.

 

69

11.01

 

Payment of Expenses and Taxes; Indemnification by the Borrower.

 

69

11.02

 

Right of Setoff.

 

70

11.03

 

Notices.

 

71

11.04

 

Benefit of Agreement.

 

72

11.05

 

No Waiver; Remedies Cumulative.

 

74

11.06

 

Payments Pro Rata.

 

74

11.07

 

Payments Set Aside.

 

75

11.08

 

Calculations; Computations.

 

75

11.09

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

 

75

11.10

 

Counterparts.

 

76

11.11

 

Effectiveness.

 

76

11.12

 

Headings Descriptive.

 

76

11.13

 

Amendment or Waiver.

 

76

11.14

 

Survival.

 

78

11.15

 

Domicile of Loans.

 

78

11.16

 

Interest Rate Limitations.

 

78

11.17

 

Confidentiality.

 

78

11.18

 

WAIVER OF JURY TRIAL.

 

79

11.19

 

Severability.

 

79

11.20

 

USA Patriot Act Notice.

 

79

11.21

 

Entire Agreement.

 

79

 

iii


--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

Schedule 1

 

–

 

List of Banks and Commitments

Schedule 2

 

–

 

Bank Addresses

Schedule 5.04

 

–

 

Existing Litigation

Schedule 5.13

 

–

 

Past Due Tax Returns and Payments

Schedule 5.14

 

–

 

Pension Plans and Post-Retirement Health Care Obligations

Schedule 5.15

 

–

 

Subsidiaries

Schedule 5.18

 

–

 

Collective Bargaining Agreements

Schedule 5.20

 

–

 

Existing Indebtedness

Schedule 7.06

 

–

 

Existing Investment Commitments

 

 

Exhibit A

 

–

 

Form of Notice of Borrowing

Exhibit B

 

–

 

Form of Revolving Note

Exhibit C

 

–

 

Intentionally Omitted

Exhibit D

 

–

 

Form of Officer’s Certificate

Exhibit E

 

–

 

Form of Section 3.05(e)(ii) Certificate

Exhibit F

 

–

 

Form of Subsidiary Guaranty

Exhibit G

 

–

 

Form of Compliance Certificate

Exhibit H

 

–

 

Form of Assignment and Assumption Agreement

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of January 18, 2007, among UNIVERSAL AMERICAN
FINANCIAL CORP., a New York corporation (the “Borrower”), the lending
institutions listed from time to time on Schedule 1 hereto (each a “Bank” and,
collectively, the “Banks”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”) and L/C Issuer (defined herein). Unless otherwise
defined herein, all capitalized terms used herein and defined in Section 9 are
used herein as so defined.

RECITALS:

The Borrower has requested that the Banks provide a revolving credit facility in
an amount up to $50,000,000 to the Borrower, and the Banks are willing to
provide such revolving credit facility upon the terms and conditions set forth
herein.

In consideration of the foregoing and the mutual covenants contained herein, the
Borrower, the Administrative Agent and the Banks agree as follows:

SECTION 1.           Amount and Terms of Credit.

1.01         Commitments.  Subject to and upon the terms and conditions herein
set forth, each Bank severally agrees to make a loan or loans (each a “Loan”
and, collectively, the “Loans”) to the Borrower, which Loans shall be drawn
under the Revolving Loan Facility as set forth below:

(a)           Each Loan under the Revolving Loan Facility (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”):

(i)            may be incurred by the Borrower at any time and from time to time
on and after the Initial Borrowing Date but prior to the Revolving Loan Maturity
Date;

(ii)           shall be denominated in Dollars;

(iii)          may, except as hereinafter provided, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that all Revolving Loans incurred as part of the
same Borrowing shall, unless otherwise specifically provided herein, consist of
Revolving Loans of the same Type;

(iv)          may be repaid and reborrowed in accordance with the provisions
hereof; and

(v)           shall not exceed, for any Bank, a principal amount which, when
added to the Outstanding Amount of all other Revolving Loans made by such Bank
plus such Bank’s pro rata share of the Outstanding Amount of all L/C
Obligations, equals the Revolving Loan Commitment of such Bank.

(b)           [Intentionally Omitted].

1.02         Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing hereunder shall not be less
than $1,000,000 and, if in excess thereof, shall be in an integral multiple of
$500,000; provided, however, that a Borrowing of Revolving Loans constituting
Base Rate Loans may be equal to the Total Unutilized Revolving Loan Commitment.
More than one Borrowing may be incurred on any day; provided that at no time
shall there be outstanding more than five Borrowings of Revolving Loans that are
Eurodollar Loans.

1


--------------------------------------------------------------------------------



1.03         NOTICE OF BORROWING.

(a)           Whenever the Borrower desires to incur Loans under the Facility,
it shall give the Administrative Agent at its Notice Office, prior to 12:00 Noon
(New York time), at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Eurodollar
Loans and at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Base Rate Loans to be
incurred hereunder. Each such notice (each, a “Notice of Borrowing”) shall,
except as expressly provided in Section 1.11, be irrevocable, and, in the case
of each written notice and each written confirmation of telephonic notice, shall
be substantially in the form of Exhibit A hereto, appropriately completed to
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day)
and (iii) whether such Borrowing shall consist of Base Rate Loans or Eurodollar
Loans and, if Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall promptly give each Bank written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing,
of such Bank’s proportionate share thereof and of the other matters covered by
the relevant Notice of Borrowing.

(b)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower.


1.04         DISBURSEMENT OF FUNDS.

(a)           Subject to the terms and conditions herein set forth, no later
than 11:00 A.M. (New York time) on the date specified in each Notice of
Borrowing, each Bank will make available its pro rata share of each Borrowing
requested to be made on such date in the manner provided below. All amounts
shall be made available to the Administrative Agent in immediately available
funds, denominated in Dollars, at the Payment Office and the Administrative
Agent will promptly make available to the Borrower by depositing to the
Borrower’s account at the Payment Office or such other account as the Borrower
may designate, the amounts so made available in immediately available funds,
denominated in Dollars. Unless the Administrative Agent shall have been notified
by any Bank prior to the date of Borrowing that such Bank does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Bank has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Bank
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Bank. If such Bank does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall within two Business Days
pay such corresponding amount to the Administrative Agent. The Administrative
Agent shall also be entitled to recover from the Bank or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (x) if paid by such Bank, the

2


--------------------------------------------------------------------------------


overnight Federal Funds Rate or (y) if paid by the Borrower, the then applicable
rate of interest, calculated in accordance with Section 1.09, for the respective
Loans.

(b)           Nothing in this Section 1.04 shall, or shall be deemed to, relieve
any Bank from its obligation to fulfill its commitments and to fully perform its
obligations hereunder or to prejudice any rights which the Borrower may have
against any Bank as a result of any default by such Bank hereunder.


1.05         NOTES.

(a)           The Credit Extensions made by each Bank shall be evidenced by one
or more accounts or records maintained by such Bank and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent (including, without limitation, the Register) and each
Bank shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Banks to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Bank and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Bank made through the Administrative Agent, the
Borrower shall execute and deliver to such Bank (through the Administrative
Agent) a Revolving Note, which shall evidence such Bank’s Loans in addition to
such accounts or records.  Each Bank may attach schedules to its Note(s) and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(b)           In addition to the accounts and records referred to in clause (a),
each Bank and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Bank of participations in Letters of Credit.  In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Bank in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

1.06         Conversions.  The Borrower shall have the option to convert on any
Business Day, all or a portion at least equal to $1,000,000 (and, if in excess
thereof, an integral multiple of $500,000) of the Outstanding Amount of the
Loans of one Type pursuant to the Facility into a Borrowing or Borrowings of the
other Type of Loan under the Facility; provided that (i) no partial conversion
of a Borrowing of Eurodollar Loans shall reduce the outstanding principal amount
of the Eurodollar Loans pursuant to such Borrowing to less than $1,000,000, (ii)
Base Rate Loans may only be converted into Eurodollar Loans if no Event of
Default has occurred and is continuing on the date of such conversion, (iii)
Borrowings of Eurodollar Loans resulting from this Section 1.06 shall be limited
in number as provided in Section 1.02 and (iv) each such conversion shall be
made pro rata among the Loans of each Bank of the Type being converted. Each
such conversion shall be effected by the Borrower by giving the Administrative
Agent at its Notice Office, prior to 12:00 Noon (New York time), at least three
Business Days’ (or one Business Day’s in the case of a conversion into Base Rate
Loans) prior written notice (or telephonic notice promptly confirmed in writing)
(each a “Notice of Conversion”) specifying the Loans to be so converted, the
Type of Loans to be converted into and, if such Loans are to be converted into a
Borrowing of Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Bank prompt notice of any such
proposed conversion affecting any of its Loans.

3


--------------------------------------------------------------------------------



1.07         LETTERS OF CREDIT.

(a)           The Letter of Credit Commitment.

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Banks set forth in
this Section 1.07 (1) from time to time on any Business Day during the period
from the Initial Borrowing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
(provided that any of the Borrower’s Subsidiaries may be named as the account
party in any Letter of Credit), and to amend or renew Letters of Credit
previously issued by it, in each case in accordance with clause (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Banks severally
agree to participate in Letters of Credit issued for the account of the
Borrower; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Bank shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the aggregate Outstanding Amount of all L/C Obligations
would exceed the Letter of Credit Sublimit, (y) the aggregate Outstanding Amount
of all Revolving Loans and L/C Obligations would exceed the Total Revolving Loan
Commitment or (z) the Outstanding Amount of all Revolving Loans of such Bank,
plus such Bank’s pro rata share of the Outstanding Amount of all L/C
Obligations, would exceed such Bank’s Revolving Loan Commitment.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Legal Requirements applicable to the L/C
Issuer or any request or directive (whether or not having the force of law, but
if not having the force of law, one which applies generally to a class or
category of financial institutions of which the L/C Issuer is part and
compliance with which is in accordance with the general practice of those
institutions) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the L/C Issuer in good faith deems
material to it;

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Banks have approved
such expiry date;

(C)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or

4


--------------------------------------------------------------------------------


(D)          such Letter of Credit is in an initial amount less than $500,000.

(iii)          The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b)           Procedures for Issuance and Amendment of Letters of Credit.

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in detail reasonably satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Bank’s pro rata
share of the Total Revolving Loan Commitment times the amount of such Letter of
Credit.

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

5


--------------------------------------------------------------------------------


(c)           Drawings and Reimbursements; Funding of Participations.

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall promptly
notify the Borrower and the Administrative Agent thereof.  Following receipt of
such notice by the L/C Issuer, the Borrower shall, not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Bank of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Bank’s pro rata
share thereof.  In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 1.02 for the principal amount of Base Rate Loans, but
subject to the amount of the Total Unutilized Revolving Loan Commitment and the
applicable conditions set forth in Section 4 (other than the delivery of a
Notice of Borrowing).  Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 1.07(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)           Each Bank (including the Bank acting as L/C Issuer) shall upon
any notice pursuant to Section 1.07(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its pro rata share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 1.07(c)(iii), each Bank that so makes funds available shall be deemed to
have made a Base Rate Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the L/C Issuer.

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the applicable conditions
set forth in Section 4 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at a rate per annum equal to the Base Rate in effect from time to time
plus the sum of (i) 2% and (ii) the Applicable Percentage then in effect for
Base Rate Loans under the Revolving Credit Facility.  In such event, each Bank’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 1.07(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Bank in
satisfaction of its participation obligation under this Section 1.07.

(iv)          Until each Bank funds its Revolving Loan or L/C Advance pursuant
to this Section 1.07(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Bank’s pro rata share of such
amount shall be solely for the account of the L/C Issuer.

(v)           Each Bank’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by

6


--------------------------------------------------------------------------------


this Section 1.07(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Bank’s obligation to make Revolving Loans pursuant
to this Section 1.07(c) is subject to the applicable conditions set forth in
Section 4 (other than delivery by the Borrower of a Notice of Borrowing).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)          If any Bank fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Bank
pursuant to the foregoing provisions of this Section 1.07(c) by the time
specified in Section 1.07(c)(ii), the L/C Issuer (acting through the
Administrative Agent) shall be entitled to recover from such Bank, on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  A certificate of the L/C Issuer submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d)           Repayment of Participations.

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Bank such Bank’s L/C Advance in
respect of such payment in accordance with Section 1.07(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Bank its pro rata share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Bank’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 1.07(c)(i) is required to be
returned under any of the circumstances described in Section 11.07 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Bank shall pay to the Administrative Agent for the account of the L/C
Issuer its pro rata share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Bank, at a rate per annum equal to the Federal Funds Rate from
time to time in effect.

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

7


--------------------------------------------------------------------------------


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code; or

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will, within two Business Days, notify the L/C Issuer.

(f)            Role of L/C Issuer.  Each Bank and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificate
or document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Agent-Related Person or any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Bank for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Banks or the Required Banks, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, or any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 1.07(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages

8


--------------------------------------------------------------------------------


suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and document(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be).  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Banks, a security interest in all such Cash
Collateral and all proceeds of the foregoing.

(h)           Applicability of ISP98.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Bank in accordance with its pro
rata sharea Letter of Credit fee for each Letter of Credit equal to the
Applicable Percentage times the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). Such letter of credit fee shall be computed on a
quarterly basis in arrears. Such letter of credit fee shall be due and payable
on the last Business Day of each calendar quarter, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If there is any change in the
Applicable Percentage during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect.

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.The Borrower shall pay directly to the L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit in the amounts and at the
times specified in the Fee Letter. In addition, the Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable within
two Business Days following receipt by the Borrower of demand and are
nonrefundable.

(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

9


--------------------------------------------------------------------------------


(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is for the account of a
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Borrower’s Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

1.08         Pro Rata Borrowings.  All Loans, L/C Advances and participations in
Letters of Credit under this Agreement shall be made by the Banks pro rata on
the basis of their Revolving Loan Commitments. The obligations of the Banks to
make Loans and L/C Advances and to fund participations in Letters of Credit are
several and not joint.  The failure of any Bank to make any Loan or L/C Advance
or to fund such participation on any date required hereunder shall not relieve
any other Bank of its corresponding obligation to do so on such date, and no
Bank shall be responsible for the failure of any other Bank to so make its Loan
or L/C Advance or to purchase its participation.


1.09         INTEREST.

(a)           The unpaid principal amount of each Base Rate Loan shall bear
interest from the date of the Borrowing thereof until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Base Rate Loan and (ii)
the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.06, at a rate per annum which shall at all times be equal to the
Applicable Percentage then in effect for Base Rate Loans plus the Base Rate in
effect from time to time.

(b)           The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Eurodollar Loan or (ii)
the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, at a rate per annum which shall at all times be equal to the
Applicable Percentage then in effect for Eurodollar Loans plus the relevant
Eurodollar Rate for the Interest Period applicable to such Eurodollar Loan.

(c)           Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan and any other overdue amount payable hereunder,
and, during the existence of an Event of Default under Section 8.01, the
Outstanding Amount of each Loan, shall bear interest at a rate per annum equal
to 2% in excess of the rate of interest otherwise then applicable thereto.

(d)           Interest shall accrue from and including the date of any Borrowing
to but excluding the date of any repayment thereof and shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on the last Business Day of
each calendar quarter, (ii) in respect of each Eurodollar Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period of six months, on the date occurring three months after the first day of
such Interest Period, and (iii) in respect of each Loan, on any conversion or
prepayment (on the amount so converted or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e)           All computations of interest hereunder shall be made in accordance
with Section 11.08(b) and (c).

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify
the Borrower and the Banks thereof.

10


--------------------------------------------------------------------------------


1.10         Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans, it shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Interest Period to be applicable to such Borrowing, which
Interest Period shall, at the option of the Borrower, be a one, two, three or
six month period. Notwithstanding anything to the contrary contained above:

(i)            the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of Base Rate Loans) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

(ii)           if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

(iii)          if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv)          no Interest Period for a Borrowing under the Facility may be
elected if it would extend beyond the Maturity Date for the Facility; and

(v)           no Interest Period may be elected at any time when an Event of
Default has occurred and is continuing.

If upon the expiration of any Interest Period, the Borrower has failed, or is
not permitted, to elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the Borrower shall be deemed to
have elected to convert such Borrowing into a Borrowing of Base Rate Loans
effective as of the expiration date of such current Interest Period.


1.11         INCREASED COSTS, ILLEGALITY, ETC.

(a)           In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Bank shall have determined, in each case acting in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

(i)            on any date for determining the Eurodollar Rate for any Interest
Period, that, by reason of any changes arising after the Effective Date
affecting the London interbank market for Dollar deposits generally, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate; or

11


--------------------------------------------------------------------------------


(ii)           at any time, that such Bank shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (excluding any Taxes, Other Taxes and amounts relating thereto,
payment with respect to which shall be governed solely and exclusively by
Section 3.05) because of any change since the Effective Date in any applicable
law, governmental rule, regulation, guideline, order or request (whether or not
having the force of law, but if not having the force of law, one which applies
generally to a class or category of financial institutions of which such Bank is
part and compliance with which is in accordance with the general practice of
those institutions), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, a change
in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
Eurodollar Rate); or

(iii)          at any time, that the making or continuance of any Eurodollar
Loan has become unlawful due to the compliance by such Bank in good faith with
any change since the Effective Date in any law, governmental rule, regulation,
guideline or order, or the interpretation or application thereof, or would
conflict with any thereof not having the force of law, but if not having the
force of law, one which applies generally to a class or category of financial
institutions of which such Bank is part and compliance with which is in
accordance with the general practice of those institutions;

then, and in any such event, such Bank (or the Administrative Agent in the case
of clause (i) above) shall (x) on such date and (y) within 10 Business Days of
the date on which such event no longer exists give notice (by telephone
confirmed in writing) to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Banks). Thereafter (x) in the case of clause (i) above,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Banks that the circumstances
giving rise to such notice by the Administrative Agent no longer exist, and any
Notice of Borrowing, Notice of Conversion or notice of a new Interest Period
pursuant to Section 1.10 given by the Borrower with respect to Eurodollar Loans
which has not yet occurred shall be deemed rescinded by the Borrower or, in the
case of a Notice of Borrowing, shall, at the option of the Borrower, be deemed
converted into a Notice of Borrowing for Base Rate Loans to be made on the date
of Borrowing contained in such Notice of Borrowing or, in the case of the
selection of a new Interest Period for Eurodollar Loans pursuant to
Section 1.10, shall be deemed to be a Notice of Conversion of such Borrowing to
a Borrowing of Base Rate Loans, (y) in the case of clause (ii) above, the
Borrower shall pay to such Bank, within 10 days of its receipt of written demand
therefor (which shall include sufficient detail to demonstrate the basis for the
calculation thereof, which basis shall be reasonable and consistently applied,
submitted to the Borrower by such Bank and shall, absent manifest error, be
conclusive evidence of the increased costs or reduction in the amount received
or receivable by such Bank hereunder with respect to Eurodollar Loans), such
additional amounts as shall be required to compensate such Bank for such
increased costs or reductions in amounts receivable hereunder and (z) in the
case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 1.11(b) as promptly as reasonably practicable and, in any event,
within the time period required by applicable law.

(b)           At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.11(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected pursuant to Section 1.11(a)(iii) the
Borrower shall) either (i) if the affected Eurodollar Loan is then being made
pursuant to a Borrowing, by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrower was
notified by a Bank pursuant to Section 1.11(a)(ii) or (iii), cancel said
Borrowing, convert the related Notice of

12


--------------------------------------------------------------------------------


Borrowing into one requesting a Borrowing of Base Rate Loans or require the
affected Bank to make its requested Loan as a Base Rate Loan, or (ii) if the
affected Eurodollar Loan is then outstanding, upon at least one Business Day’s
notice to the Administrative Agent, require the affected Bank to convert each
such affected Eurodollar Loan into a Base Rate Loan, provided that if more than
one Bank is affected at any time, then all affected Banks must be treated in the
same manner pursuant to this Section 1.11(b).

(c)           If, any Bank shall have determined that, after the Effective Date,
the adoption or effectiveness of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Bank or its parent corporation
with any request or directive regarding capital adequacy (whether or not having
the force of law, but if not having the force of law, one which applies
generally to a class or category of financial institutions of which such Bank is
part and compliance with which is in accordance with the general practice of
those institutions) of any such Governmental Authority, central bank or
comparable agency, in each case made subsequent to the Effective Date, has or
would have the effect of reducing the rate of return on such Bank’s or its
parent corporation’s capital or assets as a consequence of such Bank’s
commitments or obligations hereunder to a level below that which such Bank or
its parent corporation could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Bank’s or its parent
corporation’s policies with respect to capital adequacy), then from time to
time, the Borrower shall within 10 days of its receipt of written demand by such
Bank (with a copy to the Administrative Agent), pay to such Bank such additional
amount or amounts as will compensate such Bank or its parent corporation for
such reduction. Each Bank, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 1.11(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts, which
basis must be reasonable and consistently applied.  Such written notice shall be
received prior to or contemporaneously with any demand in respect thereof.

(d)           Notwithstanding anything in this Agreement to the contrary, to the
extent that any notice required by this Section 1.11 or Section 1.12 is given by
any Bank more than 180 days after such Bank obtained actual knowledge of the
occurrence of the event giving rise to the additional costs of the type
described in this Section 1.11 or Section 1.12, such Bank shall not be entitled
to compensation under this Section 1.11 or Section 1.12 for any amounts incurred
or accruing more than 180 days prior to the giving of such notice to the
Borrower.

1.12         Compensation.  The Borrower shall compensate each Bank, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Bank to fund its Eurodollar Loans but excluding any loss of
anticipated profit with respect to such Loans) which such Bank may sustain: (i)
if for any reason (other than a default by such Bank or the Administrative
Agent) a Borrowing of Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion (whether or not
withdrawn by the Borrower or deemed withdrawn pursuant to Section 1.11(a)), or a
new Interest Period for Eurodollar Loans selected pursuant to Section 1.10 does
not become effective; (ii) if any repayment, prepayment or conversion of any of
its Eurodollar Loans occurs on a date which is not the last day of an Interest
Period applicable thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other failure by the Borrower to
repay its Loans when required by the terms of this Agreement or (y) an election
made pursuant to

13


--------------------------------------------------------------------------------


Section 1.11(b).  The amount payable to such Bank by the Borrower under this
Section 1.12 shall be an amount equal to the amount (if any) by which (i) the
additional interest which would have been payable on the amount so received or
recovered had it been received or recovered on the last day of the applicable
Interest Period exceeds (ii) the amount of interest, which, in the reasonable
opinion of such Bank, would have been payable to such Bank on the last day of
such Interest Period in respect of a Dollar deposit equal to the amount so
received or recovered placed by it with a prime bank in London for a period
starting on the date of such receipt or recovery and ending on the last day of
such Interest Period.

1.13         Change of Lending Office.  The L/C Issuer and each Bank agrees
that, upon the occurrence of any event giving rise to the operation of
Section 1.11(a)(ii) or (iii) or Section 3.05 with respect to the L/C Issuer or
such Bank, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of the L/C Issuer or such Bank) to
designate another lending office for any Letters of Credit or Loans affected by
such event; provided that such designation is made on such terms that, in the
good faith opinion of the L/C Issuer or such Bank, the L/C Issuer or such Bank
and its lending office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section. Nothing in this Section 1.13 shall affect or
postpone any of the obligations of the Borrower or the rights of the L/C Issuer
or any Bank provided in Section 1.11 or 3.05.

1.14         Replacement of Banks.  If any Bank becomes a Defaulting Bank or
upon the occurrence of any event giving rise to the operation of
Section 1.11(a)(ii) or (iii), Section 1.11(c) or Section 3.05 with respect to
any Bank which results in such Bank charging to the Borrower increased costs in
excess of those being generally charged by the other Banks, the Borrower shall
have the right, if no Event of Default has occurred and is continuing, to
replace such Bank (the “Replaced Bank”) with one or more Eligible Assignees,
none of whom shall constitute a Defaulting Bank at the time of such replacement
(collectively, the “Replacement Bank”), provided that (i) at the time of any
replacement pursuant to this Section 1.14, the Replacement Bank shall enter into
one or more Assignment and Assumption Agreements pursuant to Section 11.04(b)
(and with all fees payable pursuant to said Section 11.04(b) to be paid by the
Borrower or the Replacement Bank) pursuant to which the Replacement Bank shall
acquire all of the Commitment, outstanding Loans and participations in L/C
Obligations held by the Replaced Bank and, in connection therewith, shall pay to
the Replaced Bank in respect thereof an amount equal to (A) the principal of,
and all accrued interest on, all outstanding Loans held by the Replaced Bank
plus (B) all accrued, but theretofore unpaid, Fees owing to the Replaced Bank
pursuant to Section 1.07(i) and Section 2.01, and (ii) all obligations
(including, without limitation, all such amounts, if any, due and owing under
Section 1.12) of the Borrower due and owing to the Replaced Bank (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Bank concurrently with such replacement. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 6.12 and, if so
requested by the Replacement Bank, delivery to the Replacement Bank of the
appropriate Note or Notes executed by the Borrower, (x) the Replacement Bank
shall become a Bank hereunder and the Replaced Bank shall cease to constitute a
Bank hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 1.11, 1.12, 3.05, 10.07 and
11.01(b)), which shall survive as to such Replaced Bank and (y) Schedule 1
hereto shall be deemed modified to reflect the changed Commitments (and/or
outstanding Loans, as the case may be) resulting from the assignment from the
Replaced Bank to the Replacement Bank.

14


--------------------------------------------------------------------------------



SECTION 2.           FEES; TERMINATION OF COMMITMENTS.


2.01         FEES.

(a)           The Borrower shall pay to the Administrative Agent for the account
of each Bank a commitment fee (the “Commitment Fee”) for the period from the
Effective Date to and including the date on which the Total Revolving Loan
Commitment has been terminated, computed at a rate for each day equal to the
Applicable Percentage then in effect for Commitment Fees multiplied by the daily
Unutilized Revolving Loan Commitment of each such Bank. Accrued Commitment Fees
shall be due and payable in arrears on the last Business Day of each calendar
quarter and the date upon which the Total Revolving Loan Commitment is
terminated.

(b)           The Borrower shall pay to the Administrative Agent, for its own
account when and as due, the administrative fee, if any, set forth in the Fee
Letter.

(c)           All computations of Fees shall be made in accordance with
Section 11.08(b).

2.02         Termination of Commitments.  The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Bank) shall terminate on the earliest
of (i) the Revolving Loan Maturity Date, (ii) the date on which a Change of
Control occurs, (iii) the date on which the Other Credit Agreement is
terminated, amended and restated, replaced or refinanced, and (iv) the date on
which the Borrower ceases for any reason to be an issuer of securities required
to file reports under the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.


SECTION 3.           PAYMENTS.

3.01         Termination or Reduction of the Total Revolving Loan Commitment. 
The Borrower may, upon notice to the Administrative Agent, terminate the Total
Revolving Loan Commitment, or from time to time permanently reduce the Total
Revolving Loan Commitment; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 A.M. (New York time) three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the Total Revolving Loan Commitment if, after giving effect
thereto and to any concurrent prepayments hereunder, the aggregate Outstanding
Amount of all Revolving Loans and L/C Obligations would exceed the Total
Revolving Loan Commitment.  The Administrative Agent will promptly notify the
Banks of any such notice of termination or reduction of the Total Revolving Loan
Commitment.  Any reduction of the Total Revolving Loan Commitment shall be
applied to the Revolving Loan Commitment of each Bank according to its pro rata
share.  All Commitment Fees accrued until the effective date of any termination
of the Total Revolving Loan Commitment shall be paid on the effective date of
such termination.

3.02         Voluntary Prepayments.  The Borrower shall have the right to prepay
Loans, without premium or penalty (except for amounts payable pursuant to
Section 1.12), in whole or in part, from time to time on the following terms and
conditions: (i) the Borrower shall give the Administrative Agent at its Notice
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to prepay the Loans, the amount of such prepayment and (in the case
of Eurodollar Loans) the specific Borrowing(s) pursuant to which such prepayment
is made, which notice shall be received by the Administrative Agent (x) in the
case of Base Rate Loans, no later than 12:00 Noon (New York time) one Business
Day prior to the date of such prepayment, or (y) in the case of Eurodollar
Loans, three Business Days prior to the date of such prepayment, which notice
shall promptly be transmitted by the Administrative Agent to each of the Banks;
(ii) each partial prepayment of any Borrowing shall be in an

15


--------------------------------------------------------------------------------


aggregate principal amount of at least $1,000,000, provided that no partial
prepayment of Eurodollar Loans made pursuant to a Borrowing shall reduce the
aggregate principal amount of the Loans outstanding pursuant to such Borrowing
to an amount less than $1,000,000; and (iii) each prepayment in respect of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans
(based upon the then remaining principal amount of each such Scheduled
Repayment), in each case as the Borrower may direct in its sole discretion.


3.03         MANDATORY COMMITMENT REDUCTIONS.

(i)            Requirements:

(a)           [Intentionally Omitted].

(b)           [Intentionally Omitted].

(c)           [Intentionally Omitted].

(d)           On the date on which any Change of Control occurs, the Total
Revolving Loan Commitment shall terminate, the outstanding amount of all
Obligations shall be due and payable in full and the Borrower shall Cash
Collateralize the L/C Obligations (in an amount equal to the Outstanding Amount
thereof).

(e)           The Outstanding Amount of all Revolving Loans shall be due and
payable in full on the Revolving Loan Maturity Date.  In addition, if on any
date the aggregate Outstanding Amount of all Revolving Loans and L/C Obligations
exceeds the Total Revolving Loan Commitment as then in effect, the Borrower
shall repay on such date the principal of the Revolving Loans and/or Cash
Collateralize the L/C Obligations in an amount equal to such excess.

(ii)           Application:

(a)           [Intentionally Omitted].

(b)           With respect to any prepayment of Loans required by this
Section 3.03, the Borrower may designate the Types of Loans which are to be
prepaid and the specific Borrowing(s) pursuant to which made; provided that (i)
the Borrower shall first so designate all Base Rate Loans and Eurodollar Loans
with Interest Periods ending on the date of repayment prior to designating any
other Eurodollar Loans; (ii) if any prepayment of Eurodollar Loans made pursuant
to a single Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than $1,000,000, such Borrowing shall be immediately
converted into Base Rate Loans; and (iii) each prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion with a view, but no obligation, to minimize breakage costs
owing under Section 1.12.

3.04         Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under the Credit Documents shall be made to the
Administrative Agent for the ratable account of the Banks entitled thereto, not
later than 1:00 P.M. (New York time) on the date when due and shall be made in
immediately available funds and in lawful money of the United States of America
at the Payment Office, it being understood that written, telex or facsimile
notice by the Borrower to the Administrative

16


--------------------------------------------------------------------------------


Agent to make a payment from the funds in the Borrower’s account at the Payment
Office shall constitute the making of such payment to the extent of such funds
held in such account. Any payments under this Agreement which are made later
than 1:00 P.M. (New York time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable during such extension period at
the applicable rate in effect immediately prior to such extension.


3.05         NET PAYMENTS.

(a)           All payments made by the Borrower under the Credit Documents will
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.  In addition, except as provided in this Section 3.05, any and all
payments by the Borrower to or for the account of the Administrative Agent, the
L/C Issuer, or any Bank under any Credit Document shall be made free and clear
of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent, the L/C Issuer and each Bank, taxes imposed on or measured
by its overall net income, and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which the Administrative Agent, the L/C Issuer or such Bank, as the
case may be, is organized or maintains a lending office (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). 
Except as otherwise provided in clause (b) below, if the Borrower shall be
required by any laws to deduct any Taxes from or in respect of any sum payable
under any Credit Document to the Administrative Agent, the L/C Issuer or any
Bank, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), each of the Administrative Agent, the L/C Issuer
and such Bank receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions, (iii)
the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable laws and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to the L/C Issuer or such
Bank) the original or a certified copy of a receipt evidencing payment thereof.

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies (but specifically excluding all other United States
Federal taxes, other than withholding taxes, unless such exclusion is not
required as a condition for an exemption from reporting requirements under
Sections 6011, 6111 or 6112 of the Code) which arise from any payment made under
any Credit Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document (hereinafter
referred to as “Other Taxes”).

(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Credit Document to
the Administrative Agent, the L/C Issuer or any Bank, the Borrower shall also
pay to the Administrative Agent, the L/C Issuer or such Bank, as the case may
be, at the time interest is paid, such additional amount that the Administrative
Agent, the L/C Issuer or such Bank specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent, the L/C Issuer or such
Bank would have received if such Taxes or Other Taxes had not been imposed.

17


--------------------------------------------------------------------------------


(d)           The Borrower agrees to indemnify the Administrative Agent, the L/C
Issuer and each Bank for (i) the full amount of Taxes and Other Taxes (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section) paid by the Administrative Agent, the L/C Issuer and
such Bank, (ii) amounts payable under Section 3.05(c) and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Payment under this clause (d) shall be made within 30 days after the
date the Bank, the L/C Issuer or the Administrative Agent, as the case may be,
delivers to the Borrower a certificate pursuant to Section 3.05(g).

(e)           The Administrative Agent, the L/C Issuer and each Bank that is a
party to this Agreement on the Effective Date represents to the Borrower that as
of the Effective Date it is entitled to a complete exemption from United States
withholding tax with respect to payments to be made under the Credit Documents. 
Upon the request of the Administrative Agent or the Borrower, each Bank that is
a “United States person” (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes agrees to deliver to the Borrower and
the Administrative Agent on or prior to the Initial Borrowing Date, or in the
case of a Bank that is an assignee or transferee of an interest under this
Agreement pursuant to Section 11.04(b) (unless the respective Bank was already a
Bank hereunder immediately prior to such assignment or transfer), on the date of
such assignment or transfer to such Bank, two accurate and complete original
signed copies of Internal Revenue Service Form W-9.  Upon the request of the
Administrative Agent or the Borrower, each Bank that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Initial Borrowing Date, or in the case
of a Bank that is an assignee or transferee of an interest under this Agreement
pursuant to Section 11.04(b) (unless the respective Bank was already a Bank
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Bank, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8EXP (or
successor forms) certifying to such Bank’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under the Credit Documents, or (ii) if the Bank is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8BEN, W-8ECI or W-8EXP pursuant to clause (i)
above, (x) a certificate substantially in the form of Exhibit E (any such
certificate, a “Section 3.05(e)(ii) Certificate”) and (y) two accurate and
complete original signed copies of the appropriate Internal Revenue Service Form
certifying to such Bank’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments of interest to be
made under the Credit Documents. In addition, each Bank agrees that from time to
time after the Effective Date, and from time to time upon reasonable request,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-9, W-8BEN, W-8ECI, W-8EXP or a
Section 3.05(e)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Bank to a
continued complete exemption from United States withholding tax with respect to
payments under the Credit Documents, or it shall immediately notify the Borrower
and the Administrative Agent of its inability to deliver any such Form or
Certificate, in which case such Bank shall not be required to deliver any such
Form or Certificate pursuant to this Section 3.05(e). Notwithstanding anything
to the contrary contained in Section 3.05(a), but subject to the immediately
succeeding sentence, (x) the Borrower shall be

18


--------------------------------------------------------------------------------


entitled, to the extent it is required to do so by law, to deduct or withhold
income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable under the Credit Documents for the account of any Bank to the
extent that such Bank has not provided to the Administrative Agent or the
Borrower U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding and (y) the Borrower shall not be obligated
to pay any additional amounts and to indemnify any Bank in the manner set forth
in Sections 3.05(a) and (d) in respect of income or similar taxes imposed by the
United States if (I) such Bank has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Administrative Agent or the
Borrower pursuant to this Section 3.05(e) or (II) in the case of a payment,
other than interest, to a Bank described in clause (ii) above, to the extent
that such Forms do not establish a complete exemption from withholding of such
taxes.  Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 3.05 (other than Section 3.05(b)), except
as set forth in Section 3.05(b), the Borrower agrees to pay any additional
amounts and to indemnify each Bank in the manner set forth in Sections 3.05(a)
and (d) (without regard to the identity of the jurisdiction requiring the
deduction or withholding) in respect of any Taxes deducted or withheld by it as
described in the immediately preceding sentence as a result of any changes that
are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such Taxes.

(f)            If the Borrower pays any additional amount under this
Section 3.05 to the Administrative Agent, the L/C Issuer or any Bank and such
Person determines in its sole discretion, acting in good faith, that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Person shall pay to the Borrower an amount that such Person shall, in its sole
discretion, acting in good faith, determine is equal to the net benefit, after
tax, which was obtained by such Person in such year as a consequence of such Tax
Benefit; provided, however, that (i) such Person may determine, in its sole
discretion consistent with the policies of such Person, whether to seek a Tax
Benefit; (ii) any Taxes that are imposed on such Person as a result of a
disallowance or reduction (including through the expiration of any tax credit
carryover or carryback of such Person that otherwise would not have expired) of
any Tax Benefit with respect to which such Person has made a payment to the
Borrower pursuant to this Section 3.05(f) shall be treated as a Tax for which
the Borrower is obligated to indemnify such Person pursuant to this Section 3.05
without any exclusions or defenses; and (iii) nothing in this Section 3.05(f)
shall require such Person to disclose any confidential information to the
Borrower (including, without limitation, its tax returns) except as may be
required by Section 11.17.

(g)           A certificate of the Administrative Agent, the L/C Issuer or any
Bank claiming compensation under this Section 3.05 and setting forth in
reasonable detail the basis for the calculation of the amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, the Administrative Agent or such Bank may use any
reasonable averaging and attribution methods.

SECTION 4.           Conditions Precedent.  The obligation of the Banks and the
L/C Issuer to make Credit Extensions to the Borrower hereunder is subject, at
the time of the making of each such Credit Extension (except as otherwise
hereinafter indicated), to the satisfaction of each of the following conditions:

4.01         Effectiveness; Notes.  On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred, and (ii) there shall have been
delivered to the Administrative Agent for the account

19


--------------------------------------------------------------------------------


of each Bank requesting a promissory note the appropriate Revolving Note dated
the Initial Borrowing Date, executed by the Borrower in the amount, maturity and
as otherwise provided herein.

4.02         No Default; Representations and Warranties.  At the time of the
making of each Credit Extension and also after giving effect thereto, (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of the making
of such Credit Extension, unless stated to relate to a specific earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date.

4.03         Officer’s Certificate.  On or prior to the Initial Borrowing Date,
the Administrative Agent shall have received an officer’s certificate dated the
Initial Borrowing Date, signed by an appropriate officer of the Borrower,
stating that all of the applicable conditions set forth in Sections 4.02, 4.06,
4.07 and 4.15 have been satisfied as of such date.

4.04         Opinion of Counsel.  On or prior to the Initial Borrowing Date, the
Administrative Agent shall have received an opinion, addressed to the
Administrative Agent and each of the Banks and dated the Initial Borrowing Date,
from Lisa M. Spivack, the General Counsel of Borrower and counsel to the Credit
Parties, with respect to such matters as the Administration Agent may reasonably
request.


4.05         CORPORATE PROCEEDINGS.

(a)           On or prior to the Initial Borrowing Date, the Banks shall have
received from each Credit Party an officer’s certificate, dated the Initial
Borrowing Date, signed by the President or any Vice President of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, substantially in the form of Exhibit D hereto with appropriate
insertions, together with (x) copies of the Organizational Documents of such
Credit Party and (y) the resolutions of such Credit Party and the other
documents referred to in such certificate, and the foregoing shall be reasonably
satisfactory to the Administrative Agent.

(b)           All corporate, tax and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Credit Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all certificates, documents and papers,
including good standing certificates and any other records of corporate
proceedings and governmental approvals, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.

4.06         No Material Adverse Effect.  Since December 31, 2005, no event or
circumstance shall have occurred that, individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect.

4.07         Litigation.  Except as disclosed on Schedule 5.04, no actions,
suits or proceedings shall be pending or, to the knowledge of any Responsible
Officer of the Borrower, threatened (i) with respect to this Agreement or any
other Credit Document or the transactions contemplated hereby or thereby or (ii)
which, individually or in the aggregate, could (if adversely determined)
reasonably be expected to have a Material Adverse Effect.

20


--------------------------------------------------------------------------------


4.08         Subsidiary Guaranty.  On or prior to the Initial Borrowing Date,
each Subsidiary Guarantor shall have duly authorized, executed and delivered the
Subsidiary Guaranty, dated the Initial Borrowing Date, and the Subsidiary
Guaranty shall be in full force and effect.


4.09         [INTENTIONALLY OMITTED].


4.10         [INTENTIONALLY OMITTED].


4.11         [INTENTIONALLY OMITTED].


4.12         [INTENTIONALLY OMITTED].


4.13         [INTENTIONALLY OMITTED].

4.14         Financial Statements; Projections.  On or before the Initial
Borrowing Date, the Borrower shall have delivered or caused to be delivered to
the Administrative Agent with copies for each Bank:

(a)           The audited balance sheet of the Borrower and its Subsidiaries (on
a consolidated basis) for the fiscal year ended December 31, 2005, and the
unaudited balance sheet of the Borrower and its Subsidiaries (on a consolidated
basis) for the fiscal quarter ended September 30, 2006, and the related
statements of income, stockholders’ equity and cash flows, in each case prepared
in accordance with GAAP;

(b)           The Annual Statement of each of the Borrower’s Subsidiaries that
is a Regulated Insurance Company for the fiscal year ended December 31, 2005, as
filed with the Applicable Insurance Regulatory Authority, and in each case
prepared in accordance with SAP; and

(c)           Projected financial statements for the Borrower and its
Subsidiaries reflecting the projected financial condition, income and expenses
of the Borrower and its Subsidiaries after giving effect to the Borrowing on the
Initial Borrowing Date, which projected financial statements shall be reasonably
satisfactory in form and substance to the Administrative Agent.

4.15         Approvals, etc.  On or before the Initial Borrowing Date the
following shall have occurred to the reasonable satisfaction of the
Administrative Agent:

(i)            all Governmental Authority and material third party approvals
(including, without limitation, any shareholder approvals), permits and licenses
(including, without limitation, the approval of each Applicable Insurance
Regulatory Authority) required in connection with the execution, delivery and
performance of this Agreement and the other Credit Documents shall have been
obtained and remain in full force and effect; and

(ii)           [Intentionally Omitted].

4.16         Indebtedness.  On the Initial Borrowing Date, the only Indebtedness
for borrowed money of the Borrower and its Subsidiaries shall be Indebtedness
permitted under Section 7.04.

4.17         Payment of Fees.  On or prior to the Initial Borrowing Date, all
costs, fees and expenses (including, without limitation, legal fees and
expenses), and all other compensation required under the terms of the Credit
Documents to be paid on or prior to the Initial Borrowing Date shall have been
paid.

21


--------------------------------------------------------------------------------


4.18         Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing satisfying the requirements of Section 1.03 with respect
to all Borrowings of Loans.

4.19         Insurance Policies.  On or prior to the Initial Borrowing Date, the
Administrative Agent shall have received evidence of insurance complying with
the requirements of Section 6.03 for the business and properties of the Borrower
and its Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent.

4.20         Capital Structure.  On the Initial Borrowing Date, the corporate
and capital structure (and all agreements related thereto) of the Borrower and
its Subsidiaries and all organizational documents of the Credit Parties shall be
reasonably satisfactory to the Administrative Agent.


4.21         RATINGS.  ON THE INITIAL BORROWING DATE, THE BORROWER SHALL HAVE
OBTAINED AND MAINTAINED RATINGS OF THE INDEBTEDNESS EVIDENCED BY THE OTHER
CREDIT AGREEMENT BY S&P.

The acceptance of the benefits of the Credit Extensions on the Initial Borrowing
Date and on the date of each Credit Extension thereafter shall constitute a
representation and warranty by the Borrower to each of the Banks and the L/C
Issuer that all of the applicable conditions specified in this Section 4 exist
or have been satisfied as of such date. All of the certificates, legal opinions
and other documents and papers referred to in this Section 4, unless otherwise
specified, shall be delivered to the Administrative Agent at its Notice Office
(or as the Administrative Agent may otherwise direct) for the account of each of
the Banks.

SECTION 5.           Representations, Warranties and Agreements.  In order to
induce the Banks and the L/C Issuer to enter into this Agreement and to make the
Credit Extensions provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Banks and the L/C
Issuer, all of which shall survive the execution and delivery of this Agreement
and the making of the Credit Extensions (with the making of each Credit
Extension being deemed to constitute a representation and warranty that the
matters specified in this Section 5 are true and correct in all material
respects on and as of the date of the making of such Credit Extension unless
such representation and warranty expressly indicates that it is being made as of
any other specific date in which case such representation and warranty shall
have been true and correct in all material respects as of such other specified
date):

5.01         Corporate Status.  The Borrower and each of its Subsidiaries (i) is
a duly organized and validly existing corporation in good standing (where
applicable) under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (ii) has been duly qualified and is authorized to do
business and is in good standing (where applicable) in all jurisdictions where
it is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect.

5.02         Corporate Power and Authority.  Each Credit Party has the corporate
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Credit Documents to which it is a party.  Each Credit Party has duly executed
and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable against such Credit Party in accordance with its terms, except
to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally and general principles of equity regardless of whether enforcement is
sought in a proceeding in equity or at law.

22


--------------------------------------------------------------------------------


5.03         No Contravention of Laws, Agreements or Organizational Documents. 
Neither the execution, delivery and performance by any Credit Party of the
Credit Documents to which it is a party nor compliance with the terms and
provisions thereof, nor the consummation of the transactions contemplated
therein (i) will contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority,
(ii) will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under
(except for those which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect), or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of, any material indenture, mortgage, deed of trust, loan agreement,
credit agreement or other agreement to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which it may be subject or (iii) will violate any provision of the
Organizational Documents of the Borrower or any of its Subsidiaries.


5.04         LITIGATION AND CONTINGENT LIABILITIES.

(a)           Except as disclosed on Schedule 5.04, there are no actions, suits
or proceedings pending or, to the knowledge of any Responsible Officer of the
Borrower, threatened in writing involving the Borrower or any of its
Subsidiaries (including, without limitation, with respect to this Agreement or
any other Credit Document) which, individually or in the aggregate, could (if
adversely determined) reasonably be expected to have a Material Adverse Effect.

(b)           Except as fairly reflected in the financial statements described
in Section 5.11(b) (including the footnotes thereto), the Indebtedness permitted
to be incurred under this Agreement and obligations incurred in the ordinary
course of business since the date of the financial statements described in
Section 5.11(b), there are as of the Initial Borrowing Date (and after giving
effect to the Credit Extensions made on such date), no liabilities or
obligations with respect to the Borrower or any of its Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due), and no Responsible Officer of the Borrower knows of any
basis for the assertion against the Borrower or any of its Subsidiaries of any
such liability or obligation, which, in the case of any of the foregoing
referred to in this clause (b), either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


5.05         USE OF PROCEEDS; MARGIN REGULATIONS.

(a)           The proceeds of all Credit Extensions shall be utilized for
working capital, capital expenditures, Permitted Acquisitions and other lawful
general corporate purposes.

(b)           Neither the making of any Credit Extension hereunder, nor the use
of the proceeds thereof, will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System and
no part of the proceeds of any Credit Extension will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock.

5.06         Approvals.  Except for (i) filings and approvals made or obtained
on or prior to the Initial Borrowing Date and (ii) those filings or approvals
the failure of which to make or obtain, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any foreign or domestic
Governmental Authority is required to authorize or is required prior to the
Initial Borrowing Date in connection with (i) the execution, delivery and
performance of any

23


--------------------------------------------------------------------------------


Credit Document, (ii) the legality, validity, binding effect or enforceability
of any Credit Document or (iii) the consummation of any transactions
contemplated by any Credit Document.

5.07         Investment Company Act.  No Credit Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.


5.08         [INTENTIONALLY OMITTED].

5.09         True and Complete Disclosure; Projections and Assumptions.  All
written factual information (taken as a whole) heretofore or contemporaneously
herewith furnished by or on behalf of the Borrower or any of its Subsidiaries to
the Administrative Agent or any Bank (including, without limitation, all
information contained in the Credit Documents, but excluding any projections)
for purposes of or in connection with this Agreement or any transaction
contemplated herein is true and accurate in all material respects on the date as
of which such information is dated and not materially incomplete by omitting to
state any material fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided.  All projections
heretofore or contemporaneously herewith furnished by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or any Bank are
based on good faith estimates and assumptions believed by the Borrower to be
reasonable and attainable at the time made, it being recognized by the Banks
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.


5.10         [INTENTIONALLY OMITTED].


5.11         FINANCIAL CONDITION; FINANCIAL STATEMENTS.

(a)           On and as of the Initial Borrowing Date, on a pro forma basis
after giving effect to the transactions contemplated by the Credit Agreement and
all Indebtedness incurred, and to be incurred, on the Initial Borrowing Date,
with respect to each of the Borrower (on a stand-alone basis) and the Borrower
and its Subsidiaries (on a consolidated basis) (x) the sum of the assets, at a
fair valuation, of each of the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (on a consolidated basis) will exceed their debts,
(y) the Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries
(on a consolidated basis) will not have incurred or intended to, or believe that
they will, incur debts beyond their ability to pay such debts as such debts
mature and (z) the Borrower (on a stand-alone basis) and the Borrower and its
Subsidiaries (on a consolidated basis) will have sufficient capital with which
to conduct its or their business. For purposes of this Section 5.11(a), “debt”
means any liability on a claim, and “claim” means (i) right to payment whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

(b)           The audited balance sheets of the Borrower and its Subsidiaries
(on a consolidated basis) for the fiscal year ended December 31, 2005, and the
unaudited balance sheets of the Borrower and its Subsidiaries (on a consolidated
basis) for the fiscal quarter ended September 30, 2006, together with the
related statements of income, stockholders’ equity and cash flows of such
Persons for the fiscal year and fiscal quarter, respectively, ended on such
dates, heretofore delivered to the Banks, have been prepared in accordance with
GAAP and

24


--------------------------------------------------------------------------------


present fairly in all material respects the financial position of such Persons
at the dates of said statements and the results of operations for the periods
covered thereby.

(c)           The audited Annual Statement of each of the Borrower’s
Subsidiaries which is a Regulated Insurance Company for the fiscal year ended
December 31, 2005, heretofore filed with the Applicable Insurance Regulatory
Authority and delivered to the Banks, have been prepared in accordance with SAP
and present fairly in all material respects the financial position of such
Persons at the dates of said statements and the results of operations for the
periods covered thereby.

(d)           Since December 31, 2005, there has been no event or circumstance
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.


5.12         [INTENTIONALLY OMITTED].

5.13         Tax Returns and Payments.  Except as set forth on Schedule 5.13,
the Borrower and each of its Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material taxes and assessments payable by it which
have become due, other than those not yet delinquent and except for those
contested in good faith and adequately disclosed and fully provided for in the
financial statements of the Borrower and each of its Subsidiaries in accordance
with GAAP or SAP, as the case may be. The Borrower and each of its Subsidiaries
has paid, or has provided adequate reserves (in the good faith judgment of the
management of such Person) for the payment of, all material federal, state and
foreign taxes applicable for all prior fiscal years and for the current fiscal
year to the date hereof.  Except as disclosed on Schedule 5.13, there is no
material action, suit, proceeding, investigation, audit or claim now pending or,
to the knowledge of any Responsible Officer of the Borrower or any of its
Subsidiaries, threatened in writing by any Governmental Authority regarding any
material taxes relating to the Borrower or any of its Subsidiaries. Except as
disclosed on Schedule 5.13, neither the Borrower nor any of its Subsidiaries has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of the Borrower or any of its Subsidiaries, and no
Responsible Officer of the Borrower is aware of any circumstances that would
cause the taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.

5.14         Compliance with ERISA.  (a) Schedule 5.14 sets forth each Plan.
Except as disclosed on Schedule 5.14, (i) each Plan (and each related trust,
insurance contract or fund) is in substantial compliance with its terms and with
all applicable laws, including without limitation ERISA and the Code, except for
noncompliance which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (ii) each Plan (and
each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a determination letter from the Internal
Revenue Service to the effect that it meets the requirements of Sections 401(a)
and 501(a) of the Code; (iii) no Reportable Event has occurred except for any
Reportable Event which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (iv) no Plan which is
a multiemployer plan (as defined in Section 4001(a) (3) of ERISA) is insolvent
or in reorganization; (v) no Plan has an Unfunded Current Liability, except for
any Unfunded Current Liability which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; (vi) no Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such Sections of the Code
or ERISA, or has applied for or received a waiver of an accumulated funding
deficiency or an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA, except where such
deficiency,

25


--------------------------------------------------------------------------------


either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; (vii) all contributions required to be made with
respect to a Plan have been timely made, except for any such contribution which,
if not timely made, could not reasonably be expected to have a Material Adverse
Effect; (viii) neither the Borrower nor any Subsidiary of the Borrower nor any
ERISA Affiliate has incurred any material liability (including any indirect,
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any
material amount of such liability under any of the foregoing Sections with
respect to any Plan; (ix) to the knowledge of any Responsible Officer of the
Borrower, no condition exists which presents a material risk to the Borrower or
any Subsidiary of the Borrower or any ERISA Affiliate of incurring a material
amount of liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code except for any condition which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (x) no proceedings have been instituted by the PBGC to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA in a distress termination; (xi) no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits or
relating to qualified domestic relations orders) is pending or, to the knowledge
of any Responsible Officer, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; (xii)
no Plan is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA);
(xiii) neither the Borrower nor any Subsidiary of the Borrower nor any ERISA
Affiliate has incurred any material liability as a result of any group health
plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code)
other than a multiemployer plan described in Section 3(37) of ERISA which covers
or has covered employees or former employees of the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate having not been operated in compliance with
the provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of
the Code which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (xiv) no lien imposed under the Code
or ERISA on the assets of the Borrower or any Subsidiary of the Borrower or any
ERISA Affiliate exists or is likely to arise on account of any Plan and (xv)
except with respect to certain post-retirement health care obligations, as
disclosed on Schedule 5.14, the Borrower and its Subsidiaries may cease
contributions to or terminate any employee benefit plan maintained by any of
them without incurring any material liability.


5.15         SUBSIDIARIES.

(a)           Schedule 5.15 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein) and also
identifies the owner thereof, in each case existing on the Initial Borrowing
Date.  All such Subsidiaries are direct or indirect Wholly-Owned Subsidiaries of
the Borrower.

(b)           All of the outstanding shares of capital stock of each Subsidiary
of the Borrower listed on Schedule 5.15 have been duly authorized and validly
issued and are fully paid and nonassessable and free from preemptive rights.

(c)           Except as set forth on Schedule 5.15, no Subsidiary of the
Borrower listed on Schedule 5.15 has outstanding any securities convertible into
or exchangeable for its capital stock or outstanding any rights to subscribe for
or to purchase, or any options for the purchase of, or any agreements providing
for the issuance (contingent or otherwise) of, or any calls, commitments or
claims of any character relating to, its capital stock.

(d)           There are no restrictions on the Borrower or any of its
Subsidiaries which prohibit or otherwise restrict the transfer of cash or other
assets from any Subsidiary of the Borrower to the Borrower, other than
prohibitions or restrictions existing under or by reason of (i)

26


--------------------------------------------------------------------------------


this Agreement or the other Credit Documents or the Other Credit Agreement or
the other Credit Documents (as defined in the Other Credit Agreement), (ii)
Legal Requirements, (iii) customary non-assignment provisions in contracts
entered into in the ordinary course of business and consistent with past
practices, and (iv) purchase money obligations for property acquired in the
ordinary course of business, so long as such obligations are permitted under
this Agreement.

5.16         Intellectual Property, etc.  The Borrower and each of its
Subsidiaries own or possess the right to use all material patents, trademarks,
servicemarks, trade names, copyrights, licenses and other rights, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as presently conducted and as proposed to be conducted.

5.17         Pollution and Other Regulations.  The Borrower and each of its
Subsidiaries are in compliance with all laws and regulations relating to
pollution and environmental control, equal employment opportunity and employee
safety in all domestic and foreign jurisdictions in which the Borrower and each
of its Subsidiaries is presently doing business, and the Borrower will comply
and cause each of its Subsidiaries to comply with all such laws and regulations
which may be imposed in the future in jurisdictions in which the Borrower or
such Subsidiary may then be doing business; in each case other than those the
non-compliance with which could not reasonably be expected to have a Material
Adverse Effect.


5.18         LABOR RELATIONS; COLLECTIVE BARGAINING AGREEMENTS.

(a)           Set forth on Schedule 5.18 is a list and description (including
dates of termination) of all collective bargaining and similar agreements
between or applicable to the Borrower or any of its Subsidiaries and any union,
labor organization or other bargaining agent in respect of the employees of the
Borrower and/or any Subsidiary on the Initial Borrowing Date.

(b)           Neither the Borrower nor any of its Subsidiaries is engaged in any
unfair labor practice that is reasonably likely to have a Material Adverse
Effect. (i) There is no significant unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries or threatened in writing against
any of them, before the National Labor Relations Board, and no significant
grievance or significant arbitration proceeding arising out of or under any
Collective Bargaining Agreement is now pending against the Borrower or any of
its Subsidiaries or threatened in writing against any of them, (ii) there is no
significant strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or threatened in writing against the
Borrower or any of its Subsidiaries and (iii) to the best knowledge of the
Borrower, no union representation question exists with respect to the employees
of the Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.


5.19         [INTENTIONALLY OMITTED].

5.20         Indebtedness.  Schedule 5.20 sets forth a true and complete list of
all Indebtedness outstanding under Sections 7.04(c) of the Borrower and its
Subsidiaries as of the Initial Borrowing Date, in each case showing the
aggregate principal amount thereof, the name of the lender in respect thereof
and the name of the respective borrower and any other entity which has directly
or indirectly guaranteed such Indebtedness.

5.21         Compliance with Statutes, etc.  The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed

27


--------------------------------------------------------------------------------


by, all Governmental Authorities in respect of the conduct of its business and
the ownership of its property (including compliance with all applicable
environmental laws), except those the noncompliance with which could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.22         Insurance Licenses.  Each Regulated Insurance Company has obtained
and maintains in full force and effect all licenses and permits from all
regulatory authorities necessary to operate in the jurisdictions in which such
Regulated Insurance Company operates, in each case other than such licenses and
permits the failure to obtain or maintain, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.           Affirmative Covenants.  The Borrower hereby covenants and
agrees that on the Effective Date and thereafter, for so long as this Agreement
is in effect and until the Loans, together with interest, Fees and all other
Obligations incurred hereunder are paid in full and all Letters of Credit are
terminated or expired:

6.01         Information Covenants.  The Borrower will furnish or cause to be
furnished to each Bank:

(a)           Annual Financial Statements.

(i)            As soon as available or required to be filed with the SEC and in
any event within 90 days after the close of each fiscal year of the Borrower,
(x) the consolidated balance sheet of the Borrower and its Subsidiaries, in each
case, as at the end of such fiscal year and the related consolidated statements
of income, of stockholders’ equity and of cash flows for such fiscal year and
(y) the consolidating balance sheet of the Borrower and each of its Subsidiaries
as at the end of the fiscal year and the related consolidating statements of
income, of stockholders’ equity and of cash flows for such fiscal year; in each
case prepared in accordance with GAAP and setting forth comparative figures for
the preceding fiscal year, and, in the case of such consolidated statements,
examined by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of the Borrower and its Subsidiaries as a going concern, together
with a certificate of such accounting firm stating that in the course of its
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted in accordance with GAAP, such accounting firm has obtained no
knowledge of Event of Default in respect of the financial covenants in
Sections 7.10, 7.11, 7.12, 7.13 and 7.14 which has occurred and is continuing
or, if to the knowledge of such accounting firm such Event of Default has
occurred and is continuing, a statement as to the nature thereof.

(ii)           As soon as available and in any event within 90 days after the
close of each fiscal year of each Regulated Insurance Company, the Annual
Statement (prepared in accordance with SAP) for such fiscal year of such
Regulated Insurance Company, as filed with the Applicable Insurance Regulatory
Authority in compliance with the requirements thereof (or a report containing
equivalent information for any Regulated Insurance Company not so required to
file the foregoing with the Applicable Insurance Regulatory Authority) together
with the opinion thereon of the chief financial officer or other Authorized
Officer of such Regulated Insurance Company stating that such Annual Statement
presents fairly in all material respects the financial condition and results of
operations of such Regulated Insurance Company in accordance with SAP.

28


--------------------------------------------------------------------------------


(iii)          In the event any Regulated Insurance Company is required to
obtain or otherwise elects to obtain an audit of its annual financial statements
prepared in accordance with SAP, as soon as available, the audit report and
opinion of the firm of independent certified public accountants that conducted
such audit.

(iv)          As soon as available and in any event within 90 days after the
close of each fiscal year of the Borrower, a copy of the “Statement of Actuarial
Opinion” and “Management Discussion and Analysis” for each Regulated Insurance
Company (prepared in accordance with SAP) for such fiscal year and as filed with
the Applicable Insurance Regulatory Authority in compliance with the
requirements thereof (or a report containing equivalent information for any
Regulated Insurance Company not so required to file the foregoing with the
Applicable Insurance Regulatory Authority).

(b)           Quarterly Financial Statements.

(i)            As soon as available or required to be filed with the SEC and in
any event within 55 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Borrower, (x) the consolidated
balance sheet of the Borrower and its Subsidiaries at the end of such fiscal
quarter and the related consolidated statements of income, of stockholders’
equity and of cash flows for such quarterly period and for the elapsed portion
of the fiscal year ended with the last day of such quarterly period and (y) the
consolidating balance sheet of the Borrower and each of its Subsidiaries as at
the end of such fiscal quarter and the related consolidating statements of
income, of stockholders’ equity and of cash flows for such quarterly period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period; in each case setting forth comparative figures for the related
periods in the prior fiscal year, and all of which shall be prepared in
accordance with GAAP and certified by the chief financial officer or other
Authorized Officer of the Borrower, as the case may be, subject to changes
resulting from normal year-end audit adjustments.

(ii)           As soon as available or required to be filed with an Applicable
Insurance Regulatory Authority and in any event within 55 days after the close
of each of the first three quarterly accounting periods in each fiscal year of
each Regulated Insurance Company, quarterly financial statements (prepared in
accordance with SAP) for such fiscal period of such Regulated Insurance Company,
as filed with the Applicable Insurance Regulatory Authority, together with the
opinion thereon of the chief financial officer or other Authorized Officer of
such Regulated Insurance Company stating that such financial statements present
fairly in all material respects the financial condition and results of
operations of such Regulated Insurance Company in accordance with SAP.

(c)           Financial Plans, etc.  As soon as available and in any event no
later than 120 days following the first day of each fiscal year of the Borrower,
copies of the annual financial plan or budget for such fiscal year prepared by
management of the Borrower for its internal use and distributed to the Board of
Directors of the Borrower, and together with each delivery of financial
statements pursuant to Section 6.01(a)(ii) and (b)(ii), a comparison of the
current year to date financial results (other than in respect of the balance
sheets included therein) against the plans required to be submitted pursuant to
this clause (c).

(d)           Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 6.01(a)(i) and (ii) and (b)(i) and
(ii), a Compliance Certificate executed by the chief financial officer or other
Authorized Officer of the Borrower to the effect that no

29


--------------------------------------------------------------------------------


Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which Compliance Certificate
shall include (x) the calculations (with supporting details) required to
establish whether the Borrower and its Subsidiaries were in compliance with the
provisions of Sections 7.10, 7.11, 7.12, 7.13 and 7.14 as at the end of such
fiscal year or quarter, as the case may be, and (y) a summary of all outstanding
litigation at the end of such fiscal year or quarter and of all litigation
settled during the fiscal quarter then ended, in each case involving the
Borrower or any of its Subsidiaries, but only to the extent that any such
litigation, either individually or in the aggregate, could (if adversely
determined) reasonably be expected to have a Material Adverse Effect.

(e)           Notice of Default or Litigation. Promptly, and in any event within
five Business Days after any Responsible Officer of the Borrower or any of its
Subsidiaries obtains knowledge thereof, (x) notice of the occurrence of any
event which constitutes a Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto and (y) promptly after any
Responsible Officer of the Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of any outstanding litigation or governmental or regulatory
proceeding pending against the Borrower or any of its Subsidiaries which, either
individually or in the aggregate, could (if adversely determined) reasonably be
expected to have a Material Adverse Effect.

(f)            Auditors’ Reports. Promptly upon receipt thereof, a copy of (x)
each other report or “management letter” submitted to the Borrower or any of its
Subsidiaries by their independent accountants in connection with any annual,
interim or special audit made by them of the books of the Borrower or any of its
Subsidiaries and (y) each report submitted to the Borrower or any of its
Subsidiaries by any independent actuary with respect to reserve adequacy.

(g)           Reserve Adequacy Report. Promptly (x) following a request for such
a report from the Administrative Agent or the Required Banks (which request may
only be made when an Event of Default has occurred and is continuing) and (y)
following the receipt of such a report by the Borrower (if the Borrower
otherwise elects to obtain such a report), a report prepared by an independent
actuarial consulting firm of recognized professional standing reasonably
satisfactory to the Administrative Agent, the Required Banks or the Borrower, as
the case may be, reviewing the adequacy of reserves of each Regulated Insurance
Company determined in accordance with SAP, which firm shall be provided access
to or copies of all reserve analyses and valuations relating to the insurance
business of each Regulated Insurance Company in the possession of or available
to the Borrower or its Subsidiaries.

(h)           Other Regulatory Statements and Reports. Promptly (A) after
receipt thereof, copies of all triennial examinations and risk adjusted capital
reports of any Regulated Insurance Company, delivered to such Person by any
Applicable Insurance Regulatory Authority, insurance commission or similar
regulatory authority, (B) after receipt thereof, written notice of any assertion
by any Applicable Insurance Regulatory Authority or any governmental agency or
agencies substituted therefor, as to a violation of any Legal Requirement by any
Regulated Insurance Company which is likely to have a Material Adverse Effect,
(C) after receipt thereof, a copy of the final report to each Regulated
Insurance Company from the NAIC for each fiscal year, as to such Regulated
Insurance Company’s compliance or noncompliance with each of the NAIC Tests, (D)
after receipt thereof, a copy of any notice of termination, cancellation or
recapture of any Reinsurance Agreement or Retrocession Agreement to which a
Regulated Insurance Company is a party to the extent such termination or
cancellation is likely to have a Material Adverse Effect, (E) and in any event
within two Business Days after receipt thereof, copies of any notice of actual
suspension, termination or revocation of any license of any

30


--------------------------------------------------------------------------------


Regulated Insurance Company by any Applicable Insurance Regulatory Authority,
including any request by an Applicable Insurance Regulatory Authority which
commits a Regulated Insurance Company to take or refrain from taking any action
or which otherwise affects the authority of such Regulated Insurance Company to
conduct its business, and (F) and in any event within ten Business Days after
any Responsible Officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of any actual changes in the insurance laws enacted in
any jurisdiction in which any Regulated Insurance Company is domiciled which
could reasonably be expected to have a Material Adverse Effect.

(i)            Other Information. Promptly upon filing thereof with the SEC or
transmission thereof, as the case may be, copies of any final registrations and
documents, and other reports specified in Section 13 and 15(d) of the Exchange
Act filed by the Borrower or any of its Subsidiaries (other than any
registration statement on Form S-8) and copies of all financial statements and
proxy statements, and material notices and reports, as the Borrower or any of
its Subsidiaries shall send to analysts generally or the holders of their
capital stock in their capacity as such holders (in each case to the extent not
theretofore delivered to the Banks pursuant to this Agreement) and, with
reasonable promptness, such other information or existing documents (financial
or otherwise) as the Administrative Agent or any Bank may reasonably request
from time to time.

6.02         Books, Records and Inspections.  The Borrower will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or any Bank to visit and inspect any of the properties
or assets of the Borrower and any of its Subsidiaries in whomsoever’s possession
(but only to the extent the Borrower or such Subsidiary has the right to do so
to the extent in the possession of another Person), and to examine the books of
account of the Borrower and any of its Subsidiaries and discuss the affairs,
finances and accounts of the Borrower and of any of its Subsidiaries with, and
be advised as to the same by, its and their officers and independent accountants
and independent actuaries, if any, all at such reasonable times and intervals,
upon reasonable prior notice and to such reasonable extent as the Administrative
Agent or any Bank may request.  The Borrower and any of its Subsidiaries shall
have the right to be present during all discussions between the relevant
independent accountants and the Administrative Agent and/or any of the Banks.

6.03         Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, at all times maintain in full force and effect insurance in
such amounts, covering such risks and liabilities and with such deductibles or
self-insured retentions as are in accordance with normal industry practice.

6.04         Payment of Taxes.  The Borrower will file, and will cause each of
its Subsidiaries to file, tax returns in accordance with the tax allocation
agreements among the Borrower and its Subsidiaries and with the requirements of
applicable law.  The Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims (other than claims relating to the adjustment or
settling, in the ordinary course of business, of claims in respect of insurance
policies or reinsurance contracts) which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any of its Subsidiaries; provided
that neither the Borrower nor any Subsidiary shall be required to pay any such
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings if it has maintained adequate reserves (in the good
faith judgment of the management of the Borrower) with respect thereto in
accordance with GAAP or SAP, as may be applicable.

6.05         Corporate Franchises.  The Borrower will do, and will cause each
Subsidiary to do, or cause to be done, all things reasonably necessary to
preserve and keep in full force and effect its corporate

31


--------------------------------------------------------------------------------


existence, rights and authority; provided that any transaction permitted by
Section 7.02 will not constitute a breach of this Section 6.05.

6.06         Compliance with Statutes, etc.  The Borrower will, and will cause
each Subsidiary to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Government Authorities, in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls) other than those the non-compliance with
which could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.07         ERISA.  As soon as possible and, in any event, within 10 Business
Days after any Responsible Officer of the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate knows of the occurrence of any of the following,
the Borrower will deliver to the Administrative Agent a certificate of the chief
financial officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that the Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Borrower, the
Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto: that a Reportable Event has occurred; that
an accumulated funding deficiency, within the meaning of Section 412 of the Code
or Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan;
that any contribution required to be made with respect to a Plan has not been
timely made except to the extent that any such untimely contribution would not
result in a material liability to the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate; that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that a Plan has an
Unfunded Current Liability; that proceedings may be or have been instituted to
terminate or appoint a trustee to administer a Plan which is subject to Title IV
of ERISA; that a proceeding has been instituted pursuant to Section 515 of ERISA
to collect a delinquent contribution to a Plan; that the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate will or may incur any material
amount of liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a
Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or
502(i) or 502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code; or that the Borrower or any Subsidiary of the Borrower may incur
any material liability pursuant to any employee welfare benefit plan (as defined
in Section 3(1) of ERISA) that provides death, health or severance benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA or applicable state law or as disclosed on Schedule 5.14)
of any Plan. At the request of any Bank, the Borrower will promptly deliver to
such Bank a complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service. In addition to any certificates or notices delivered
to the Banks pursuant to the first sentence hereof, if requested by the Banks,
copies of annual reports and any material notices received by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate with respect to any Plan shall
be delivered to the Banks no later than 10 Business Days after the date such
notice has been received by the Borrower, the Subsidiary or the ERISA Affiliate,
as applicable.

6.08         Performance of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, perform in all material respects all of its obligations
under the terms of each material mortgage, indenture, security agreement, other
debt instrument and contract by which it is bound or to which it is a

32


--------------------------------------------------------------------------------


party unless the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the failure to pay any Indebtedness shall
not constitute a breach of this Section 6.08 unless it shall give rise to an
Event of Default under Section 8.04.

6.09         Good Repair.  The Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment necessary to
carry on its business are kept in good repair, working order and condition,
normal wear and tear excepted.

6.10         End of Fiscal Years; Fiscal Quarters.  The Borrower will, for
financial reporting purposes, cause (i) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (ii) each of
its, and each of its Subsidiaries’, fiscal quarters to end on March 31, June 30,
September 30 and December 31 of each year.

6.11         Maintenance of Licenses and Permits.  The Borrower will, and will
cause each of its Subsidiaries to, maintain all permits, licenses and consents
as may be required for the conduct of its business by any state, federal or
local government agency or instrumentality except where failure to maintain the
same could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.12         Register.  The Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this Section 6.12, to maintain a
register (the “Register”) on which it will record the names and addresses of
each of the Banks and the L/C Issuer, the Commitments from time to time of each
of the Banks, the Loans (and Outstanding Amounts thereof) made by each of the
Banks, the Letters of Credit issued by the L/C Issuer, the participations in L/C
Obligations held by each of the Banks and each payment of principal and interest
on the Loans and the participations in the L/C Obligations owing to each Bank. 
Failure to make any such recordation or any error in such recordation shall not
affect the obligations of the Borrower in respect of such Loans or L/C
Obligations.  With respect to any Bank, the transfer of the Commitments of such
Bank, the transfer of the rights to the principal of, and interest on, any Loan
made pursuant to such Commitments and the transfer of participations in L/C
Obligations held by such Bank, shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments, Loans and participations in L/C Obligations and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments, Loans and participations in L/C Obligations shall remain owing
to the transferor. The registration of assignment or transfer of all or part of
any Commitments, Loans and participations in L/C Obligations shall be recorded
by the Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 11.04(b), together with all other items
required to be delivered in accordance with Section 11.04(b). Coincident with
the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Bank shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Bank and/or the new Bank, upon each such
Bank’s request.  Except as otherwise provided in Section 3.05(b), the Borrower
agrees to indemnify the Administrative Agent from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 6.12 (but excluding any such losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Administrative Agent).


6.13         RATINGS.  THE BORROWER WILL MAINTAIN A RATING OF THE INDEBTEDNESS
EVIDENCED BY THE OTHER CREDIT AGREEMENT BY S&P.

33


--------------------------------------------------------------------------------


SECTION 7.           Negative Covenants.  The Borrower hereby covenants and
agrees that on the Effective Date and thereafter, for so long as this Agreement
is in effect and until the Loans together with interest, Fees and all other
Obligations incurred hereunder are paid in full and all Letters of Credit are
terminated or expired:


7.01         CHANGES IN BUSINESS.

(a)           Except as otherwise permitted under this Agreement, the Borrower
will not permit any of its Subsidiaries to engage in any business other than the
businesses engaged in by the Borrower and its Subsidiaries as of the Effective
Date and activities related, ancillary or complimentary thereto.

(b)           The Borrower will engage in no business other than (i) the
ownership of the capital stock and other equity interests in its Subsidiaries,
(ii) the incurrence of Indebtedness permitted to be incurred by it under
Section 7.04, (iii) Permitted Acquisitions, (iv) paying taxes, (v) preparing
reports to Governmental Authorities and to its shareholders, (vi) holding
directors and shareholders meetings, preparing corporate records and engaging in
other corporate activities required to maintain its separate corporate
structure, (vii) transactions otherwise permitted under the Credit Documents and
(viii) the entering into and performing of its obligations under the Credit
Documents.

7.02         Consolidation, Merger, Sale or Purchase of Assets.  The Borrower
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs, or enter into any transaction of merger or consolidation,
or sell or otherwise dispose of any of its property or assets (including the
sale of capital stock of any of its Subsidiaries, but excluding any sale or
disposition of property or assets in the ordinary course of business), or
purchase, lease or otherwise acquire (in one transaction or a series of related
transactions) all or any part of the property or assets of any Person (excluding
any purchases, leases or other acquisitions of property or assets in, and for
use in, the ordinary course of business) or agree to do any of the foregoing at
any future time, except that the following shall be permitted:

(a)           [Intentionally Omitted]

(b)           Capital Expenditures by the Borrower and its Subsidiaries to the
extent permitted by Section 7.05;

(c)           The investments, acquisitions and transfers or dispositions of
property permitted pursuant to Section 7.06;

(d)           The merger or consolidation or liquidation of (i) any Wholly-Owned
Subsidiary of the Borrower with or into another Wholly-Owned Subsidiary of the
Borrower or (ii) any Non-Regulated Company that is a Wholly-Owned Subsidiary of
the Borrower with or into the Borrower, so long as the Borrower is the surviving
entity following such merger, consolidation or liquidation;

(e)           Any Regulated Insurance Company may enter into any Insurance
Contract, Reinsurance Agreement or Retrocession Agreement in the ordinary course
of business in accordance with its normal underwriting, indemnity and retention
policies, provided that no Regulated Insurance Company shall enter into any
Financial Reinsurance Agreement;

(f)            The Borrower or any of its Subsidiaries may enter into leases of
property or assets in the ordinary course of business not otherwise in violation
of this Agreement;

34


--------------------------------------------------------------------------------


(g)           The sale or disposition of equipment that has become obsolete or
worn out or is replaced in the ordinary course of business and the replacement
thereof;

(h)           Each of the Borrower and its Subsidiaries may sell assets,
provided that (w) each such sale shall be for an amount at least equal to the
fair market value thereof (as determined in good faith by senior management of
the Borrower), (x) no less than 80% of the aggregate sale proceeds of each such
sale are in the form of cash and (y) the aggregate sale proceeds from all assets
subject to such sales pursuant to this clause (h), in any fiscal year shall not
exceed 10% of the Consolidated Net Worth of the Borrower as of the last day of
the immediately preceding fiscal year (it being understood and agreed that, for
purposes of this clause (y), the aggregate sale proceeds from a sale by a
Regulated Insurance Company of assets and related liabilities by way of a
Reinsurance Agreement or a Retrocession Agreement shall be deemed to be the
Surplus Increase (if positive) to such Regulated Insurance Company as a result
of such sale), provided, further, that (i) on a pro forma basis (the pro forma
adjustments made by the Borrower pursuant to this clause (i) shall be subject to
the reasonable satisfaction of the Administrative Agent) determined as if such
asset sale had been consummated on the date occurring twelve months prior to the
last day of the most recently ended fiscal quarter of the Borrower with respect
to any asset sale, the Borrower and its Subsidiaries would have been in
compliance with Sections 7.10 through 7.14 of this Agreement as of, or for the
relevant period ended on, the last day of such fiscal quarter and (ii) on a pro
forma basis (the pro forma adjustments made by the Borrower pursuant to this
clause (ii) shall be subject to the reasonable satisfaction of the
Administrative Agent) determined as if such asset sale had been consummated, the
covenants contained in Sections 7.10 through 7.14 will continue to be met for
the twelve-month period following the last day of the fiscal quarter ended after
the date of the consummation of such asset sale;

(i)            So long as no Default or Event of Default then exists or would
result therefrom, the Borrower and its Subsidiaries may acquire (including by
means of a merger) assets or the capital stock of any Person (any such
acquisitions permitted by this clause (i), a “Permitted Acquisition”), provided
that (i) such Person (or the assets so acquired) was, immediately prior to such
acquisition, engaged (or used) primarily in the businesses permitted pursuant to
Section 7.01(a), (ii) each such acquisition shall be for an amount not greater
than the fair market value thereof (as determined in good faith by the Board of
Directors of the Borrower), (iii) the only consideration paid by the Borrower
and its Subsidiaries in connection with any Permitted Acquisition shall be cash,
common stock of the Borrower issued in accordance with Section 7.15(a)(i) and
preferred stock of the Borrower issued in accordance with Section 7.15(a)(ii),
(iv) the aggregate amount of cash expended by the Borrower and its Subsidiaries
for Permitted Acquisitions in any fiscal year shall not exceed 10% of the
Consolidated Net Worth of the Borrower and its Subsidiaries as of the last day
of the immediately preceding fiscal year, (v) the aggregate value of Borrower
common stock and preferred stock issued by the Borrower as consideration for
Permitted Acquisitions (valued in good faith by the Borrower) in any fiscal year
shall not exceed 35% of the Consolidated Net Worth of the Borrower and its
Subsidiaries as of the last day of the immediately preceding fiscal year, (vi)
on a pro forma basis (the pro forma adjustments made by the Borrower pursuant to
this clause (vi) shall be subject to the reasonable satisfaction of the
Administrative Agent) determined as if such acquisition had been consummated on
the date occurring twelve months prior to the last day of the most recently
ended fiscal quarter of the Borrower, the Borrower and its Subsidiaries would
have been in compliance with Sections 7.10 through 7.14 of this Agreement as of,
or for the relevant period ended on, the last day of such fiscal quarter, (vii)
on a pro forma basis (the pro forma adjustments made by the Borrower pursuant to
this clause (vii) shall be subject to the reasonable satisfaction of the
Administrative Agent) determined as if such acquisition had been

35


--------------------------------------------------------------------------------


consummated, the covenants contained in Sections 7.10 through 7.14 will continue
to be met for the twelve-month period following the last day of the fiscal
quarter ended after the date of the consummation of such acquisition and (viii)
no such acquisition shall be consummated on a “hostile” basis (i.e., without the
consent of the Board of Directors of the Person to be acquired);

(j)            Sales and purchases of assets between one Regulated Insurance
Company and another Regulated Insurance Company; and

(k)           Sales and purchases of assets between one Credit Party and another
Credit Party.

7.03         Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any such Subsidiary whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to the
Borrower or any of its Subsidiaries) or assign any right to receive income, or
file or permit the filing of any financing statement under the UCC or any other
similar notice of Lien under any similar recording or notice statute relating to
any such property, except:

(a)           Liens for taxes and other assessments not yet due or being
contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Borrower) have
been established in accordance with GAAP or SAP, as may be applicable;

(b)           Liens in respect of property or assets of any of the Borrower’s
Subsidiaries imposed by law which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (x) which do not
in the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or any Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;

(c)           Any Liens created by this Agreement or the other Credit Documents
or Liens created pursuant to the Other Credit Agreement;

(d)           Liens in existence on the Effective Date, without giving effect to
any extensions or renewals thereof (provided that the securities subject to any
such Lien may be replaced by other securities of no greater principal amount);

(e)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.09;

(f)            Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money
bonds, Reinsurance Agreements, Retrocession Agreements and other similar
obligations incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money);

36


--------------------------------------------------------------------------------


(g)           Leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries
and any interest or title of a lessor under any lease not in violation of this
Agreement;

(h)           Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(i)            Liens arising from UCC financing statements regarding leases not
in violation of this Agreement;

(j)            Liens on pledges or deposits of cash or securities made by any
Regulated Insurance Company as a condition to obtaining or maintaining any
licenses issued to it by any Applicable Insurance Regulatory Authority;

(k)           Liens arising pursuant to purchase money mortgages, Capital Leases
or security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within 90 days after the respective purchase) of
assets acquired after the Initial Borrowing Date, provided that (i) any such
Liens attach only to the assets so purchased, (ii) the Indebtedness secured by
any such Lien does not exceed 100%, nor is less than 80%, of the lesser of the
fair market value or the purchase price of the property being purchased at the
time of the incurrence of such Indebtedness and (iii) the Indebtedness secured
thereby is permitted to be incurred pursuant to Section 7.04(b);

(l)            Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.04(g) and (ii) such Liens are not incurred in
connection with or in contemplation or anticipation of such Permitted
Acquisition and do not attach to any other asset of the Borrower or any of its
Subsidiaries; and

(m)          Liens consisting of customary set-off rights or bankers’ liens on
amounts on deposit, whether arising by contract or operation of law, to the
extent incurred in the ordinary course of business.

7.04         Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)           Indebtedness incurred pursuant to this Agreement and the other
Credit Documents and Indebtedness incurred pursuant to the Other Credit
Agreement;

(b)           Capitalized Lease Obligations and Indebtedness of the Borrower and
its Subsidiaries incurred pursuant to purchase money Liens permitted under
Section 7.03(k), provided that (x) all such Capitalized Lease Obligations are
permitted under Section 7.05 and (y) the sum of (i) the aggregate Capitalized
Lease Obligations plus (ii) the aggregate principal amount of such purchase
money Indebtedness shall not exceed at any time outstanding an amount equal to
$10,000,000;

(c)           Indebtedness in existence on the Effective Date which is listed on
Schedule 5.20, without giving effect to any subsequent extension, renewal or
refinancing thereof;

37


--------------------------------------------------------------------------------


(d)           Obligations of any Regulated Insurance Company with respect to (i)
letters of credit (other than the Letters of Credit) securing obligations under
Reinsurance Agreements entered into in the ordinary course of business of any
such Regulated Insurance Company, (ii) letters of credit (other than the Letters
of Credit) issued in lieu of deposits to satisfy Legal Requirements or (iii)
letters of credit (other than the Letters of Credit) or surety bonds issued in
lieu of depositing securities with any Applicable Insurance Regulatory Authority
to satisfy regulatory requirements; in any case to the extent (x) such letters
of credit are not drawn upon or, if and to the extent drawn upon, such drawing
is reimbursed no later than 10 days following receipt by the Borrower or such
Subsidiary of notice of payment on such letter of credit, (y) in the case of
clauses (i) and (ii), the aggregate outstanding amount of such obligations shall
not exceed $15,000,000 at any time and (z) in the case of clause (iii), the
aggregate outstanding amount of such obligations shall not exceed $5,000,000 at
any time;

(e)           Indebtedness under Interest Rate Agreements or Other Hedging
Agreements entered into in respect of the Obligations or otherwise in the
ordinary course of its business and not for speculative purposes;

(f)            Indebtedness of American Exchange owing to the Borrower evidenced
by the Surplus Note;

(g)           Indebtedness of the Borrower or a Wholly-Owned Subsidiary of the
Borrower acquired pursuant to a Permitted Acquisition (or Indebtedness assumed
at the time of a Permitted Acquisition of an asset securing such Indebtedness),
and any refinancing of such Indebtedness so long as the principal amount thereof
is not increased, provided that (i) such Indebtedness was not incurred in
connection with or in contemplation of such Permitted Acquisition, (ii) such
Indebtedness does not constitute Indebtedness for borrowed money, it being
understood and agreed that Capitalized Lease Obligations and purchase money
Indebtedness shall not constitute Indebtedness for borrowed money for purposes
of this clause (ii), and (iii) at the time of such Permitted Acquisition, such
Indebtedness does not exceed 10% of the total value of the assets of the
Subsidiary so acquired, or of the assets so acquired, as the case may be;

(h)           Indebtedness of the Borrower or any of its Subsidiaries arising
under letters of credit (other than the Letters of Credit) issued for the
account of any such person in the ordinary course of business; provided that,
the aggregate outstanding amount of such letters of credit shall not exceed
$2,500,000 at any time;

(i)            Indebtedness arising under the Trust Preferred Securities;

(j)            Indebtedness constituting a loan from (i) any Regulated Insurance
Company to another Regulated Insurance Company, (ii) any Regulated Insurance
Company to the Borrower, (iii) any Subsidiary Guarantor to another Subsidiary
Guarantor, (iv) the Borrower to any Subsidiary Guarantor or (v) the Borrower or
any Subsidiary Guarantor to any Regulated Insurance Company; and

(k)           Other Indebtedness, including revolving Indebtedness, having terms
and conditions reasonably satisfactory to the Administrative Agent in an
aggregate outstanding principal amount not to exceed $7,500,000 at any time;
provided that, before and after giving effect to the incurrence of such other
Indebtedness, the Borrower is in compliance with Sections 7.10 and 7.13 and no
other Event of Default exists.

38


--------------------------------------------------------------------------------



7.05         CAPITAL EXPENDITURES.

(a)           The Borrower will not incur, and will not permit any of its
Subsidiaries to incur, Capital Expenditures in an amount that exceeds, for the
Borrower and its Subsidiaries on a consolidated basis, (i) $15,000,000 during
any fiscal year, or (ii) $60,000,000 after May 28, 2004.

(b)           Notwithstanding the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by the Borrower and its Subsidiaries
pursuant to clause (a) above in any fiscal year is greater than the amount of
such Capital Expenditures actually made by the Borrower and its Subsidiaries
during such fiscal year (excluding Capital Expenditures made under clause (c)
below), such excess (the “Rollover Amount”) may be carried forward and utilized
to make Capital Expenditures in the immediately succeeding fiscal year.

(c)           In addition to the Capital Expenditures permitted above in this
Section 7.05, the Borrower and its Subsidiaries may make Capital Expenditures at
any time with the net cash proceeds of Asset Sales and with the net cash
proceeds of any equity issuance by the Borrower.

(d)           In addition to the Capital Expenditures permitted above in this
Section 7.05, the Borrower and its Subsidiaries may make Permitted Acquisitions.

7.06         Advances, Investments and Loans.  The Borrower will not, and will
not permit any of its Subsidiaries to, lend money or credit or make advances to
any Person, or purchase or acquire any stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any Person, except:

(a)           [Intentionally Omitted];

(b)           The Borrower and its Subsidiaries which are not Regulated
Insurance Companies may invest in cash, Cash Equivalents and Investment Grade
Securities other than investments which are Risk Derivatives (determined at the
time of acquisition); provided that any investment in Investment Grade
Securities (other than U.S. Government Obligations) issued by any single Issuer
shall not exceed on the date such investment is made an amount which, when added
to all other investments by all Regulated Insurance Companies and the Borrower
in such Issuer and outstanding on such date, is equal to 5% of Invested Assets
at such time;

(c)           The Borrower and its Subsidiaries may acquire and hold receivables
owing to them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(d)           Loans and advances to employees for business-related travel
expenses, moving expenses and other similar expenses, in an aggregate
outstanding amount that does not exceed $2,500,000 at any time, in each case
incurred in the ordinary course of business;

(e)           The transactions described in Section 7.02 shall be permitted;

(f)            Regulated Insurance Companies may invest in (i) cash, (ii) Cash
Equivalents, (iii) Investment Grade Securities and (iv) Non-Investment Grade
Securities; provided that (A) no investment will be made in (i) any debt
securities which are Non-Investment Grade Securities or (ii) any equity
securities, at a time when, or if after giving effect thereto, the aggregate
principal amount of all Non-Investment Grade Securities held by all Regulated
Insurance Companies plus the aggregate outstanding investment made by all
Regulated Insurance Companies in equity securities (other than securities of
Persons which are Affiliates of the Borrower on the Effective

39


--------------------------------------------------------------------------------


Date) equals or exceeds or would equal or exceed 10% of Invested Assets; (B) no
investment will be made in any real estate or loan secured by real estate (other
than (I) credit tenant loans (as defined by the NAIC on the Effective Date),
(II) those existing on the Effective Date (without giving effect to any increase
thereto) and (III) loans secured by owner-occupied real estate, if made at a
time when, and if after giving effect thereto, the aggregate of all such
investments in mortgage loans does not exceed, and would not exceed, 5% of
Invested Assets; and (C) no investment (other than U.S. Government Obligations)
in any single Issuer shall exceed on the date such investment is made an amount
which, when added to all other investments by the Borrower and its Subsidiaries
in the same Issuer and outstanding on such date, is equal to 5% of Invested
Assets at such time;

(g)           Any Regulated Insurance Company may make investments in companies
which are Wholly-Owned Subsidiaries of such Person (or any other Subsidiary of
such Person created or acquired in accordance with Section 7.16) but only to the
extent that any such investment, at the time made, does not reduce Adjusted
Statutory Capital and Surplus of such Regulated Insurance Company;

(h)           Investments pursuant to commitments in effect as of the Effective
Date and described (as to matter and amount) on Schedule 7.06;

(i)            Investments acquired by the Borrower or any of its Subsidiaries
(x) in exchange for any other investment held by the Borrower or any such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment, (y)
as a result of a foreclosure by the Borrower or any of its Subsidiaries with
respect to any secured investment or other transfer of title with respect to any
secured investment in default or (z) in settlement of delinquent obligations of,
and other disputes with, customers and suppliers arising in the ordinary course
of business;

(j)            Investments existing on the Effective Date which are identified
on Schedule 7.06;

(k)           The Borrower may acquire and hold obligations of one or more
agents, officers or employees of the Borrower or its Subsidiaries in connection
with such agents’, officers’ or employees’ acquisition of shares of capital
stock of the Borrower or options to purchase shares of capital stock of the
Borrower (other than obligations that would be in violation of Section 402 of
the United States Sarbanes-Oxley Act of 2002) so long as no cash is paid by the
Borrower or any of its Subsidiaries in connection with the acquisition of any
such obligations and such obligations do not exceed $2,500,000 in aggregate
principal amount outstanding at any time;

(l)            Investments consisting of intercompany loans to the extent
permitted under Section 7.04(j);

(m)          Investments by the Borrower in Subsidiary Guarantors, and
investments by Subsidiary Guarantors in other Subsidiary Guarantors;

(n)           Investments by the Borrower and Subsidiary Guarantors in Regulated
Insurance Companies;

(o)           Investments consisting of prepaid expenses;

(p)           Investments consisting of advances made by the Borrower and its
Subsidiaries to agents, which advances are either (i) repayable and repaid
within one year from the date of the

40


--------------------------------------------------------------------------------


making of such advance or (ii) repayable within a time period longer than one
year from the date of the making of such advance, provided that the aggregate
outstanding amount of advances under this clause (ii) shall not exceed
$1,000,000 at any time;

(q)           Investments consisting of non-cash consideration received in
connection with a sale of assets pursuant to Section 7.02(h); and

(r)            Investments not otherwise permitted hereby; provided, however,
that the aggregate outstanding amount of all such Investments shall not exceed
$5,000,000 at any time.

7.07         Modifications of Agreements, etc.  The Borrower will not, and will
not permit any of its Subsidiaries to:

(a)           Amend, modify or change in any manner materially adverse to the
interests of the Banks the Organizational Documents (including, without
limitation, by the filing of any certificate of designation) of the Borrower or
any of its Subsidiaries, or any other agreement entered into by the Borrower or
any of its Subsidiaries with respect to its capital stock, or enter into any new
agreement with respect to the capital stock of the Borrower (to the extent
adverse to the interests of the Banks) or any of its Subsidiaries; and/or

(b)           Amend, modify or terminate (or permit the amendment, modification
or termination of) in any manner materially adverse to the interests of the
Borrower and its Subsidiaries or the Banks, the Tax Sharing Agreements.


7.08         DIVIDENDS, RESTRICTED PAYMENTS, ETC.

(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, declare or pay any dividends (other than dividends payable solely in common
stock of such Person) or return any capital to, its stockholders or authorize or
make any other distribution, payment or delivery of property or cash to its
stockholders as such, or prepay, redeem, retire, purchase, defease or otherwise
acquire, directly or indirectly, for a consideration, any shares of any class of
its capital stock (the Trust Preferred Securities being deemed to be capital
stock for the purpose of this Section 7.08) now or hereafter outstanding (or any
warrants for or options or stock appreciation rights in respect of any of such
shares), or set aside any funds for any of the foregoing purposes, or purchase
or otherwise acquire or permit any of its Subsidiaries to purchase or otherwise
acquire for consideration any shares of any class of the capital stock (the
Trust Preferred Securities being deemed to be capital stock for the purpose of
this Section 7.08) of the Borrower or any of its Subsidiaries, as the case may
be, now or hereafter outstanding (or any options or warrants or stock
appreciation rights issued by such Person with respect to its capital stock),
except that:

(i)            Any Subsidiary of the Borrower may pay cash dividends to its
parent if such parent is the Borrower or a Wholly-Owned Subsidiary of the
Borrower;

(ii)           So long as no Event of Default has occurred and is continuing or
results therefrom, the Borrower may redeem or purchase its capital stock
(including capital stock held by officers and employees of the Borrower or any
of its Subsidiaries but excluding the Trust Preferred Securities and excluding
capital stock redeemed or purchased pursuant to clause (iii) below) (A) solely
with the cash proceeds of capital stock issued by the Borrower or any of its
Subsidiaries after the Initial Borrowing Date, and (B) other than with the cash
proceeds of capital stock issued by the Borrower or any of its

41


--------------------------------------------------------------------------------


Subsidiaries after the Initial Borrowing Date, in an amount not exceeding
$30,000,000 in the aggregate after January 1, 2006.

(iii)          So long as no Event of Default has occurred and is continuing or
results therefrom, the Borrower may redeem or purchase its capital stock in an
aggregate amount not to exceed $1,000,000 in any fiscal year for the purpose of
awarding stock compensation to its officers and employees;

(iv)          So long as no Event of Default (under Section 8.01 or under
Section 8.03 as a result of the default by any Credit Party in the due
performance or observance by it of Section 7.10, 7.11, 7.12, 7.13 or 7.14) has
occurred and is continuing at the time of the payment thereof, regularly
accruing interest and dividends on the Trust Preferred Securities may be paid in
cash; and

(v)           The Borrower may pay regularly accruing dividends on preferred
stock issued in accordance with Section 7.15(a) through the issuance of
additional shares of such preferred stock, or by accrual or accretion, but not
in cash.

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, create or otherwise cause or suffer to exist any encumbrance or restriction
which prohibits or otherwise restricts (i) the ability of any Subsidiary to (A)
pay dividends or make other distributions or pay any Indebtedness owed to the
Borrower or any of its Subsidiaries, as applicable, (B) make loans or advances
to the Borrower or any Subsidiary, as applicable, (C) transfer any of its
properties or assets to the Borrower or any Subsidiary, as applicable, or (D)
guarantee the Obligations or (ii) the ability of the Borrower or any Subsidiary
of the Borrower to create, incur, assume or suffer to exist any Lien upon its
property or assets to secure the Obligations, other than prohibitions or
restrictions existing under or by reason of (I) this Agreement and the other
Credit Documents and the Other Credit Agreement and the other Credit Documents
(as defined in the Other Credit Agreement) and (II) Legal Requirements.

7.09         Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (excluding the Borrower or any Wholly-Owned Subsidiary of the
Borrower) other than in accordance with applicable Legal Requirements and on
terms and conditions substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate.

7.10         Leverage Ratio.  The Borrower will not permit the ratio of (i)
Consolidated Indebtedness of the Borrower to (ii) Consolidated Total Capital of
the Borrower as of the end of any fiscal quarter set forth below to be greater
than the ratio set forth opposite such fiscal quarter:

Fiscal Quarter

 

Ratio

December 31, 2006

 

0.35:1.00

March 31, 2007 and thereafter

 

0.30:1.00

 

7.11         Fixed Charge Coverage Ratio.  The Borrower will not permit the
Fixed Charge Coverage Ratio as of the end of any fiscal quarter ending on or
after December 31, 2006 and for the four fiscal quarters then ended to be less
than 1.50:1.00.

42


--------------------------------------------------------------------------------


7.12         Minimum Risk Based Capital.  The Borrower will not permit the Risk
Based Capital Ratio for any Regulated Insurance Company as of the end of any
fiscal year ending on or after December 31, 2006 to be less than 150%.

7.13         Minimum Consolidated Net Worth.  The Borrower will not permit its
Consolidated Net Worth at any time to be less than the sum of (i) $260,000,000
plus (ii) an amount equal to 50% of the Borrower’s Consolidated Net Income for
each fiscal quarter ending after May 28, 2004 (without deduction for any fiscal
quarter in which the Borrower’s Consolidated Net Income is negative).


7.14         MINIMUM COMBINED ADJUSTED STATUTORY CAPITAL AND SURPLUS.  THE
BORROWER WILL NOT PERMIT THE ADJUSTED STATUTORY CAPITAL AND SURPLUS OF THE
REGULATED INSURANCE COMPANIES WHICH ARE DOMESTIC SUBSIDIARIES OF THE BORROWER
(DETERMINED ON A COMBINED BASIS) AT ANY TIME TO BE LESS THAN AN AMOUNT EQUAL TO
85% OF THE ADJUSTED STATUTORY CAPITAL AND SURPLUS OF SUCH REGULATED INSURANCE
COMPANIES AS OF MARCH 31, 2004.


7.15         ISSUANCE OF STOCK.

(a)           The Borrower will not directly or indirectly issue, sell, assign,
pledge, or otherwise encumber or dispose of any shares of its capital stock or
other equity securities (or warrants, rights or options to acquire shares or
other equity securities), except (i) the issuance of common stock (and warrants,
options and other rights to acquire common stock), so long as no Change of
Control has occurred or results therefrom, and (ii) the issuance of preferred
stock, so long as (x) no part of such preferred stock is mandatorily redeemable
(whether on a scheduled basis or as a result of the occurrence of any event or
circumstance) and (y) any dividends associated with such preferred stock are
solely payable in kind.

(b)           The Borrower will not permit any of its Subsidiaries directly or
indirectly to issue, sell, assign, pledge, or otherwise encumber or dispose of
any shares of its capital stock or other equity securities (or warrants, rights
or options to acquire shares or other equity securities) of such Subsidiary,
except (i) to the Borrower or to a Wholly-Owned Subsidiary of the Borrower, (ii)
to qualify directors if required by applicable law, (iii) capital stock issued
as part of the issuance of the Trust Preferred Securities, or (iv) pursuant to
the Other Credit Agreement.

7.16         Creation of Subsidiaries.  The Borrower shall not create or acquire
any Subsidiary other than (i) Regulated Insurance Companies which are direct or
indirect Subsidiaries of the Borrower, so long as all of the capital stock of
any direct Subsidiary or indirect Subsidiary that is Wholly-Owned by a
Non-Regulated Company (in each case, if a Domestic Subsidiary) and 65% of the
capital stock of any direct Subsidiary (if a Foreign Subsidiary) is pledged
pursuant to the Other Credit Agreement; (ii) Non-Regulated Companies which are
direct or indirect Subsidiaries of the Borrower and are not Subsidiaries of any
Regulated Insurance Company, so long as (x) all of the capital stock of any such
Subsidiary (if a Domestic Subsidiary) and 65% of the capital stock of any direct
Subsidiary (if a Foreign Subsidiary) is pledged pursuant to the Other Credit
Agreement, (y) all of the assets of any such Subsidiary (if a Domestic
Subsidiary) are pledged pursuant to the Other Credit Agreement and (z) any such
Subsidiary (if a Domestic Subsidiary) executes the Subsidiary Guaranty and (iii)
Non-Regulated Companies (other than any Non-Regulated Company described in
clause (ii) preceding) which are created or acquired solely for the purpose of
issuing the Trust Preferred Securities, engage in no other business and have no
assets other than assets acquired in connection with the issuance of the Trust
Preferred Securities.  In addition, at the request of the Administrative Agent,
each new Subsidiary that is required to execute any Credit Document shall
execute and deliver, or cause to be executed and delivered, all other relevant
documentation of the type described in Section 4 as such new Subsidiary would
have had to deliver if such new Subsidiary were a Credit Party on the Initial
Borrowing Date.  For purposes of this

43


--------------------------------------------------------------------------------


Section 7.16, the Borrower shall be deemed to have created or acquired an
Initially Excluded Subsidiary if and at the time that such Initially Excluded
Subsidiary has or acquires assets having a book value of $250,000 or more.

7.17         Partnership Agreements.  The Borrower will not enter into any
partnership agreement as a general partner.

Notwithstanding anything contained herein that may be to the contrary, the Banks
and the Administrative Agent (a) consent to and waive the matters for which a
consent and waiver was given pursuant to that certain Waiver and Third Amendment
dated as of November 29, 2006 to the Other Credit Agreement, and (b) agree that
the consummation of such matters shall not constitute a Default or Event of
Default under this Agreement.

SECTION 8.           Events of Default.  Upon the occurrence of any of the
following specified events (each an “Event of Default”):

8.01         Payments.  The Borrower shall (i) default in the payment when due
of any principal of any Loan or any L/C Obligation, (ii) default, and such
default shall continue for five or more days, in the payment when due of any
interest on any Loan or on any L/C Obligation, or any Fees or (iii) default in
the prompt payment following notice or demand in respect of any other amounts
owing hereunder or under any other Credit Document; or

8.02         Representations, etc.  Any representation, warranty or statement
made or deemed made by the Borrower or any other Credit Party herein or in any
other Credit Document or in any statement or certificate delivered or required
to be delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

8.03         Covenants.  Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 6.10 or 7, or (b) default in the due performance or observance by it of
any term, covenant or agreement (other than those referred to in Section 8.01 or
clause (a) of this Section 8.03) contained in this Agreement and such default
shall continue unremedied for a period of at least 30 days; or

8.04         Default Under Other Agreements.  (a) The Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to Indebtedness
(other than the Obligations but including Indebtedness incurred pursuant to the
Other Credit Agreement) having a principal balance in excess of $3,000,000
individually or in the aggregate, beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created or (ii)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause any such Indebtedness to become due
prior to its stated maturity; or (b) any such Indebtedness of the Borrower or
any of its Subsidiaries shall be declared to be due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment, prior to the
stated maturity thereof; or

8.05         Bankruptcy, etc.  The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy

44


--------------------------------------------------------------------------------


Code) is appointed for, or takes charge of, all or substantially all of the
property of the Borrower or any of its Subsidiaries; or the Borrower or any of
its Subsidiaries commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
itself or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any of its Subsidiaries; or any such proceeding is commenced against
the Borrower or any of its Subsidiaries and remains undismissed for a period of
60 days; or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (a) any Regulated Insurance Company which is engaged
in the business of underwriting insurance and/or reinsurance in the United
States suffers any appointment of any conservator or the like for it or any
substantial part of its property, or (b) the Borrower or any of its Subsidiaries
(other than any Regulated Insurance Company described in the immediately
preceding clause (a)) suffers any appointment of any conservator or the like for
it or any substantial part of its property which continues undischarged or
unstayed for a period of 60 days; or the Borrower or any of its Subsidiaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or

8.06         ERISA.  (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, any Plan
which is subject to Title IV of ERISA shall have had or is likely to have a
trustee appointed by the PBGC to administer such Plan, any Plan which is subject
to Title IV of ERISA is, shall have been or is likely to be terminated or to be
the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made with respect to a
Plan has not been timely made, the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate has incurred any liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) under Section 4980B of the Code, or the Borrower or any Subsidiary of the
Borrower has incurred or is likely to incur liabilities (other than as disclosed
on Schedule 5.14) pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide death, health or severance
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA or applicable state law) or Plans; (b) there shall
result from any such event or events the imposition of a lien, the granting of a
security interest, or a liability and (c) such lien, security interest or
liability, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect; or

8.07         Invalidity of Credit Documents.  Any Credit Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Credit Party or any other Person contests in
any manner the validity or enforceability of any Credit Document; or any Credit
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or


8.08         [INTENTIONALLY OMITTED]; OR

8.09         Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving a liability, net of
undisputed reinsurance, of $5,000,000 or more in the case of any one such
judgment or decree or in the aggregate for all such judgments and decrees for
the

45


--------------------------------------------------------------------------------


Borrower and its Subsidiaries and any such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof.

8.10         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Banks, take any or all of the following actions:

(a)           Declare the commitment of each Bank to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)           Declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)           Require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(d)           Exercise on behalf of itself and the Banks all rights and remedies
available to it and the Banks under the Credit Documents or applicable law;

provided, however, if an Event of Default specified in Section 8.05 shall occur
with respect to the Borrower, the obligation of each Bank to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Bank.

8.11         Application of Funds.  After the exercise of remedies provided for
in Section 8.10 (or after the L/C Obligations have automatically been required
to be Cash Collateralized as set forth in the proviso to Section 8.10), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a)           To payment of that portion of the Obligations constituting Fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Sections 1.11, 1.12 and 3.05) payable to the Administrative Agent
in its capacity as such;

(b)           To payment of that portion of the Obligations constituting Fees,
indemnities and other amounts (other than principal and interest) payable to the
Banks (including Attorney Costs and amounts payable under Sections 1.11, 1.12,
and 3.05), ratably among them in proportion to the amounts described in this
clause (b) payable to them;

(c)           To payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Banks in
proportion to the respective amounts described in this clause (c) payable to
them;

(d)           To payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Banks in proportion
to the respective amounts described in this clause (d) held by them;

46


--------------------------------------------------------------------------------


(e)           To the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

(f)            The balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

Subject to Section 1.07(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (e) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

SECTION 9.           Definitions.  As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires.
Defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular:

“Adjusted Statutory Capital and Surplus” shall mean, at any date for any
Regulated Insurance Company, the total amount as would be shown on line 38, page
3, column 1 of a Benchmark Statement for such Regulated Insurance Company
prepared as of such date; provided that such total amount shall include asset
valuation reserves as would be shown on line 24.1, page 3, column 1 of a
Benchmark Statement for such Regulated Insurance Company.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 10.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Agent-Related Persons” shall mean the Administrative Agent, together with their
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Agreement” shall mean this Credit Agreement, as the same may be from time to
time modified, amended and/or supplemented.

“American Exchange” shall mean American Exchange Life Insurance Company, a Texas
corporation.

“Annual Statement” shall mean the annual financial statement required to be
filed by any Regulated Insurance Company with the Applicable Insurance
Regulatory Authority.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (x) each state or other
jurisdiction in which such Regulated Insurance Company is domiciled or (y) to
the extent asserting regulatory jurisdiction over such Regulated Insurance
Company, the insurance

47


--------------------------------------------------------------------------------


department, authority or agency in each state or other jurisdiction in which
such Regulated Insurance Company is licensed, and shall include any Federal or
national insurance regulatory department, authority or agency that may be
created and that asserts regulatory jurisdiction over such Regulated Insurance
Company.

“Applicable Percentage” shall mean, on any date of determination, the
percentages per annum set forth in the table below for the Type of Borrowing
under the Revolving Credit Facility, Letters of Credit or Commitment Fee (as the
case may be), that corresponds to the Debt Rating as set forth below:

Applicable Percentage

Debt Rating

 

Commitment Fee

 

Eurodollar Rate +
Letters of Credit

 

Base Rate +

 

³BBB+

 

.090

%

.500

%

0

%

BBB

 

.110

%

.625

%

0

%

BBB-

 

.125

%

.750

%

0

%

BB+

 

.150

%

.875

%

0

%

<BB+

 

.175

%

1.000

%

0

%

 

“Debt Rating” shall mean, as of any date of determination, the rating as
determined by S&P of the Indebtedness incurred pursuant to the Other Credit
Agreement; provided that if such Indebtedness is for any reason not rated by
S&P, the Debt Rating shall be deemed to be below BB+.

“Approved Bank” shall have the meaning provided in the definition of “Cash
Equivalents.”

“Approved Company” shall have the meaning provided in the definition of “Cash
Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arranger” shall mean Banc of America Securities LLC and its successors and
assigns in its capacity as “Sole Lead Arranger and Book Manager.”

“Asset Sale” shall mean any sale, transfer or other disposition effected on or
after the Effective Date by the Borrower or any of its Subsidiaries of (i) any
capital stock or equity securities of a Subsidiary of the Borrower or (ii) any
other asset, in each case to any Person other than the Borrower or any of its
Wholly-Owned Subsidiaries (other than sales, transfers or other dispositions in
the ordinary course of business).

“Assignment and Assumption Agreement” shall have the meaning provided in
Section 11.04(b).

“Attorney Costs” shall mean and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Authorized Officer” shall mean, as to any Person, any senior officer of such
Person designated as such in writing by such Person to, and reasonably
acceptable to, the Administrative Agent.

“Bank” shall have the meaning provided in the first paragraph of this Agreement.

48


--------------------------------------------------------------------------------


“Bank Default” shall mean (i) the refusal (which has not been retracted) of a
Bank to make available its portion of any Borrowing or L/C Advance or (ii) a
Bank having notified the Administrative Agent and the Borrower that it does not
intend to comply with its obligations under Section 1.01, in the case of either
clause (i) or (ii) above as a result of the appointment of a receiver or
conservator with respect to such Bank at the direction or request of any
regulatory agency or authority.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Bankruptcy Code” shall have the meaning provided in Section 8.05.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 0.5% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” shall mean each Loan bearing interest at the rates provided in
Section 1.09(a).

“Benchmark Statement” shall mean, as of any date, an annual financial statement
of the Regulated Insurance Companies as would be prepared as of such date
utilizing the identical format utilized by American Exchange in preparing its
December 31, 2005 Annual Statement filed with the Insurance Department of the
State of Texas, with each page, line item and column of a Benchmark Statement to
contain substantially the same type of information, computed in substantially
the same manner, as contained in the identically numbered page, line item and
column of such Annual Statement.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Cash Flow” shall mean, for any fiscal quarter period, the sum, without
duplication, of (i) the Quarterly Adjusted Dividend Capacity for such period
plus (ii) whether positive or negative, tax sharing payments made by the
Regulated Insurance Companies to the Borrower or American Exchange during such
period (less cash taxes paid by the Borrower or American Exchange during such
period), plus (iii) the combined interest income of the Borrower and American
Exchange on an unconsolidated basis during such period, plus (iv) the TPA EBITDA
for such period, plus (v) the MSO EBITDA for such period minus (vi) the combined
cash selling, general and administrative expenses of the Borrower and American
Exchange on an unconsolidated basis during such period.

“Borrowing” shall mean the incurrence by the Borrower of one Type of Loan
pursuant to the Facility from all of the Banks, on a pro rata basis on a given
date (or resulting from conversions on a given date), having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 1.11(b) shall be considered part of any related
Borrowing of Eurodollar Loans.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day, excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close, and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

49


--------------------------------------------------------------------------------


“Capital Expenditures” shall mean expenditures (whether paid in cash or accrued
as liabilities and including in all events all amounts expended or capitalized
under Capital Leases but excluding any amount representing capitalized interest)
by the Borrower and its Subsidiaries that, in conformity with GAAP, are or are
required to be included in the property, plant or equipment reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries, provided that
Capital Expenditures shall in any event include the purchase price paid in
connection with the acquisition of any Person (including through the purchase of
all of the capital stock or other ownership interests of such Person or through
merger or consolidation) to the extent allocable to property, plant and
equipment.

“Capital Lease” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the Borrower or any of its Subsidiaries in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

“Capital Z” shall mean Capital Z Financial Services Fund II, L.P. and Capital Z
Financial Services Private Fund II, L.P., each a Bermuda limited partnership.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and/or the Banks (as
appropriate), as collateral for the L/C Obligations or the prepayment
obligations as provided for in Sections 1.07(g) and 3.03(i)(e), cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, which documents are hereby consented
to by the Banks.  Derivatives of such term have corresponding meanings.  Cash
Collateral shall be maintained in interest bearing blocked deposit accounts at
Bank of America bearing interest at a rate generally offered by Bank of America
on such accounts.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) Dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any FDIC
insured bank, in amounts up to the FDIC insured limit, (y) any Bank having
capital and surplus in excess of $500,000,000 or the Dollar equivalent thereof
or (z) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank, an “Approved Bank”), in each case with maturities of not
more than one year from the date of acquisition, (iii) commercial paper issued
by any Bank or Approved Bank or by the parent company of any Bank or Approved
Bank and commercial paper issued by, or guaranteed by, any industrial or
financial company with a short-term commercial paper rating of at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (any such company, an “Approved Company”), or guaranteed by any
industrial company with a long term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from S&P or Moody’s, as the case may be, and
in each case maturing within six months after the date of acquisition, provided,
however, that commercial paper rated A-2 or the equivalent thereof by S&P or P-2
or the equivalent thereof by Moody’s and held by the Borrower and all Regulated
Insurance Companies under this clause (iii) shall not exceed (x) for any Issuer,
1% of Invested Assets, and (y) in the aggregate, 3% of Invested Assets, (iv)
commercial paper of any United States municipal, state or local government rated
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s and maturing within one year after the date of acquisition,
(v) any fund or funds investing solely in

50


--------------------------------------------------------------------------------


investments of the type described in clauses (i) through (iv) above, and (vi)
agreements to sell and repurchase direct obligations of, or obligations that are
fully guaranteed as to principal and interest by, the U.S. Treasury, such
agreements to be with primary treasury dealers, to be evidenced by standard
industry forms and to have maturities of not more than six months from the date
of commencement of the repurchase transaction.

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when
received) received by the Borrower and/or any Subsidiary from such Asset Sale,
provided that any such proceeds received in currency other than Dollars shall be
converted into Dollars at the spot exchange rate for the currency in question on
the date of receipt by the Borrower and/or its Subsidiaries of such proceeds.

“Change of Control” shall mean (a) Capital Z and its Affiliates collectively
shall cease to own directly or indirectly at least 25% of the Borrower’s capital
stock on a fully diluted basis; (b) Capital Z and its Affiliates collectively
shall cease to own directly or indirectly an amount of the economic and voting
interest in the Borrower’s capital stock equal to at least 51% of the amount of
the economic and voting interest in the Borrower’s capital stock that was owned
by Capital Z and its Affiliates collectively as of the Initial Borrowing Date;
(c) the Borrower shall cease to own directly or indirectly (other than as a
result of a transaction permitted under Section 7.02(d) hereof) 100% of the
capital stock of each of its Subsidiaries; (d) any Person (together with its
affiliates) shall own directly or indirectly, on a fully diluted basis, more of
the economic and voting interest in the capital stock of the Borrower than that
owned by Capital Z and its Affiliates (collectively); or (e) a majority of the
Board of Directors of the Borrower shall cease to consist of Continuing
Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Combined” shall mean, when used with reference to any amount or financial
statement, such amount as determined, or financial statement as prepared, on a
combined basis for all of the specified Persons and their respective
Subsidiaries; provided that any such amount or financial statement determined or
prepared for any specified Person and its Subsidiaries separately shall be
determined or prepared on a consolidated basis in accordance with GAAP or SAP,
as the case may be.

“Commitment” shall mean, with respect to each Bank, such Bank’s Revolving Loan
Commitment.

“Commitment Fee” shall have the meaning provided in Section 2.01(a).

“Company Action Level” shall mean “Company Action Level” as defined by the NAIC
from time to time and as applied in the context of the Risk Based Capital
Guidelines promulgated by the NAIC (or any term substituted therefor by the
NAIC).

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit G hereto.

“Consolidated Indebtedness” shall mean, at any time and as to any Person, the
aggregate outstanding principal amount of all Indebtedness for borrowed money of
such Person and its Subsidiaries at such time determined on a consolidated basis
in accordance with GAAP; provided that, in any event,

51


--------------------------------------------------------------------------------


the Indebtedness evidenced by the Trust Preferred Securities shall be deemed to
be Consolidated Indebtedness.

“Consolidated Interest Expense” shall mean, for any period and as to any Person,
total cash interest expense (including the interest component in respect of
Capital Lease Obligations in accordance with GAAP) of such Person and its
Subsidiaries during such period on a consolidated basis including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Interest Rate Agreements, but excluding however, any amortization of
deferred financing costs.

“Consolidated Net Income” shall mean, for any period for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for such period determined in accordance with GAAP.

“Consolidated Net Worth” shall mean, with respect to any Person, the Net Worth
of such Person and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

“Consolidated Total Capital” shall mean, at any time and as to any Person, the
sum of (i) Consolidated Indebtedness of such Person at such time and (ii)
Consolidated Net Worth of such Person at such time.

“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) obligations of
any Regulated Insurance Company under Insurance Contracts, Reinsurance
Agreements or Retrocession Agreements. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Continuing Directors” shall mean the directors of the Borrower on the Initial
Borrowing Date and each other director if such director’s nomination for the
election to the Board of Directors of the Borrower is recommended by a majority
of the then Continuing Directors.

“Credit Documents” shall mean this Agreement, the Fee Letter, the Notes (if
any), the Letter of Credit Applications and the Subsidiary Guaranty.

“Credit Extension” shall mean each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

52


--------------------------------------------------------------------------------


“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Bank” shall mean any Bank with respect to which a Bank Default is in
effect.

“Dollars” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean each direct or indirect Subsidiary of the
Borrower which is not a Foreign Subsidiary.

“Eligible Assignee” shall mean (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Effective Date” shall have the meaning provided in Section 11.11.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b),(c), (m) or (o)
of the Code.

“Eurodollar Loan” shall mean each Loan bearing interest at the rates provided in
Section 1.09(b).

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan:

(a)               The rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(b)               If the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c)               If the rates referenced in the preceding clauses (a) and (b)
are not available, the rate per annum determined by the Administrative Agent as
the rate of interest at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the

53


--------------------------------------------------------------------------------


approximate amount of the Eurodollar Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

“Event of Default” shall have the meaning provided in Section 8.

“Facility” shall mean the Revolving Loan Facility.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined in good faith by the Administrative
Agent.

“Fee Letter” shall mean that certain confidential letter agreement dated as of
January 18, 2007, among the Borrower, the Administrative Agent and the Arranger.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 1.07(i) or (j) or Section 2.01.

“Financial Reinsurance Agreement” shall mean any “financing type” retrocession
agreement or reinsurance agreement in which an insurer or reinsurer cedes
business, which retrocession agreement or reinsurance agreement does not involve
actual transfer of risk, and is deemed not to qualify as reinsurance under SAP
at the time such agreement is entered into.

“Fixed Charges” shall mean, for any fiscal quarter period for the Borrower and
its Subsidiaries on a consolidated basis, the sum of the following: (i)
Consolidated Interest Expense with respect to Indebtedness (including, without
limitation, interest expense on the Trust Preferred Securities) for such period,
plus (ii) scheduled principal repayments on Indebtedness (other than
Indebtedness of the Borrower or any of its Subsidiaries to the Borrower or any
of its Subsidiaries) for such period.


“FIXED CHARGE COVERAGE RATIO” SHALL MEAN, FOR ANY FOUR FISCAL QUARTER PERIOD,
THE RATIO OF (I) BORROWER CASH FLOW FOR SUCH PERIOD TO (II) FIXED CHARGES FOR
SUCH PERIOD.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
incorporated under the laws of any jurisdiction other than the United States of
America or any State thereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America; it being understood and agreed that determinations in accordance
with GAAP for purposes of Section 7, including defined terms as used therein,
are subject (to the extent provided therein) to Section 11.08(a).

54


--------------------------------------------------------------------------------


“Golden Triangle” shall mean Golden Triangle Physician Alliance, a Texas
non-profit corporation.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Heritage Health” shall mean Heritage Health Systems, Inc., a Delaware
corporation.

“Heritage Physician Networks” shall mean Heritage Physician Networks, a Texas
non-profit corporation.

“Indebtedness” of any Person shall mean (i) all indebtedness of such Person for
borrowed money, including, without limitation, the indebtedness evidenced by the
Trust Preferred Securities, (ii) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (iii) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (iv) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (v) the principal portion of all Capitalized Lease Obligations of such
Person, (vi) all obligations of such Person to pay a specified purchase price
for goods or services whether or not delivered or accepted, i.e., take-or-pay
and similar obligations, (vii) all obligations of such Person under Interest
Rate Agreements and Other Hedging Agreements, (viii) all Contingent Obligations
of such Person and (ix) all Off-Balance Sheet Liabilities of such Person;
provided that Indebtedness shall not include trade payables (including payables
under insurance contracts and reinsurance payables) and accrued expenses, in
each case arising in the ordinary course of business.

“Indemnified Liabilities” shall have the meaning provided for in
Section 11.01(b).

“Indemnitees” shall have the meaning provided for in Section 11.01(b).

“Information” shall have the meaning provided for in Section 11.17.

“Initial Borrowing Date” shall mean the date upon which Loans are initially
incurred hereunder.

“Initially Excluded Subsidiaries” means Midwest Region, Inc., an Iowa
corporation, Midwest Region Inc. of Colorado, a Colorado corporation, Ameri-Plus
Preferred Care, Inc., a Florida corporation, Penn Marketing America, LLC, a
Delaware limited liability company, Premier Marketing Group, LLC, a Delaware
limited liability company, Senior Life Resource Center, Inc., a Florida
corporation, and Senior Resource Services LLC, a Florida limited liability
company.

“Insurance Business” shall mean one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance, which shall include the
business conducted by the Regulated Insurance Companies.

“Insurance Contract” shall mean any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 1.10.

55


--------------------------------------------------------------------------------


“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

“Invested Assets” shall mean, at any date for the Regulated Insurance Companies
(on a consolidated basis), the total amount as would be shown on line 10, page
2, column 4 of a Benchmark Statement for the Regulated Insurance Companies (on a
consolidated basis) prepared as of such date.

“Investment Grade Securities” shall mean and include (i) U.S. Government
Obligations (other than Cash Equivalents), (ii) debt securities or debt
instruments with a rating of BBB- or higher by S&P, Baa3 or higher by Moody’s,
Class (2) or higher by NAIC or the equivalent of such rating by S&P, Moody’s or
NAIC, or if none of S&P, Moody’s and NAIC shall then exist, the equivalent of
such rating by any other nationally recognized securities rating agency, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Wholly-Owned Subsidiaries, and (iii) any fund
investing exclusively in investments of the type described in clauses (i) and
(ii) which funds may also hold immaterial amounts of cash pending investment
and/or distribution.

“Issuer” shall mean any issuer of Investment Grade Securities or Non-Investment
Grade Securities acquired or proposed to be acquired by the Borrower or any of
its Subsidiaries pursuant to Section 7.06.

“L/C Advance” shall mean, with respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its pro rata share.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“L/C Issuer” shall mean Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Legal Requirements” shall mean all applicable laws, rules and regulations made
by any Governmental Authority or any Applicable Insurance Regulatory Authority
having jurisdiction over the Borrower or a Subsidiary of the Borrower.

“Letter of Credit” shall mean any standby letter of credit issued hereunder.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.

“Letter of Credit Expiration Date” shall mean the earlier of (a) the day that is
seven days prior to the Revolving Loan Maturity Date then in effect (or, if such
day is not a Business Day, the next preceding Business Day) and (b) the date on
which a Change of Control occurs.

56


--------------------------------------------------------------------------------


“Letter of Credit Sublimit” shall mean an amount equal to the lesser of the
Total Revolving Loan Commitment and $25,000,000.  The Letter of Credit Sublimit
is part of, and not in addition to, the Total Revolving Loan Commitment.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan” and “Loans” shall have the respective meanings provided in Section 1.01.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Credit Party to perform its obligations under any Credit Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any
Credit Document to which it is a party.

“Maturity Date” shall mean the Revolving Loan Maturity Date.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“MSO EBITDA” shall mean, for any period for the MSO Operations on a Combined
basis, an amount equal to the MSO Net Income for such period plus the following
to the extent deducted in calculating such MSO Net Income: (i) Consolidated
Interest Expense for such period, (ii) the provision for federal, state, local
and foreign income taxes payable by the MSO Operations for such period and (iii)
the amount of depreciation and amortization expense deducted in determining such
MSO Net Income.

“MSO Net Income” shall mean, for any period for the MSO Operations on a Combined
basis, the net income of the MSO Operations (excluding extraordinary gains but
including extraordinary losses) for such period determined in accordance with
GAAP.

“MSO Operations” shall mean Heritage Health Systems of Texas, Inc., PSO
Management and HHS Texas Management LP and their respective Subsidiaries that
are Non-Regulated Companies and any other Subsidiary of the Borrower that is a
Non-Regulated Company but is not a Subsidiary of a Regulated Insurance Company
and that is engaged in a management service business similar to that of the MSO
Operations on the Effective Date.

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor organization thereto.

“NAIC Tests” shall mean the ratios and other financial measurements developed by
the NAIC under its Insurance Regulatory Information System, as in effect from
time to time.

“Net Available Proceeds” shall mean (i) with respect to any Asset Sale
consummated by a Regulated Insurance Company, the Surplus Increase with respect
to such Regulated Insurance Company as a result of such Asset Sale, (ii) with
respect to any Asset Sale consummated by the Borrower or any Non-Regulated
Company which is not a Subsidiary of a Regulated Insurance Company, the Net Cash
Proceeds resulting therefrom and (iii) with respect to any Asset Sale
consummated by a Non-Regulated Company which is a Subsidiary of a Regulated
Insurance Company, an amount equal to the dividend that

57


--------------------------------------------------------------------------------


such Regulated Insurance Company would be permitted to pay in accordance with
the Legal Requirements applicable to it as a result of the receipt by such
Regulated Insurance Company of a dividend from such Non-Regulated Company in an
amount equal to the Net Cash Proceeds resulting from such Asset Sale; in each
case as determined in good faith by the Borrower and certified in writing by the
Borrower to the Administrative Agent (showing the calculation thereof and
supporting assumptions) on or prior to the date on which the Borrower or any
Subsidiary is to receive the initial proceeds from such Asset Sale.

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (a) cash expenses of sale (including payment
of principal, premium and interest on Indebtedness other than the Loans required
to be repaid as a result of such Asset Sale), (b) incremental taxes paid or
payable as a result thereof and (c) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations,
purchase price adjustments or similar items associated with such Asset Sale, in
each case as determined in good faith by the Borrower and certified in writing
by the Borrower to the Administrative Agent (showing the calculation thereof and
supporting assumptions) on or prior to the date on which the Borrower or any
Subsidiary is to receive the initial proceeds from such Asset Sale.

“Net Worth” shall mean, as to any Person, the sum of its capital stock
(including, without limitation, its preferred stock), capital in excess of par
or stated value of shares of its capital stock (including, without limitation,
its preferred stock), retained earnings and any other account which, in
accordance with GAAP, constitutes stockholders equity, but excluding (i) any
treasury stock and (ii) the effects of Financial Accounting Statement No. 115.

“Non-Defaulting Bank” shall mean any Bank other than a Defaulting Bank.

“Non-Investment Grade Securities” shall mean debt and equity securities and debt
and equity instruments that do not constitute Investment Grade Securities or
Cash Equivalents (but excluding any debt or equity securities or instruments
constituting loans or advances among the Borrower and its Wholly-Owned
Subsidiaries), it being understood that for the purposes of any determination
under Section 7.06(f), the amounts, if any, paid by such Regulated Insurance
Company to purchase such equity securities or warrants shall be included in the
principal amounts of Non-Investment Grade Securities.

“Non-Regulated Company” shall mean each Subsidiary of the Borrower which is not
a Regulated Insurance Company.

“Note” shall mean each Revolving Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

“Notice of Conversion” shall have the meaning provided in Section 1.06.

“Notice Office” shall mean the office of the Administrative Agent at 2001
Clayton Road, Building B, Mail Code: CA4-702-02-25, Concord, California 94520,
Attention: Arthur K. Khoo, Telephone: (925) 675-8395, Facsimile: (888) 203-0618,
Email: arthur.k.khoo@bankofamerica.com, or such other office as the
Administrative Agent may designate by notice in writing to the Borrower and the
Banks from time to time.

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent, the L/C Issuer or any Bank pursuant to the terms of this
Agreement or any other Credit Document, including interest and fees that

58


--------------------------------------------------------------------------------


accrue after the commencement by or against any Credit Party or any Affiliate
thereof of any proceeding under the Bankruptcy Code or other debtor relief laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Off-Balance Sheet Liabilities” shall mean with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable laws (including debtor relief laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any debtor relief law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any debtor relief law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing.

“Organizational Documents” shall mean, for any entity, its constituent or
organizational documents, including: (a) in the case of any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time; (b) in the case of any limited liability
company, the articles of formation and operating agreement; and (c) in the case
of a corporation, the certificate or articles of incorporation and bylaws.

“Other Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of May 28, 2004, as heretofore or hereafter amended or
modified, among the Borrower, certain lenders and Bank of America, N.A., as
Administrative Agent.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against fluctuations in currency values.

“Outstanding Amount” shall mean (i) with respect to Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings under the Revolving Loan Facility and prepayments or repayments of
Revolving Loans occurring on such date and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

59


--------------------------------------------------------------------------------


“Participant” shall have the meaning provided in Section 11.04(c).

“Payment Office” shall mean the office of the Administrative Agent at 2001
Clayton Road, Building B, Mail Code: CA4-702-02-25, Concord, California 94520,
Attention: Arthur K. Khoo, Telephone: (925) 675-8395, Facsimile: (888) 203-0618,
Email: arthur.k.khoo@bankofamerica.com, or such other office as the
Administrative Agent may designate by notice in writing to the Borrower and the
Banks from time to time.

“Permitted Acquisition” shall have the meaning provided in Section 7.02(i).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, or a Subsidiary of the Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

“PSO Management” shall mean PSO Management of Texas, LLC, a Georgia limited
liability company.

“Quarterly Adjusted Dividend Capacity” shall mean, for any fiscal quarter
period, the aggregate amount of dividends that the Regulated Insurance Companies
(other than SelectCare) could pay directly to the Borrower or American Exchange
during the fiscal year in which such fiscal quarter period occurs under
applicable Legal Requirements (without obtaining extraordinary dividend approval
from any Applicable Insurance Regulatory Authority), divided by four.

“Quarterly Statement” shall mean the quarterly financial statement required to
be filed by any Regulated Insurance Company with the Applicable Regulatory
Insurance Authority.

“Register” shall have the meaning provided in Section 6.12.

“Regulated Insurance Company” shall mean any Subsidiary of the Borrower, whether
now owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Reinsurance Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities
under or with respect to insurance policies or agreements issued by another
insurance or reinsurance company or companies.

“Replaced Bank” shall have the meaning provided in Section 1.14.

60


--------------------------------------------------------------------------------


“Replacement Bank” shall have the meaning provided in Section 1.14.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan, other than those events as to which the 30-day notice
period is waived.

“Required Banks” shall mean Non-Defaulting Banks the sum of whose Revolving Loan
Commitments (or, if after the Total Revolving Loan Commitment has been
terminated, outstanding Revolving Loans and participations in L/C Obligations)
constitute a majority of the Total Revolving Loan Commitment less the aggregate
Revolving Loan Commitments of Defaulting Banks, if any, (or, if after the Total
Revolving Loan Commitment has been terminated, the total outstanding Revolving
Loans and participations in L/C Obligations of Non-Defaulting Banks).

“Responsible Officer” shall mean, with respect to the Borrower or any of its
Subsidiaries, the chief executive officer, president, chief operating officer,
any vice-president or secretary of such Person and, with respect to financial
matters, the chief financial officer, treasurer or controller of such Person.

“Retrocession Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under or with respect to a Reinsurance
Agreement or other retrocessionaires under another Retrocession Agreement.

“Revolving Loan” and “Revolving Loans” shall have the respective meanings
provided in Section 1.01(a).

“Revolving Loan Commitment” shall mean, with respect to each Bank, the amount
set forth opposite such Bank’s name on Schedule 1 directly below the column
entitled “Revolving Loan Commitment,” as the same may be reduced from time to
time or terminated pursuant to Sections 2.02, 3.01 and/or 8.

“Revolving Loan Facility” shall mean the Facility evidenced by the Total
Revolving Loan Commitment.

“Revolving Loan Maturity Date” shall mean September 30, 2007 or, if earlier, the
date on which the Total Revolving Loan Commitment is reduced to zero or
terminated pursuant to Section 2.02 or 3.01.

“Revolving Note” shall mean a promissory note substantially in the form of
Exhibit B, and all renewals and extension of all or any part thereof.

“Risk Based Capital Ratio” shall mean, for any Regulated Insurance Company, the
ratio (expressed as a percentage), at any time, of the Total Adjusted Capital of
such Regulated Insurance Company to the Company Action Level of such Regulated
Insurance Company.

“Risk Derivatives” shall mean Z bonds, floaters/inverse floaters, PAC II, PAC
III, Ioettes, support bonds, Interest Only Investments, Principal Only
Investments residuals, inverse IO’s, super floaters, any other instruments with
similar economic risk factors and any bonds backed in whole or in part by any of
the foregoing (including component or “kitchen sink” bonds).

“Rollover Amount” shall have the meaning provided in Section 7.05(b).

“S&P” shall mean Standard & Poor’s Ratings Group and its successors.

61


--------------------------------------------------------------------------------


“S&P Credit Rating” shall mean the rating level (it being understood that a
rating level shall include numerical modifiers and (+) and (-) modifiers)
assigned by S&P to the senior unsecured long-term debt of an Issuer.

“S&P Equivalent Rating” shall mean, with respect to any Investment Grade
Security or Non-Investment Grade Security, the rating given such security by S&P
or the S&P equivalent rating of the rating given such security by Moody’s or
NAIC, it being understood that if any such security is rated by more than one of
S&P, Moody’s and NAIC and any of such ratings (or the S&P equivalent of such
ratings) differ, then the S&P Equivalent Rating for such security shall be the
lower or lowest, as the case may be, of such ratings (or the S&P equivalent of
such ratings).

“SAP” shall mean, with respect to any Regulated Insurance Company, the
accounting procedures and practices prescribed or permitted by the Applicable
Insurance Regulatory Authority of the state in which such Regulated Insurance
Company is domiciled; it being understood and agreed that determinations in
accordance with SAP for purposes of Section 7, including defined terms as used
therein, are subject (to the extent provided therein) to Section 11.08(a).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

“Section 3.05(e)(ii) Certificate” shall have the meaning provided in
Section 3.05(e)(ii).

“SelectCare” shall mean SelectCare of Texas, LLC, a Georgia limited liability
company.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity or voting interest at the time.  Unless
otherwise expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Borrower.  In any event, each of SelectCare, Golden Triangle
Physician Alliance and Heritage Physician Networks shall be deemed to be a
Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower which
is a Non-Regulated Company; provided that (i) none of the Initially Excluded
Subsidiaries shall be a Subsidiary Guarantor on the Effective Date and (ii)
neither Golden Triangle nor Heritage Physician Networks shall be a Subsidiary
Guarantor.

“Subsidiary Guaranty” shall mean the Subsidiary Guaranty substantially in the
form of Exhibit F (as modified, amended or supplemented from time to time in
accordance with the terms hereof and thereof).

“Surplus Increase” shall mean, with respect to each Asset Sale effected by a
Regulated Insurance Company, the increase in Adjusted Statutory Capital and
Surplus of such Regulated Insurance Company as a result of such Asset Sale.

62


--------------------------------------------------------------------------------


“Surplus Note” shall mean the surplus note dated as of July 30, 1999, as
amended, issued by American Exchange to the Borrower.

“Tax Benefit” shall have the meaning provided in Section 3.05(f).

“Tax Sharing Agreements” shall mean all tax sharing, tax allocation and other
similar agreements entered into by the Borrower and/or any of its Subsidiaries.

“Taxes” shall have the meaning provided in Section 3.05(a).

“Total Adjusted Capital” shall mean “Total Adjusted Capital” as defined by the
NAIC from time to time and as applied in the context of the Risk Based Capital
Guidelines promulgated by the NAIC (or any term substituted therefor by the
NAIC).

“Total Commitment” shall mean the Total Revolving Loan Commitment.

“Total Revolving Loan Commitment” shall mean the sum of the Revolving Loan
Commitments of each of the Banks.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, the Total
Revolving Loan Commitment at such time less (i) the Outstanding Amount of all
Revolving Loans at such time and (ii) the Outstanding Amount of all L/C
Obligations at such time.

“TPA EBITDA” shall mean, for any period for the TPA Operations on a Combined
basis, an amount equal to the TPA Net Income for such period plus the following
to the extent deducted in calculating such TPA Net Income: (i) Consolidated
Interest Expense for such period, (ii) the provision for federal, state, local
and foreign income taxes payable by the TPA Operations for such period and (iii)
the amount of depreciation and amortization expense deducted in determining such
TPA Net Income.

“TPA Net Income” shall mean, for any period for the TPA Operations on a Combined
basis, the net income of the TPA Operations (excluding extraordinary gains but
including extraordinary losses) for such period determined in accordance with
GAAP.

“TPA Operations” shall mean WorldNet and its Subsidiaries that are Non-Regulated
Companies and any other Subsidiary of the Borrower that is a Non-Regulated
Company but is not a Subsidiary of a Regulated Insurance Company and that is
engaged in an administrative services business similar to that of the TPA
Operations on the Effective Date.

“Trust Preferred Securities” shall mean(i) the Floating Rate Junior Subordinated
Deferrable Interest Debentures issued by the Borrower pursuant to the Indenture
dated as of December 4, 2002 (as amended, modified or supplemented from time to
time), between the Borrower and State Street Bank and Trust Company of
Connecticut, National Association, as trustee, and the guaranty executed in
connection therewith, (ii) the Floating Rate Junior Subordinated Deferrable
Interest Debentures issued by the Borrower pursuant to the Indenture dated as of
March 27, 2003 (as amended, modified or supplemented from time to time), between
the Borrower and Wells Fargo Bank, National Association, as trustee, and the
guaranty executed in connection therewith, (iii) the Fixed/Floating Rate Junior
Subordinated Deferrable Interest Debentures issued by the Borrower pursuant to
the Indenture dated as of May 15, 2003 (as amended, modified or supplemented
from time to time), between the Borrower and U.S. Bank National Association, as
debenture trustee, and the guaranty executed in connection therewith, (iv) the
Floating Rate Junior Subordinated Debt Securities issued by the Borrower
pursuant to the Indenture dated as of May 22, 2003 (as amended, modified or
supplemented from time to time), between the Borrower and the

63


--------------------------------------------------------------------------------


Wilmington Trust Company, as trustee, and the guaranty executed in connection
therewith, (v) the Floating Rate Junior Subordinated Deferrable Interest
Debentures issued by the Borrower pursuant to the Indenture dated as of
October 29, 2003 (as amended, modified or supplemented from time to time),
between the Borrower and U.S. Bank National Association, as debenture trustee,
and the guaranty executed in connection therewith and (vi) any floating rate or
fixed rate junior subordinated deferrable interest debentures in an aggregate
amount up to $31,000,000, issued by the Borrower after May 28, 2004 pursuant to
an indenture and guaranty executed in connection therewith having terms
(including subordination provisions, redemption or prepayment rights or
obligations, tenor, deferral of interest rights, covenants and defaults) no less
favorable to the Banks than those set forth in the Trust Preferred Securities
described in clause (i) preceding as such Trust Preferred Securities were in
effect on May 28, 2004.

“Type” shall mean a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code, as the same may be amended from
time to time.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

“Unreimbursed Amount” shall have the meaning provided in Section 1.07(c)(i).

“Unutilized Revolving Loan Commitment” with respect to any Bank at any time
shall mean such Bank’s Revolving Loan Commitment at such time less (i) the
Outstanding Amount of all Revolving Loans made by such Bank at such time and
(ii) such Bank’s pro rata share of the Outstanding Amount of all L/C Obligations
at such time.

“U.S. Government Obligations” shall mean and include (A) securities that are (x)
direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged or (y) obligations of a Person
controlled or supervised by and acting as an agency or instrumentality of the
United States of America the timely payment of which is unconditionally
guaranteed as a full faith and credit obligation by the United States of
America, which, in either case, are not callable or redeemable at the option of
the issuer thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act of 1933, as amended), as
custodian with respect to any such U.S. Government Obligation or a specific
payment of principal of or interest on any such U.S. Government Obligation held
by such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the U.S.
Government Obligation or the specific payment of principal of or interest on the
U.S. Government Obligation evidenced by such depository receipt and (B) to the
extent in each case having an S&P Equivalent Rating of AAA, obligations issued
or guaranteed by the Federal Home Loan Mortgage Corporation, the Federal
National Mortgage Association, the Government National Mortgage Association, the
Student Loan Marketing Association and the Federal Home Loan Bank.

“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

64


--------------------------------------------------------------------------------


“WorldNet” shall mean WorldNet Services Corp., a Florida corporation.

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile device, telegraph or cable.


SECTION 10.         THE ADMINISTRATIVE AGENT.


10.01       APPOINTMENT.

(a)           Each Bank hereby irrevocably appoints, designates and authorizes
Bank of America as the Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Credit Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Bank or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b)           [Intentionally Omitted].

(c)           The L/C Issuer shall act on behalf of the Banks with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 10 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Section 10 and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

10.02       Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

10.03       Liability of the Administrative Agent.  No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Bank or participant for any recital, statement,
representation or warranty made by any Credit Party or any officer thereof,
contained herein or in any other Credit Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the

65


--------------------------------------------------------------------------------


Administrative Agent under or in connection with, this Agreement or any other
Credit Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Credit Document, or for any failure
of any Credit Party or any other party to any Credit Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Bank or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document (other than the obligation of
the Administrative Agent to ascertain whether payments on the Obligations have
been made on their scheduled due dates), or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.


10.04       RELIANCE BY THE ADMINISTRATIVE AGENT.

(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Banks as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Credit Document in accordance with a request or
consent of the Required Banks (or such greater number of Banks as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Banks.

(b)           For purposes of determining compliance with the conditions
specified in Section 4 that are applicable on or prior to the Initial Borrowing
Date, each Bank that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Initial Borrowing Date specifying
its objection thereto.

10.05       Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Banks, unless the Administrative Agent shall have received written notice from a
Bank or any other Credit Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Banks.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Banks, provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.

10.06       Credit Decision; Disclosure of Information by the Administrative
Agent.  Each Bank acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act

66


--------------------------------------------------------------------------------


by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Credit Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Bank as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Bank represents to the Administrative Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder.  Each Bank also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Credit Parties.  Except for notices, reports and other documents expressly
required to be furnished to the Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Credit Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

10.07       Indemnification.  Whether or not the transactions contemplated
hereby are consummated, the Banks shall indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of any Credit Party and
without limiting the obligation of any Credit Party to do so), pro rata, and
hold harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Bank shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Banks shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Bank shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section shall survive termination of the
Total Commitments, the expiration or termination of all Letters of Credit, the
payment of all other Obligations and the resignation of the Administrative
Agent.

10.08       The Administrative Agent in its Individual Capacity.  Bank of
America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Credit Parties and their respective Affiliates as
though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Banks.  The Banks acknowledge
that, pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Credit Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Credit Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them.  With respect to its Loans,
Bank of America shall have the same rights and powers under this Agreement as
any other

67


--------------------------------------------------------------------------------


Bank and may exercise such rights and powers as though it were not the
Administrative Agent or the L/C Issuer, and the terms “Bank” and “Banks” include
Bank of America in its individual capacity.

10.09       Successor Administrative Agent.  The Administrative Agent may resign
as the Administrative Agent upon 30 days’ notice to the Banks; provided that any
such resignation by Bank of America shall also constitute its resignation as the
L/C Issuer.  If the Administrative Agent resigns under this Agreement, the
Required Banks shall appoint from among the Banks a successor administrative
agent for the Banks, which successor administrative agent shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed).  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and the
Borrower, a successor administrative agent from among the Banks.  Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agentand the L/C Issuer
and the respective terms “Administrative Agent” and “L/C Issuer” shall mean such
successor administrative agent and Letter of Credit issuer and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring L/C Issuer or any other Bank, other than the obligation of the
successor L/C Issuer to issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or to make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
 After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10 and Section 11.01 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Banks
appoint a successor administrative agent as provided for above.

10.10       Administrative Agent May File Proofs of Claim.  In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)           To file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Banks and the Administrative Agent
and their respective agents and counsel and all other amounts due the Banks and
the Administrative Agent under Sections 1.07(i) and (j), 2.01 and 11.01(a))
allowed in such judicial proceeding; and

(b)           To collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

68


--------------------------------------------------------------------------------


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.01 and 11.01(a).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

10.11       Other Agents; Arrangers and Managers.  None of the Banks or other
Persons identifiedon the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Banks, those applicable to all Banks as such.  Without
limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank.  Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


SECTION 11.         MISCELLANEOUS.


11.01       PAYMENT OF EXPENSES AND TAXES; INDEMNIFICATION BY THE BORROWER.

(a)           The Borrower agrees (i) to pay or reimburse the Administrative
Agent for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Credit Documents and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, and (ii) to pay or reimburse the Administrative Agent and
each Bank for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Credit Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under the
Bankruptcy Code or other debtor relief laws), including all Attorney Costs.  The
foregoing costs and expenses shall include all search, filing, recording and
other out-of-pocket expenses incurred by the Administrative Agent and the cost
of independent public accountants and other outside experts retained by the
Administrative Agent or any Bank.  All amounts due under this Section 11.01(a)
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Total Commitments, the
expiration or termination of all Letters of Credit and repayment of all other
Obligations.

(b)           Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Bank and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or

69


--------------------------------------------------------------------------------


arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Credit Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit) or(iii)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; and provided further that such indemnity shall
not be available in respect of Taxes, Other Taxes and amounts related thereto,
payment with respect to which shall be governed solely by Section 3.05.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
electronic information transmission systems in connection with this Agreement,
nor shall any Indemnitee have any liability for any indirect or consequential
damages relating to this Agreement or any other Credit Document or arising out
of its activities in connection herewith or therewith (whether before or after
the Initial Borrowing Date).  All amounts due under this Section 11.01(b) shall
be payable within ten Business Days after demand therefor.  The agreements in
this Section shall survive the resignation of the Administrative Agent, the
replacement of any Bank, the termination of the Total Commitments, the
expiration or termination of all Letters of Credit and the repayment,
satisfaction or discharge of all the other Obligations.

11.02       Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, if an Event of Default has occurred and is continuing, each Bank is
hereby authorized at any time or from time to time, except to the extent
prohibited by applicable law, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by such Bank (including, without limitation, by branches and agencies of
such Bank wherever located) to or for the credit or the account of such Credit
Party against and on account of the Obligations and liabilities of such Credit
Party to such Bank or any other Bank under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations of such Credit Party purchased by such Bank or any other Bank
pursuant to Section 11.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Bank shall have made any demand hereunder
and although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.  Each Bank is hereby designated the agent of all other
Banks for purposes of effecting set off pursuant to this Section 11.02 and each
Credit Party hereby grants to each Bank for such Bank’s own benefit and as agent
for all other Banks a continuing security interest in any and all deposits,
accounts or moneys of such Credit Party maintained from time to time with such
Bank.

70


--------------------------------------------------------------------------------



11.03       NOTICES.

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to clause (c)
below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows: (i) if to any Credit Party, to the
address, facsimile number, electronic mail address or telephone number of the
Borrower specified opposite its signature below or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such Person in a notice to the other parties; and (ii) if to the
Administrative Agent, the L/C Issuer or any Bank, to the address, facsimile
number, electronic mail address or telephone number specified on Schedule 2
hereto or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such Person in a notice to the other
parties.  All such notices and other communications shall be deemed to be given
or made upon the earlier to occur of (x) actual receipt by the relevant party
hereto and (y) (A) if delivered by hand or by courier, when signed for by or on
behalf of the relevant party hereto; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of clause
(c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent and the L/C Issuer pursuant to
Section 1 shall not be effective until actually received by such Person.  In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(b)           Effectiveness of Facsimile Documents and Signatures.  Credit
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Credit Parties, the Administrative Agent and the Banks.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(c)           Limited Use of Electronic Mail.  Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.01, and to
distribute Credit Documents for execution by the parties thereto, and may not be
used for any other purpose.

(d)           Reliance by Administrative Agent and the Bank.  The Administrative
Agent and the Banks shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Except as otherwise provided
in Section 3.05(b), the Borrower shall indemnify each Agent-Related Person and
each Bank from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

71


--------------------------------------------------------------------------------



11.04       BENEFIT OF AGREEMENT.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of clause (b) of this Section, (ii) by way of a participation in
accordance with the provisions of clause (c) of this Section or (iii) by way of
a pledge or assignment of a security interest subject to the restrictions of
clause (d) of this Section, (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (c) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)           Any Bank may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans (including for purposes of this
clause (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Bank’s Commitment and the Loans at the time owing to it
or in the case of an assignment to a Bank or an Affiliate of a Bank or an
Approved Fund with respect to a Bank, the aggregate amount subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed); (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Bank’s rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned; and (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement substantially in the form of Exhibit H, appropriately
completed, (the “Assignment and Assumption Agreement”), together with a
processing and recordation fee of $3,500 (unless waived by the Administrative
Agent in its sole discretion).  Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 6.12, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Bank under this Agreement, and the assigning Bank thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 1.11, 1.12, 3.05 and 11.01 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower shall execute and deliver one or more
new Notes to the assignee Bank.  Any assignment or transfer by a Bank of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

(c)           Any Bank may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a

72


--------------------------------------------------------------------------------


portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Loans (including such Bank’s
participations in L/C Obligations) owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 11.13 that
directly affects such Participant.  Subject to clause (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 1.11, 1.12 and 3.05to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that no Participant shall be entitled to compensation at a greater rate
pursuant to any such Section than the Bank that sold such Participant its
participation, unless the Borrower has consented to such participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.02as though it were a Bank, provided such Participant agrees to be
subject to Section 11.06(b) as though it were a Bank.  In addition, each Bank
that transfers or grants any participation to a participant under this
Section 11.04(c) shall (i) keep a register, meeting the requirements of U.S.
Treasury Regulation Section 5f.163-1(c), relating to each such Participant,
specifying such Participant’s entitlement to payments of principal and interest
with respect to such participation, and (ii) collect prior to the time such
Participant receives payments with respect to such participation, from each such
Participant the appropriate forms, certificates and statements described in
Section 3.05(e) (and updated as required) as if such Participant were a Bank
under Section 3.05.

(d)           Any Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Bank, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

(e)           Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its rights and obligations under this
Agreement pursuant to clause (b) above, Bank of America may, upon 30 days’
notice to the Borrower and the Banks, resign as the L/C Issuer.  In the event of
any such resignation as the L/C Issuer, the Borrower shall be entitled to
appoint from among the Banks a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as the L/C Issuer.  If Bank of America
resigns as the L/C Issuer, it shall retain all the rights and obligations of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as the L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Banks to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 1.07(c)).

(f)            Notwithstanding any other provisions of this Section 11.04, no
transfer or assignment of the interests or obligations of any Bank hereunder or
any grant of participations therein shall be permitted if such transfer,
assignment or grant would require the Borrower to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

73


--------------------------------------------------------------------------------


(g)           Each Bank initially party to this Agreement hereby represents, and
each Person that becomes a Bank pursuant to an assignment permitted by
clause (b) above will upon its becoming party to this Agreement represent, that
it is a commercial lender, other financial institution or other “accredited
investor” (as defined in SEC Regulation D) which makes loans in the ordinary
course of its business or is acquiring the Loans without a view to distribution
of the Loans within the meaning of the federal securities laws, and that it will
make or acquire Loans for its own account in the ordinary course of such
business, provided that, subject to the preceding clauses (a) through (d), the
disposition of any promissory notes or other evidences of or interests in
Indebtedness held by such Bank shall at all times be within its exclusive
control.

11.05       No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent or any Bank in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
any Credit Party and the Administrative Agent or any Bank shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent or any Bank would otherwise have.  No notice to or demand on the Borrower
in any case shall entitle the Borrower to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Banks to any other or further action in any
circumstances without notice or demand.


11.06       PAYMENTS PRO RATA.

(a)           The Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations of
the Borrower, it shall distribute such payment to the Banks (other than any Bank
that has consented in writing to waive its pro rata share of such payment) pro
rata based upon their respective shares, if any, of the Obligations with respect
to which such payment was received.

(b)           Each of the Banks agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans, Fees or the L/C Obligations held by it, of a sum which with
respect to the related sum or sums received by other Banks is in a greater
proportion than the total of such Obligation then owed and due to such Bank
bears to the total of such Obligation then owed and due to all of the Banks
immediately prior to such receipt, then such Bank receiving such excess payment
shall (i) purchase for cash without recourse or warranty from the other Banks an
interest in the Obligations of the Borrower to such Banks in such amount as
shall result in a proportional participation by all of the Banks in such amount,
provided that if all or any portion of such excess amount is thereafter
recovered from such Bank, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest, or (ii)
otherwise share such excess payment with the other Banks so that all of the
Banks share in such excess payment on a pro rata basis.

(c)           Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 11.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Banks as opposed to Defaulting Banks.

74


--------------------------------------------------------------------------------


11.07       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Bank, or the
Administrative Agent or any Bank exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Bank in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under the Bankruptcy Code or other
debtor relief laws, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such set-off
had not occurred, and (b) each Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.


11.08       CALCULATIONS; COMPUTATIONS.

(a)           The financial statements to be furnished to the Banks pursuant
hereto shall be made and prepared in accordance with GAAP or SAP, as the case
may be, consistently applied throughout the periods involved (except as set
forth in the notes thereto or as otherwise disclosed in writing by the Borrower
to the Banks).  In addition, except as otherwise specifically provided herein,
all computations determining compliance with Section 7, including definitions
used therein, shall utilize accounting principles and policies in effect from
time to time; provided that (i) if any such accounting principle or policy
(whether GAAP or SAP or both) shall change after the Effective Date, the
Borrower shall give reasonable notice thereof to the Administrative Agent and
each of the Banks and if within 30 days following such notice the Borrower, the
Administrative Agent or the Required Banks shall elect by giving written notice
of such election to the other parties hereto, such computations shall not give
effect to such change unless and until this Agreement shall be amended pursuant
to Section 11.13 to give effect to such change, and (ii) if at any time the
computations determining compliance with Section 7 utilize accounting principles
different from those utilized in the financial statements then being furnished
to the Banks pursuant to Section 6.01, such financial statements shall be
accompanied by reconciliation work-sheets.

(b)           All computations of interest on Eurodollar Loans and Fees
hereunder shall be made on the actual number of days elapsed over a year of 360
days.

(c)           All computations of interest on Base Rate Loans hereunder shall be
made on the actual number of days elapsed over a year of 365/366 days.


11.09       GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

(a)           THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF

75


--------------------------------------------------------------------------------


THE AFORESAID COURTS.  EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH CREDIT PARTY,
AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID
COURTS, THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH CREDIT PARTY.  EACH OF
THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
PARTY AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 11.03, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY
WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
PARTIES HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OF THE OTHER PARTIES
HERETO IN ANY OTHER JURISDICTION.

(b)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

11.10       Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

11.11       Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Borrower and each of the Banks shall have
signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Administrative Agent at the Administrative Agent’s
Notice Office or, in the case of the Banks, shall have given to the
Administrative Agent telephonic (confirmed in writing), written, telex or
telecopy notice (actually received) at such office that the same has been signed
and mailed to it.  The Administrative Agent will give the Borrower and each Bank
prompt written notice of the occurrence of the Effective Date.

11.12       Headings Descriptive.  The headings of the several Sections and
sub-Sections of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

11.13       Amendment or Waiver.  No amendment or waiver of any provision of
this Agreement or any other Credit Document or any other Loan Document, and no
consent to any departure by the Borrower or any other Credit Party therefrom,
shall be effective unless in writing signed by the Required

76


--------------------------------------------------------------------------------


Banks and the Borrower or the applicable Credit Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)           Extend or increase the Commitment of any Bank (or reinstate any
Commitment terminated pursuant to Section 8.10) without the written consent of
such Bank;

(b)           Postpone any date fixed by this Agreement or any other Credit
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Banks (or any of them) hereunder or under any other
Credit Document without the written consent of each Bank directly affected
thereby;

(c)           Reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.13) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Bank directly affected
thereby; provided, however, that only the consent of the Required Banks shall be
necessary to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(d)           Change Section 8.11 or Section 11.06 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Bank;

(e)           Change any provision of this Section or the definition of
“Required Banks” or any other provision hereof specifying the number or
percentage of Banks required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Bank;

(f)            Release any Subsidiary Guarantor from the Subsidiary Guaranty
without the written consent of each Bank; or

(g)           Permit the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement without the written consent of each
Bank;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Banks required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Banks required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document; and (iii)the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Bank may not be increased or extended without
the consent of such Bank.  For purposes of this Agreement and the other Credit
Documents, a Default or an Event of Default that has been waived in writing in
accordance with this Section 11.13 shall no longer be deemed continuing, unless
such written waiver expressly provides otherwise.

77


--------------------------------------------------------------------------------



11.14       SURVIVAL.

(a)           All indemnities set forth herein including, without limitation, in
Section 1.11, 1.12, 3.05, 10.07 or 11.01(b) shall survive the execution and
delivery of this Agreement and the making of the Loans, the repayment of the
Obligations, the termination of the Total Commitment and the expiration or
termination of all Letters of Credit.

(b)           All representations and warranties made hereunder and in any other
Credit Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Bank, regardless of any investigation
made by the Administrative Agent or any Bank or on their behalf and
notwithstanding that the Administrative Agent or any Bank may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

11.15       Domicile of Loans.  Subject to Section 11.04, each Bank may transfer
and carry its Loans at, to or for the account of any branch office, subsidiary
or affiliate of such Bank; provided that the Borrower shall not be responsible
for costs arising under Section 1.11 or 3.05 resulting from any such transfer to
the extent not otherwise applicable to such Bank prior to such transfer; and
provided further that, in the case of any transfer to a subsidiary or affiliate
of such Bank, the transferring Bank shall maintain a register as provided in
Section 11.04(c).

11.16       Interest Rate Limitations.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Bank shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Bank exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.17       Confidentiality.  Each of the Administrative Agent and the Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Credit
Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Bank
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other

78


--------------------------------------------------------------------------------


similar organization.  In addition, the Administrative Agent and the Banks may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Banks in connection with
the administration and management of this Agreement, the other Credit Documents,
the Commitments, and the Credit Extensions.  For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or its business, other than any such information that is
available to the Administrative Agent or any Bank on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.18       WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11.19       Severability.  If any provision of Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.20       USA Patriot Act Notice.  Each Bank and the Administrative Agent (for
itself and not on behalf of any Bank) hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.

11.21       Entire Agreement.  This Agreement, together with the other Credit
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Credit Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the L/C
Issuer or the Banks in any other Credit Document shall not be deemed a conflict
with this Agreement.  Each Credit Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.  THIS AGREEMENT AND THE OTHER CREDIT

79


--------------------------------------------------------------------------------


DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, THE BANKS AND THE CREDIT PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

[Remainder of page intentionally blank.
Signature pages follow.]

80


--------------------------------------------------------------------------------


 

 

UNIVERSAL AMERICAN FINANCIAL CORP., as
Borrower

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

 

Name:

Robert A. Waegelein

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank and as the
Administrative Agent and the L/C Issuer

 

 

 

 

 

By:

/s/ Joseph L. Corah

 

 

Name:

Joseph L. Corah

 

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF NOTICE OF BORROWING

[Date]

Bank of America, N.A.,

as Administrative Agent for the Banks party to the Credit Agreement referred to
below

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520

Attention:

Arthur K. Khoo

 

Facsimile: (888) 203-0618

 

Email: arthur.k.khoo@bankofamerica.com

Ladies and Gentlemen:

The undersigned, Universal American Financial Corp., a New York corporation (the
“Borrower”), refers to the Credit Agreement, dated as of January 18, 2007 (as
amended, modified or supplemented from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among the
undersigned, certain Banks from time to time party thereto, and you, as
Administrative Agent for such Banks, and hereby gives you notice, irrevocably
pursuant to Section 1.03(a) of the Credit Agreement, that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 1.03(a) of the Credit Agreement.

(i)            The Business Day of the Proposed Borrowing is           ,
          .(1)

(ii)           The aggregate principal amount of the Proposed Borrowing is
$                 .(2)

(iii)          The Proposed Borrowing is to consist of [Base Rate Loans]
[Eurodollar Loans].

[(iv)         The initial Interest Period for the Proposed Borrowing is
              month(s).](3)

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)          the representations and warranties contained in the Credit
Agreement or in the other Credit Documents are true and correct in all material
respects, both before and after giving effect to the Proposed Borrowing and to
the application of the proceeds thereof, as though made on and as of such date,
unless stated to relate to a specific earlier date, in which case such

--------------------------------------------------------------------------------

(1)           Shall be a Business Day at least one Business Day in the case of
Base Rate Loans and three Business Days in the case of Eurodollar Loans, in each
case, after the date hereof.

(2)           Shall (i) not be less than $1,000,000 and, if in excess thereof,
shall be in an integral multiple of $500,000, or (ii) in the case of a Proposed
Borrowing of Revolving Loans constituting Base Rate Loans, be equal to the Total
Unutilized Revolving Loan Commitment.

(3)           To be included for a Proposed Borrowing of Eurodollar Loans and
shall specify an Interest Period of one, two or three months.

1


--------------------------------------------------------------------------------


representations and warranties were true and correct in all material respects as
of such earlier date; and

(B)           no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds thereof.

 

Very truly yours,

 

 

 

UNIVERSAL AMERICAN FINANCIAL CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF REVOLVING NOTE

$                     

New York, New York

                    , 200   

 

FOR VALUE RECEIVED, UNIVERSAL AMERICAN FINANCIAL CORP., a New York corporation
(the “Borrower”), hereby promises to pay to the order of                    or
its registered assigns (the “Bank”), in lawful money of the United States of
America in immediately available funds, at the Administrative Agent’s Payment
Office (as defined in the Agreement referred to below) initially located at 2001
Clayton Road, Building B, Mail Code: CA4-702-02-25, Concord, CA 94520, on the
Revolving Loan Maturity Date (as defined in the Agreement referred to below) the
principal sum of                                       DOLLARS ($             )
or, if less, the then unpaid principal amount of all Revolving Loans (as defined
in the Agreement) made by the Bank pursuant to the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 1.09 of the Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of January 18, 2007, among the undersigned, as Borrower, the financial
institutions from time to time party thereto (including the Bank), and Bank of
America, N.A.., as Administrative Agent (as amended, modified or supplemented
from time to time, the “Agreement”) and is entitled to the benefits thereof and
of the other Credit Documents (as defined in the Agreement). As provided in the
Agreement, this Note is subject to voluntary prepayment and mandatory prepayment
and repayment, in whole or in part.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

UNIVERSAL AMERICAN FINANCIAL CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

1


--------------------------------------------------------------------------------


EXHIBIT C

[INTENTIONALLY OMITTED]

1


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF OFFICERS’ CERTIFICATE

I, the undersigned, [President/Vice President] of            , a          
organized and existing under the laws of the State of              (the
“Company”), do hereby certify on behalf of the Company that:

1.             This Certificate is furnished pursuant to Section [4.03](1) and
4.05 of the Credit Agreement, dated as of January 18, 2007, among [the Company]
[Universal American Financial Corp.], the lending institutions from time to time
party thereto, and Bank of America, N.A., as Administrative Agent (such Credit
Agreement, as in effect on the date of this Certificate, being herein called the
“Credit Agreement”).  Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.

2.             The following named individuals are elected officers of the
Company, each holds the office of the Company set forth opposite his or her name
and has held such office since          ,     (2).  The signature written
opposite the name and title of each such officer is his or her genuine
signature.

Name(3)

 

Office

 

Signature

             

 

             

 

             

             

 

             

 

             

             

 

             

 

             

 

3.             Attached hereto as Exhibit A is a certified copy of the
[Certificate or Articles of Incorporation], [Certificate or Articles of
Formation] [Certificate of Limited Partnership] of the Company as filed in the
Office of the Secretary of State of the State of            on         ,     ,
together with all amendments thereto adopted through the date hereof.

4.             Attached hereto as Exhibit B is a true and correct copy of the
current By-Laws of the Company, which were duly adopted and are in full force
and effect on the date hereof.

5.             Attached hereto as Exhibit C is a true and correct copy of
resolutions which were duly adopted on           ,      [by unanimous written
consent of the Board of Directors or other governing body of the Company) [by a
meeting of the Board of Directors or other governing body of the Company at
which a quorum was present and acting throughout], and said resolutions have not
been rescinded, amended or modified. Except as attached hereto as Exhibit C, no
resolutions have been adopted by the Board of Directors or other governing body
of the Company which deal with the execution, delivery or performance of any of
the Credit Documents to which the Company is party.

[6.]          On the date hereof, all of the applicable conditions set forth in
Sections 4.02, 4.06, 4.07, 4.12, and 4.15 of the Credit Agreement have been
satisfied.

[6.][7.]         On the date hereof, the representations and warranties
contained in the Credit Agreement or in the other Credit Documents are true and
correct in all material respects with the same effect as though

--------------------------------------------------------------------------------

(1)           Insert in Officer’s Certificate of the Borrower only.

(2)           Insert a date on or prior to the time of any corporate action
relating to the Credit Documents or related documentation.

(3)           Include name, office and signature of each officer who will sign
any Credit Document, including the officer who will sign the certification at
the end of this Certificate or related documentation.

1


--------------------------------------------------------------------------------


such representations and warranties had been made on the date hereof, both
before and after giving effect to the incurrence of Credit Extensions on the
date hereof and the application of the proceeds thereof, unless stated to relate
to a specific earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date.

[7][8.]      On the date hereof, no Default or Event of Default has occurred and
is continuing or would result from the Credit Extensions to occur on the date
hereof or from the application of the proceeds thereof.

[8][9.]      There is no proceeding for the dissolution or liquidation of the
Company or threatening its existence.

IN WITNESS WHEREOF, I have hereunto set my hand this      day of           ,
200  .

[Name of Credit Party]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify on behalf of the Company that:

[Name of Person making above certifications] is the duly elected and qualified
[President/Vice President] of the Company and the signature above is his or her
genuine signature.

IN WITNESS WHEREOF, I have hereunto set my hand this         day of          ,
200  .

 

[Name of Credit Party]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF SECTION 3.05(e)(ii) CERTIFICATE

Reference is hereby made to the Credit Agreement, dated as of January 18, 2007,
among Universal American Financial Corp., the lending institutions from time to
time party thereto and Bank of America, N.A., as Administrative Agent (as
amended, modified or supplemented from time to time, the “Credit Agreement”). 
Pursuant to the provisions of Section 3.05(e)(ii) of the Credit Agreement, the
undersigned hereby certifies that it is not a “bank” as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended.

[NAME OF BANK]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:                    , 20  

 

 

 

 

 

 

1


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

GUARANTY, dated as of January    , 2007 (as amended, modified or supplemented
from time to time, this “Guaranty”), made by each of the undersigned guarantors
(each, a “Guarantor” and, together with any other entity that becomes a party
hereto pursuant to Section 26 hereof or otherwise, the “Guarantors”).  Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Universal American Financial Corp. (the “Borrower”), the lending
institutions from time to time party thereto (the “Banks”), and Bank of America,
N.A., as Administrative Agent (together with any successor administrative agent,
the “Administrative Agent”) and as L/C Issuer, have entered into a Credit
Agreement, dated as of January 18, 2007 (as amended, modified or supplemented
from time to time, the “Credit Agreement”), providing for the making of Credit
Extensions to the Borrower as contemplated therein (the Banks, the L/C Issuer
and the Administrative Agent are herein called the “Bank Creditors”);

WHEREAS, the Borrower may from time to time be party to one or more Interest
Rate Agreements and Other Hedging Agreements with a Bank or an affiliate of a
Bank (each such Bank or affiliate, but only so long as the respective Bank is a
Bank under the Credit Agreement, together with such Bank’s or affiliate’s
successors and assigns, collectively, the “Other Creditors,” and together with
the Bank Creditors, are herein called the “Creditors”);

WHEREAS, each Guarantor is a Subsidiary of the Borrower;

WHEREAS, it is a condition to the making of Credit Extensions to the Borrower
under the Credit Agreement that each Guarantor shall have executed and delivered
this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Credit
Extensions by the Borrower under the Credit Agreement and the entering into of
Interest Rate Agreements and Other Hedging Agreements and, accordingly, desires
to execute this Guaranty in order to satisfy the conditions described in the
preceding paragraph and to induce the Banks to make Credit Extensions to the
Borrower and the Other Creditors to enter into Interest Rate Agreements and
Other Hedging Agreements with the Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor as follows:

1.             Each Guarantor, jointly and severally, irrevocably and
unconditionally guarantees: (i) to the Bank Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the principal of and interest on the Credit Extensions made to the
Borrower under the Credit Agreement and (y) all other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities owing by the Borrower to the
Bank Creditors under the Credit Agreement (including, without limitation,
indemnities, Fees and interest thereon) and the other Credit Documents, whether
now existing or hereafter incurred under, arising out of or in connection with
the Credit Agreement or any such other Credit Document and the due performance
and compliance with the terms of the Credit Documents by the Borrower (all such
principal, interest, liabilities and obligations under this clause (i), except
to the extent consisting of obligations or liabilities with respect to

1


--------------------------------------------------------------------------------


Interest Rate Agreements and Other Hedging Agreements, being herein collectively
called the “Credit Document Obligations”); and (ii) to each Other Creditor the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities owing by the Borrower under any Interest Rate Agreements or
Other Hedging Agreements, whether now in existence or hereafter arising, and the
due performance and compliance by the Borrower with all terms, conditions and
agreements contained therein (all such obligations and liabilities being herein
collectively called the “Other Obligations,” and together with the Credit
Document Obligations are herein collectively called the “Guaranteed
Obligations”), provided that the maximum amount payable by each Guarantor
hereunder shall at no time exceed the Maximum Amount (as hereinafter defined) of
such Guarantor.  As used herein, “Maximum Amount” of any Guarantor means an
amount equal to 95% of the amount by which (i) the present fair saleable value
of such Guarantor’s assets exceeds (ii) the amount reasonably expected to come
due in respect of all liabilities (including, without limitation, contingent
liabilities), other than liabilities (contingent or otherwise) of such Guarantor
hereunder, in each case determined on the Initial Borrowing Date (or, in the
case of a Guarantor that becomes a party hereto pursuant to Section 24 hereof,
on the date such Guarantor becomes a party hereto) or (in either case) on the
date any demand is made under this Guaranty, whichever date results in a higher
Maximum Amount.  Subject to the proviso in the second preceding sentence, each
Guarantor understands, agrees and confirms that the Creditors may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against each
Guarantor without proceeding against any other Guarantor, the Borrower, against
any security for the Guaranteed Obligations, or under any other guaranty
covering all or a portion of the Guaranteed Obligations.  All payments by each
Guarantor under this Guaranty shall be made on the same basis as payments by the
Borrower are made under Sections 3.04 and 3.05 of the Credit Agreement.

2.             Additionally, subject to the Maximum Amount limitation contained
in Section 1 above, each Guarantor, jointly and severally, unconditionally and
irrevocably, guarantees the payment of any and all Guaranteed Obligations of the
Borrower to the Creditors whether or not due or payable by the Borrower upon the
occurrence in respect of the Borrower of any of the events specified in
Section 8.05 of the Credit Agreement, and unconditionally and irrevocably,
jointly and severally, promises to pay such Guaranteed Obligations to the
Creditors, or to their order, on demand, in lawful money of the United States.

3.             The liability of each Guarantor hereunder is exclusive and
independent of any security for or other guaranty of the Guaranteed Obligations
of the Borrower whether executed by such Guarantor, any other Guarantor, any
other guarantor of the Guaranteed Obligations or by any other party, and the
liability of each Guarantor hereunder shall not be affected or impaired by (a)
any direction as to application of payment by the Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations
of the Borrower, (c) any payment on or in reduction of any such other guaranty
or undertaking, (d) any dissolution or termination of, or increase, decrease or
change in personnel by, the Borrower or (e) any payment made to any Creditor on
the Guaranteed Obligations which such Creditor repays the Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

4.             The obligations of each Guarantor hereunder are independent of
the obligations of any other Guarantor, any other guarantor of the Guaranteed
Obligations, or the Borrower, and a separate action or actions may be brought
and prosecuted against each Guarantor whether or not action is brought against
any other Guarantor, any other guarantor of the Guaranteed Obligations, or the
Borrower and whether or not any other Guarantor, any other guarantor of the
Guaranteed Obligations, or the Borrower be joined in any such action or actions.
Each Guarantor waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof.  Any payment by the Borrower or other

2


--------------------------------------------------------------------------------


circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to each Guarantor.

5.             Each Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this Guaranty and notice of any
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment of any such
liability, suit or taking of other action by the Administrative Agent or any
other Creditor against, and any other notice to, any party liable thereon
(including such Guarantor or any other guarantor of the Guaranteed Obligations,
or the Borrower).

6.             Any Creditor may (except as shall be required by applicable
statute and cannot be waived) at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a)           change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations, any security therefor, or any liability incurred
directly or indirectly in respect thereof, and the guaranty herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

(b)           sell, exchange, release, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c)           exercise or refrain from exercising any rights against the
Borrower or others or otherwise act or refrain from acting;

(d)           settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to creditors of the Borrower;

(e)           apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Creditors regardless of what
liabilities of the Borrower remain unpaid;

(f)            consent to or waive any breach of, or any act, omission or
default under, any of the Interest Rate Agreements or Other Hedging Agreements
entered into by the Borrower and an Other Creditor, the Credit Documents or any
of the instruments or agreements referred to therein, or otherwise amend, modify
or supplement any of the Interest Rate Agreements or Other Hedging Agreements
entered into by the Borrower and an Other Creditor, the Credit Documents or any
of such other instruments or agreements; and/or

(g)           act or fail to act in any manner referred to in this Guaranty
which may deprive such Guarantor of its right to subrogation against the
Borrower to recover full indemnity for any payments made pursuant to this
Guaranty.

7.             No invalidity, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefor shall affect,
impair or be a defense to this Guaranty, and this Guaranty shall be primary,
absolute and unconditional notwithstanding the occurrence of any event or the
existence of any other

3


--------------------------------------------------------------------------------


circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full of the Guaranteed Obligations.

8.             This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have.  No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Creditor to any other or further action in any circumstances without
notice or demand. It is not necessary for any Creditor to inquire into the
capacity or powers of the Borrower or any of its Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

9.             Any indebtedness of the Borrower now or hereafter held by any
Guarantor is hereby subordinated to the indebtedness of the Borrower to the
Creditors; and such indebtedness of the Borrower to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Creditors and be paid over to the Creditors on account of the
Guaranteed Obligations, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty.  Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of the Borrower to such Guarantor, such Guarantor shall mark
such note or negotiable instrument with a legend that the same is subject to
this subordination.  Without limiting the generality of the foregoing, each
Guarantor hereby agrees with the Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.

10.

(a)           Each Guarantor waives any right (except as shall be required by
applicable statute or law and cannot be waived) to require the Creditors to: (i)
proceed against the Borrower, any other Guarantor, any other guarantor of the
Borrower or any other party; (ii) proceed against or exhaust any security held
from the Borrower, any other Guarantor, any other guarantor of the Borrower or
any other party or (iii) pursue any other remedy in the Creditors’ power
whatsoever.  Each Guarantor waives (to the fullest extent permitted by
applicable law) any defense based on or arising out of any defense of the
Borrower, any other Guarantor, any other guarantor of the Borrower or any other
party other than payment in full of the Guaranteed Obligations, including,
without limitation, any defense based on or arising out of the disability of the
Borrower, any other Guarantor, any other guarantor of the Borrower or any other
party, or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Guaranteed Obligations.  The Creditors may, at
their election, foreclose on any security held by the Administrative Agent or
the other Creditors by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Creditors may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in
full.  Each Guarantor waives any defense arising out of any such election by the
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or

4


--------------------------------------------------------------------------------


subrogation or other right or remedy of such Guarantor against the Borrower or
any other party or any security.

(b)           Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness.  Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall have no duty
to advise any Guarantor of information known to them regarding such
circumstances or risks.

11.           Each Creditor agrees that this Guaranty may be enforced only by
the action of the Administrative Agent acting upon the instructions of the
Required Banks (or, after the date on which all Credit Document Obligations have
been paid in full, the holders of at least a majority of the outstanding Other
Obligations) and that no other Creditor shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent or the
holders of at least a majority of the outstanding Other Obligations, as the case
may be, for the benefit of the Creditors in accordance with the terms of this
Guaranty.  Each Creditor further agrees that this Guaranty may not be enforced
against any director, officer, employee, partner or stockholder of any Guarantor
(except to the extent such stockholder is also a Guarantor hereunder).

12.           In order to induce the Banks to make Credit Extensions pursuant to
the Credit Agreement, and in order to induce the Other Creditors to execute,
deliver and perform the Interest Rate Agreements and Other Hedging Agreements,
each Guarantor represents, warrants and covenants that:

(a)           Such Guarantor (i) is a duly organized and validly existing
corporation, limited liability company or partnership, as the case may be, and
is in good standing (to the extent such concept is relevant in such
jurisdiction) under the laws of the jurisdiction of its organization, and has
the corporate, limited liability company or partnership, as the case may be,
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage and (ii) is duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect.

(b)           Such Guarantor has the corporate, limited liability company or
partnership, as the case may be, power and authority to execute, deliver and
carry out the terms and provisions of this Guaranty and each other Credit
Document to which it is a party and has taken all necessary corporate, limited
liability company or partnership, as the case may be, action to authorize the
execution, delivery and performance by it of each such Credit Document. Such
Guarantor has duly executed and delivered this Guaranty and each other Credit
Document to which it is a party and each such Credit Document constitutes the
legal, valid and binding obligation of such Guarantor enforceable in accordance
with its terms, except to the extent that the enforceability hereof or thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(c)           Neither the execution, delivery or performance by such Guarantor
of this Guaranty or any other Credit Document to which it is a party, nor
compliance by it with the terms and provisions hereof or thereof (i) will
contravene any applicable provision of any law, statute, rule or regulation, or

5


--------------------------------------------------------------------------------


any order, writ, injunction or decree of any court or Governmental Authority,
(ii) will conflict or be inconsistent with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default under
(except for those which, individually or in the aggregate, could not reasonably
be expected to have Material Adverse Effect), or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Guarantor or any of its Subsidiaries pursuant to the
terms of, any material indenture, mortgage, deed of trust, loan agreement,
credit agreement or other agreement to which such Guarantor or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
certificate or articles of incorporation or by-laws (or equivalent
organizational documents) of such Guarantor or any of its Subsidiaries.

(d)           Except for (i) filings and approvals made or obtained on or prior
to the Initial Borrowing Date, and (ii) those filings or approvals the failure
of which to make or obtain, either individually or in the aggregate, could not
reasonably be expected to have Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority, is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance of this Guaranty or any other Credit Document to which such
Guarantor is a party, or (ii) the legality, validity, binding effect or
enforceability of this Guaranty or any other Credit Document to which such
Guarantor is a party (other than any such consent, approval, license,
authorization, validation, filing or registration required in order for such
Guarantor to be in compliance with the Credit Agreement, which such Guarantor
will make or obtain when and as required).

(e)           Except as disclosed on Schedule 5.04 to the Credit Agreement,
there are no actions, suits or proceedings pending or, to the knowledge of any
Responsible Officer of such Guarantor, threatened with respect to such Guarantor
which, individually or in the aggregate, could (if adversely determined)
reasonably be expected to have a Material Adverse Effect.

13.           Each Guarantor covenants and agrees that on and after the date
hereof and until the termination of the Total Commitment and all Interest Rate
Agreements and Other Hedging Agreements and when no Credit Extension remains
outstanding and all Guaranteed Obligations have been paid in full (other than
indemnities described in Section 11.14 of the Credit Agreement which are not
then due and payable), such Guarantor shall take, or will refrain from taking,
as the case may be, all actions that are necessary to be taken or not taken so
that no violation of any provision, covenant or agreement contained in Section 6
or 7 of the Credit Agreement, and so that no Event of Default, is caused by the
actions of such Guarantor or any of its Subsidiaries.

14.           The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of each Creditor in connection with
the enforcement of this Guaranty, and of the Administrative Agent in connection
with any amendment, waiver or consent relating hereto (including, without
limitation, the reasonable fees and disbursements of counsel employed by any of
the Creditors or the Administrative Agent, as the case may be).

15.           This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of the Creditors and their
successors and assigns.

16.           Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby and either (x) the Required Banks (or to the
extent required by Section 11.13 of the Credit Agreement, the written consent of
each Bank) at all times prior to the time on which all Credit Document
Obligations have been paid in

6


--------------------------------------------------------------------------------


full or (y) the holders of at least a majority of the outstanding Other
Obligations at all times after the time on which all Credit Document Obligations
have been paid in full; provided, that any change, waiver, modification or
variance affecting the rights and benefits of a single Class (as defined below)
of Creditors (and not all Creditors in a like or similar manner) shall require
the written consent of the Requisite Creditors (as defined below) of such Class
of Creditors (it being understood that the addition or release of any Guarantor
hereunder shall not constitute a change, waiver, discharge or termination
affecting any Guarantor other than the Guarantor so added or released). For the
purpose of this Guaranty the term “Class” shall mean each class of Creditors,
i.e., whether (x) the Bank Creditors as holders of the Credit Document
Obligations or (y) the Other Creditors as the holders of the Other Obligations.
For the purpose of this Guaranty, the term “Requisite Creditors” of any Class
shall mean each of (x) with respect to the Credit Document Obligations, the
Required Banks (or all the Banks if required by Section 11.13 of the Credit
Agreement) and (y) with respect to the Other Obligations, the holders of at
least a majority of all obligations outstanding from time to time under the
Interest Rate Agreements and Other Hedging Agreements.

17.           Each Guarantor acknowledges that an executed (or conformed) copy
of each of the Credit Documents, Interest Rate Agreements and Other Hedging
Agreements has been made available to its principal executive officers and such
officers are familiar with the contents thereof.

18.           In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (such term to
mean and include any “Event of Default” as defined in the Credit Agreement or
any payment default under any Interest Rate Agreements or Other Hedging
Agreements continuing after any applicable grace period), each Creditor is
hereby authorized at any time or from time to time, without notice to any
Guarantor or to any other Person, any such notice being expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by such Creditor to or for the
credit or the account of such Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not such Creditor shall have made any
demand hereunder and although said obligations, liabilities, deposits or claims,
or any of them, shall be contingent or unmatured.

19.           All notices, requests, demands or other communications pursuant
hereto shall be deemed to have been duly given or made when delivered to the
Person to which such notice, request, demand or other communication is required
or permitted to be given or made under this Guaranty, addressed to such party at
(i) in the case of any Bank Creditor, as provided in the Credit Agreement, (ii)
in the case of any Guarantor, at the address of the Borrower, as provided in the
Credit Agreement and (iii) in the case of any Other Creditor, at such address as
such Other Creditor shall have specified in writing to the Guarantor; or in any
case at such other address as any of the Persons listed above may hereafter
notify the others in writing.

20.           If claim is ever made upon any Creditor for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of the Borrower, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

7


--------------------------------------------------------------------------------


21.

(a)           THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE CREDITORS AND
OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.  Any legal action or proceeding with
respect to this Guaranty or any other Credit Document to which such Guarantor is
a party may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Guaranty, each Guarantor hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts. Each Guarantor hereby further irrevocably
waives any claim that any such courts lack jurisdiction over such Guarantor, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which such Guarantor is a party
brought in any of the aforesaid courts, that any such court lacks jurisdiction
over such Guarantor. Each Guarantor further irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to each Guarantor at its address set forth in Section 19, such
service to become effective ten Business Days after such mailing.  Each
Guarantor hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Document to which such
Guarantor is a party that service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any of the Creditors to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.

(b)           Each Guarantor hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Guaranty or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.

22.           In the event that all of the equity interests of one or more
Guarantors is sold or otherwise disposed of or liquidated in compliance with the
requirements of Section 7.02 of the Credit Agreement (or such sale or other
disposition or liquidation has been approved in writing by the Required Banks
(or all Banks if required by Section 11.13 of the Credit Agreement) and the
proceeds of such sale, disposition or liquidation are applied in accordance with
the provisions of the Credit Agreement, to the extent applicable, such Guarantor
shall be released from this Guaranty and this Guaranty shall, as to each such
Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the equity interests of any Guarantor shall be
deemed to be a sale of such Guarantor for the purposes of this Section 22).

23.           This Guaranty may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

24.           EACH GUARANTOR AND EACH OF THE CREDITORS HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

8


--------------------------------------------------------------------------------


COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

25.           All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense.

26.           It is understood and agreed that any Subsidiary of the Borrower
that is required to execute a counterpart of this Guaranty after the date hereof
pursuant to Section 7.16 of the Credit Agreement shall automatically become a
Guarantor hereunder by executing a counterpart hereof and delivering the same to
the Administrative Agent.

[Remainder of page intentionally blank.

Signature page follows.]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

WORLDNET SERVICES CORP., as a
Guarantor

 

HHS TEXAS MANAGEMENT, INC., as a
Guarantor

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

UNIVERSAL AMERICAN FINANCIAL
SERVICES, INC., as a Guarantor

 

CHCS SERVICES INC., as a Guarantor

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

QUINCY COVERAGE CORPORATION, as a
Guarantor

 

PSO MANAGEMENT OF TEXAS, LLC, as a
Guarantor

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

HERITAGE HEALTH SYSTEMS, INC., as a
Guarantor

 

HHS TEXAS MANAGEMENT, L.P., as a
Guarantor

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

HERITAGE HEALTH SYSTEMS OF TEXAS,
INC., as a Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Signature Page to Guaranty


--------------------------------------------------------------------------------


ACCEPTED:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Guaranty


--------------------------------------------------------------------------------


EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                             

To:                              Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 18, 2007
(as amended, restated, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among Universal American Financial Corp., a New York
corporation (the “Borrower”), the Banks from time to time party thereto, and
Bank of America, N.A., as the Administrative Agent.  The undersigned hereby
certifies as of the date hereof that he/she is the
                                              of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and for the benefit of the
Banks, and that:

[Use following paragraph 1 for fiscal year-end financial statements
prepared in accordance with GAAP]

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a)(i) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date (the “Subject Fiscal Year”),
together with the report and opinion of an independent certified public
accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements
prepared in accordance with GAAP]

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b)(i) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date (the “Subject Fiscal
Quarter”).  Such financial statements fairly present the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as of the end of and for the Subject Fiscal Quarter,
subject only to normal year-end audit adjustments and the absence of footnotes.

[Use following paragraph 2 for fiscal year-end Annual Statements
 prepared in accordance with SAP]

2.             Attached hereto as Schedule 2 are the year-end Annual Statements
of each Regulated Insurance Company as filed with the Applicable Insurance
Regulatory Authority and required by Section 6.01(a)(ii) of the Credit Agreement
for the Subject Fiscal Year.  Such Annual Statements present fairly in all
material respects the financial condition and results of operations of such
Regulated Insurance Companies in accordance with SAP as of the end of and for
the Subject Fiscal Year.

[Use following paragraph 2 for fiscal quarter-end financial statements
prepared in accordance with SAP]

2.             Attached hereto as Schedule 2 are the quarterly financial
statements of each Regulated Insurance Company as filed with the Applicable
Insurance Regulatory Authority and required by Section 6.01(b)(ii) of the Credit
Agreement for the Subject Fiscal Quarter.  Such financial statements present
fairly in all material

1


--------------------------------------------------------------------------------


respects the financial condition and results of operations of such Regulated
Insurance Companies in accordance with SAP as of the end of and for the Subject
Fiscal Quarter.

3.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower and its Subsidiaries during the [Subject Fiscal
Year][Subject Fiscal Quarter] covered by the attached financial statements.

4.             A review of the activities of the Borrower during the [Subject
Fiscal Year][Subject Fiscal Quarter] has been made under the supervision of the
undersigned with a view to determining whether during the [Subject Fiscal
Year][Subject Fiscal Quarter] the Borrower performed and observed all its
obligations under the Credit Documents, and

[select one:]

[to the best knowledge of the undersigned during the [Subject Fiscal
Year][Subject Fiscal Quarter], the Borrower performed and observed each covenant
and condition of the Credit Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

5.             The following is a summary of all outstanding litigation at the
end of the [Subject Fiscal Year][Subject Fiscal Quarter] and of all litigation
settled during the [Subject Fiscal Year][Subject Fiscal Quarter], in each case
involving the Borrower or any of its Subsidiaries, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect:

6.             Set forth on Schedule 3 attached hereto is true and correct
information demonstrating the compliance by the Borrower with certain of the
financial and negative covenants set forth in the Credit Agreement as of the end
of the [Subject Fiscal Year][Subject Fiscal Quarter].

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                      , 200      .

 

UNIVERSAL AMERICAN FINANCIAL CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2


--------------------------------------------------------------------------------


For the [Subject Fiscal Quarter][Subject Fiscal Year]
ended                               (the “Statement Date”)

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

I.

Section 7.10 – Leverage Ratio.(1)

 

 

A.

Consolidated Indebtedness of the Borrower:

$

 

B.

Consolidated Total Capital of the Borrower:

$

 

C.

Consolidated Leverage Ratio (Line I.A ¸ Line I.B):

to 1

 

Maximum permitted:

 

 

Fiscal Quarter

 

Ratio

 

 

 

December 31, 2006

 

0.35:1.00

March 31, 2007 and thereafter

 

0.30:1.00

 

II.

Section 7.11 – Fixed Charge Coverage Ratio.(2)

 

 

 

A.

Borrower Cash Flow:

 

 

1.

Adjusted Dividend Capacity

$

 

 

2.

Tax sharing payments:

$

 

 

3.

Interest income:

$

 

 

4.

TPA EBITDA:

$

 

 

5.

MSO EBITDA:

$

 

 

6.

SG&A expenses:

$

 

 

7.

Borrower Cash Flow, annualized as required under the Credit Agreement (Lines
II.A.1 + 2 + 3 + 4 + 5 – 6):

$

 

 

 

 

 

 

B.

Fixed Charges:

 

 

1.

Consolidated Interest Expense:

$

 

 

2.

Scheduled principal repayments on Indebtedness:

$

 

 

3.

Fixed Charges, annualized as required under the Credit Agreement (Lines II.B.1 +
2):

$

 

 

 

 

 

 

C.

Fixed Charge Coverage Ratio (Line II.A.7 ¸ Line II.B.3):

to 1

 

 

Minimum required: 1.50:1:00

 

 

[g23622ka31i001.gif]

(1)          Calculated as of the end of each fiscal quarter.

(2)          Calculated as of the end of each fiscal quarter ending on or after
December 31, 2006 and for the four fiscal quarters then ended.

3


--------------------------------------------------------------------------------


 

III.

Section 7.12 – Minimum Risk Based Capital Ratio for each Regulated Insurance
Company(3) (Fiscal year end only)

 

A.

American Exchange Life Insurance Company:

 

 

1.

Total Adjusted Capital of A above:

$

 

 

2.

Company Action Level of A above:

$

 

 

3.

Risk Based Capital Ratio (Line III.A.1 ¸ Line III.A.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

B.

Pennsylvania Life Insurance Company:

 

 

1.

Total Adjusted Capital of B above:

$

 

 

2.

Company Action Level of B above:

$

 

 

3.

Risk Based Capital Ratio (Line III.B.1 ¸ Line III.B.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

C.

Constitution Life Insurance Company:

 

 

1.

Total Adjusted Capital of C above:

$

 

 

2.

Company Action Level of C above:

$

 

 

3.

Risk Based Capital Ratio (Line III.C.1 ¸ Line III.C.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

D.

American Pioneer Life Insurance Company:

 

 

1.

Total Adjusted Capital of D above:

$

 

 

2.

Company Action Level of D above:

$

 

 

3.

Risk Based Capital Ratio (Line III.D.1 ¸ Line III.D.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

E.

American Progressive Life & Health Insurance Company of New York:

 

 

1.

Total Adjusted Capital of E above:

$

 

 

2.

Company Action Level of E above:

$

 

 

3.

Risk Based Capital Ratio (Line III.E.1 ¸ Line III.E.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

F.

Union Bankers Insurance Company:

 

 

1.

Total Adjusted Capital of F above:

$

 

 

2.

Company Action Level of F above:

$

 

 

3.

Risk Based Capital Ratio (Line III.F.1 ¸ Line III.F.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

G.

The Pyramid Life Insurance Company:

 

 

 

1.

Total Adjusted Capital of G above:

$

 

 

2.

Company Action Level of G above:

$

 

[g23622ka31i001.gif]

(3)          Calculated as of the end of each fiscal year.

4


--------------------------------------------------------------------------------


 

 

 

3.

Risk Based Capital Ratio (Line III.G.1 ¸ Line III.G.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

 

H.

Marquette National Life Insurance Company:

 

 

1.

Total Adjusted Capital of H above:

$

 

 

2.

Company Action Level of H above:

$

 

 

3.

Risk Based Capital Ratio (Line III.H.1 ¸ Line III.H.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

 

 

I.

SelectCare of Texas, LLC:

 

 

1.

Total Adjusted Capital of I above:

$

 

 

2.

Company Action Level of I above:

$

 

 

3.

Risk Based Capital Ratio (Line III.I.1 ¸ Line III.I.2), expressed as a
percentage):

%

 

 

Minimum required: 150%

 

 

V.

Section 7.13 - Minimum Consolidated Net Worth. (4)

 

 

 

A.

Greater of (i) $260,000 or (ii) Required Minimum Consolidated Net Worth at end
of the preceding fiscal quarter:

$

 

 

 

 

 

B.

50% of the Borrower’s Consolidated Net Income for the fiscal quarter ending on
the Statement Date (no reduction for losses):

$

 

 

 

 

 

C.

Required Minimum Consolidated Net Worth for fiscal quarter ended on the
Statement Date (Line V.A. + Line V.B.):

$

 

 

 

 

 

D.

Consolidated Net Worth (excluding the effects of FAS No. 115) as reported for
fiscal quarter ended on the Statement Date:

$

 

 

 

 

VI.

Section 7.14 - Minimum Combined Adjusted Statutory Capital and Surplus. (5)

 

 

 

A.

Adjusted Statutory Capital and Surplus of the Regulated Insurance Companies
which are Domestic Subsidiaries of the Borrower (determined on a Combined
basis):

$

 

 

 

 

 

 

Minimum required: 85% of actual Combined Adjusted Statutory Capital and Surplus
at March 31, 2004 (including SelectCare as a Regulated Insurance Company which
is a Domestic Subsidiary of the Borrower from and after March 31, 2004), which
was $                       .

 

 

 

 

 

VII.

Section 7.02(h) – Asset Sales

 

 

 

A.

Fair market value of assets sold by the Borrower and its Subsidiaries during the
fiscal period of the current fiscal year ending on the Statement

 

 

[g23622ka31i001.gif]

(4)          Determined from and after June 30, 2004.

(5)          Determined from and after June 30, 2004.

5


--------------------------------------------------------------------------------


 

 

 

Date (shall not exceed 10% of the Consolidated Net Worth of the Borrower as of
the last day of the immediately preceding fiscal year):

$

 

 

 

 

VIII.

Section 7.02(i) – Permitted Acquisitions

 

 

 

 

 

A.

Aggregate amount of cash expended by the Borrower and its Subsidiaries for
Permitted Acquisitions during the fiscal period of the current fiscal year
ending on the Statement Date (shall not exceed 10% of the Consolidated Net Worth
of the Borrower and its Subsidiaries as of the last day of the immediately
preceding fiscal year):

$

 

 

 

 

 

B.

Aggregate value of Borrower common stock and preferred stock issued by the
Borrower as consideration for Permitted Acquisitions during the fiscal period of
the current fiscal year ending on the Statement Date (shall not exceed 35% of
the Consolidated Net Worth of the Borrower and its Subsidiaries as of the last
day of the immediately preceding fiscal year):

$

 

 

 

 

IX.

Section 7.04 - Indebtedness.

 

 

 

 

 

 

A.

As of the Statement Date, the aggregate outstanding amount of Capitalized Lease
Obligations plus purchase money Indebtedness, in each case permitted under
Section 7.04(b) of the Credit Agreement (shall not exceed $10,000):

$

 

 

 

 

 

B.

As of the Statement Date, the aggregate outstanding amount of letter of credit
obligations of the Regulated Insurance Companies permitted under Section
7.04(d)(i) and (ii) of the Credit Agreement (shall not exceed $15,000):

$

 

 

 

 

 

C.

As of the Statement Date, the aggregate outstanding amount of letter of credit
obligations of the Regulated Insurance Companies permitted under
Section 7.04(d)(iii) of the Credit Agreement (shall not exceed $5,000)

$

 

 

 

 

 

D.

As of the Statement Date, the aggregate amount of Indebtedness of the Borrower
or a Wholly-Owned Subsidiary of the Borrower acquired pursuant to a Permitted
Acquisition, including Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness (shall not exceed 10% of the
total value of the assets of the Subsidiary acquired, or of the assets acquired,
as the case may be):

$

 

 

 

 

 

E.

As of the Statement Date, the aggregate amount of Indebtedness arising under
letters of credit (other than the Letters of Credit) permitted under
Section 7.04(h) of the Credit Agreement (shall not exceed $2,500)

$

 

 

 

 

 

F.

As of the Statement Date, the aggregate principal amount of the Trust Preferred
Securities:

$

 

 

 

 

 

G.

As of the Statement Date, the aggregate outstanding principal amount of other
Indebtedness of the Borrower permitted under Section 7.04(k) of the Credit
Agreement (shall not exceed $7,500):

$

 

6


--------------------------------------------------------------------------------


 

X.

Section 7.05 – Capital Expenditures.

 

 

 

 

 

 

A.

Aggregate amount of Capital Expenditures incurred by the Borrower and its
Subsidiaries during the fiscal period of the current fiscal year ending on the
Statement Date (shall not exceed $15,000 plus the Rollover Amount carried
forward from the immediately preceding fiscal year, if any):

$

 

 

 

 

 

B.

Rollover Amount of Capital Expenditures for the Subject Fiscal Year (if any)
which may be carried forward to the immediately succeeding fiscal year: (6)

$

 

 

 

 

 

C.

Aggregate amount of Capital Expenditures incurred by the Borrower and its
Subsidiaries since May 28, 2004 (shall not exceed $60,000):

$

 

--------------------------------------------------------------------------------

(6)          Complete only for Subject Fiscal Year Compliance Certificate.

7


--------------------------------------------------------------------------------


EXHIBIT H

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Bank) against any Person, whether known or unknown, arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.             Assignor: 
                                                            

2.             Assignee: 
                                                             [and is an
Affiliate/Approved Fund of [identify Bank](1)]

3.             Borrower:  Universal American Financial Corp.  (the “Borrower”)

4.             Administrative Agent:  Bank of America, N.A., as the
administrative agent under the Credit Agreement

5.             Credit Agreement:  The Credit Agreement, dated as of January 18,
2007, among Universal American Financial Corp., the lending institutions parties
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer

6.             Assigned Interest:

--------------------------------------------------------------------------------

(1)                                  Select as applicable.

1


--------------------------------------------------------------------------------


 

Total Revolving Loan
Commitment for all Banks

 

Amount of Revolving Loan
Commitment Assigned

 

Percentage Assigned of Total
Revolving Loan Commitment(2)

 

 

 

 

 

$

 

$

 

                                 %

$

 

$

 

                                 %

 

--------------------------------------------------------------------------------

*                                         Amount to be adjusted by the
Counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.

[7.            Trade Date:                                    ](3)

Effective Date:                                          , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2)                                  Set forth, to at least 9 decimals, as a
percentage of the Total Revolving Loan Commitment of all Banks under the Credit
Agreement.

(3)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

2


--------------------------------------------------------------------------------


[Consented to and](4) Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](5)

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4)                                  To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(5)                                  To be added only if the consent of the
Borrower and/or L/C Issuer is required by the terms of the Credit Agreement.

3


--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

UNIVERSAL AMERICAN FINANCIAL CORP. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank and (v) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Bank.

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption

4


--------------------------------------------------------------------------------


may be executed in any number of counterparts, which together shall constitute
one instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

5


--------------------------------------------------------------------------------